



Exhibit 10.2












AMENDED AND RESTATED OFFICE LEASE



by and between


TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
for the benefit of its Real Estate Account


(“Landlord”)


and


CARLYLE INVESTMENT MANAGEMENT L.L.C.


(“Tenant”)


Dated as of




June 14th, 2018







--------------------------------------------------------------------------------


TABLE OF CONTENTS






 
Page


LEASE OF PREMISES
2


AMENDMENT AND RESTATEMENT
3


BASIC LEASE PROVISIONS
3


STANDARD LEASE PROVISIONS
9


1.TERM
9


2.BASE RENT
10


3.ADDITIONAL RENT
11


4.IMPROVEMENTS AND ALTERATIONS
19


5.REPAIRS
27


6.USE OF PREMISES
28


7.UTILITIES AND SERVICES
31


8.NON-LIABILITY AND INDEMNIFICATION; INSURANCE
34


9.FIRE OR CASUALTY
38


10.EMINENT DOMAIN
39


11.ASSIGNMENT AND SUBLETTING
39


12.DEFAULT
43


13.ACCESS; CONSTRUCTION
46


14.BANKRUPTCY
47


15.SUBSTITUTION OF PREMISES
47


16.SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES
47


17.SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY
49


18.PARKING; COMMON AREAS
49


19.STORAGE SPACE
51


20.OPTION TO EXTEND    
52


21.RIGHT OF FIRST OFFER
53


22.TELECOMMUNICATIONS EQUIPMENT
55


23.MOLD AND MILDEW
59


24.EXPANSION SPACE OPTION
59


25.FORMER LANDLORD TERMINATION PAYMENT
60


26.CARLYLE ELEVATOR BANK    
61


27.DISPUTE RESOLUTION
61


28.MISCELLANEOUS
62





LIST OF EXHIBITS
Exhibit A-1    Floor Plans of the Existing Premises and the Expansion Premises
Exhibit A-2     Floor Plan of the Storage Space
Exhibit A-3    Legal Description of the Project
Exhibit B-1    Tenant Improvements and Building Enhancements
Exhibit B-2    Construction Schedule
Exhibit B-3    Construction Rules
Exhibit B-4    Building Enhancements Plans and Renderings
Exhibit C    Building Rules and Regulations
Exhibit D    Form Tenant Estoppel Certificate
Exhibit E    Cleaning Specifications
Exhibit F    Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit G    Central Heat and Air Conditioning Standards
Exhibit H    Form of Guaranty
Exhibit I        Commencement Letter
Exhibit J        Existing Rights


-i-

--------------------------------------------------------------------------------






AMENDED AND RESTATED OFFICE LEASE
THIS AMENDED AND RESTATED OFFICE LEASE (this “Lease”) is made as of June 14th,
2018 (“Effective Date”) between TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA, a New York corporation, for the benefit of its Real Estate Account
(“Landlord”), and the CARLYLE INVESTMENT MANAGEMENT L.L.C., a Delaware limited
liability company (“Tenant”). Tenant and Landlord may be referred to herein each
individually as a “Party” and together, as the “Parties”.


RECITALS:
WHEREAS, Landlord owns that certain real property known as 1001 Pennsylvania
Avenue, N.W., Washington, D.C., the legal description of which is attached
hereto as Exhibit A-3 (the “Building”);
WHEREAS, Landlord and Tenant entered into that certain Lease dated April 16,
2010 (the “Existing Lease”) whereby Landlord leased to Tenant and Tenant leased
from Landlord the entirety of the 2nd and 3rd floors of the Building, containing
approximately 129,724 square feet of Rentable Area (hereinafter defined),
consisting of approximately 58,236 square feet of Rentable Area on the second
(2nd) floor of the Building, and approximately 71,488 square feet of Rentable
Area on the third (3rd) floor of the Building (the “Existing Premises”);
WHEREAS, the Existing Lease expires on July 31, 2026 (“Existing Lease Expiration
Date”);
WHEREAS, Landlord and Tenant desire to extend the term of the Existing Lease and
Tenant desires to expand the Existing Premises by approximately 69,784 square
feet on the South Towers of the 4th and 5th floors of the Building
(collectively, the “Expansion Premises”); and
WHEREAS, Landlord and Tenant now desire to amend and restate the Existing Lease
to incorporate the extension of the term of the Existing Lease and to
incorporate the expansion of the Existing Premises to include the Expansion
Premises (together with the Existing Premises (the “Premises”).
WITNESSETH
NOW THEREFORE, for the premises set forth above (which are hereby incorporated
into, and made a part of, this Lease) and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:

LEASE OF PREMISES
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1. The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions. The Building is
located on that certain land (the “Land”) more particularly described on Exhibit
A-3 attached hereto, which is also improved with landscaping, parking facilities
and other improvements, fixtures and common areas and appurtenances now or
hereafter placed, constructed or erected on the Land (sometimes referred to
herein as the “Project”).






2

--------------------------------------------------------------------------------






AMENDMENT AND RESTATEMENT
This Lease amends and restates the Existing Lease in its entirety, except Tenant
shall continue to occupy and lease the Existing Premises pursuant to the terms
of the Existing Lease until the Commencement Date (as defined in this Lease).
BASIC LEASE PROVISIONS
1.
Tenant: 




 
Carlyle Investment Management L.L.C., a Delaware limited liability company
(“Tenant”)
2.
Building: 




 
1001 Pennsylvania Avenue, N.W.
Washington, D.C. (“Building”)
3.
Description of Premises: 












 
• Existing Premises: The entirety of the 2nd and 3rd floors of the Building as
shown on Exhibit A-1 attached hereto

• Expansion Premises: That certain portion of the 4th and 5th floors of the
South Tower of the Building as shown on Exhibit A-1 attached hereto
 
Rentable Area: 
































 
• Premises: approximately 199,508 square feet of Rentable Area consisting of:

o       Existing Premises: approximately 129,724 square feet of Rentable Area,
consisting of approximately 58,236 square feet of Rentable Area on the second
(2nd) floor of the Building, and approximately 71,488 square feet of Rentable
Area on the third (3rd) floor of the Building.

o       Expansion Premises: approximately 69,784 square feet of Rentable Area,
consisting of approximately 34,593 square feet of Rentable Area on the fourth
(4th) floor of the South Tower of Building, and approximately 35,191 square feet
of Rentable Area on the fifth (5th) floor of the South Towers Building.
 
Building Size:
























 
WDCAR methodology of measurement: Approximately 756,499 total square feet of
Rentable Area (subject to Paragraph 18) consisting of approximately 713,574
square feet of Rentable Area of office space and approximately 42,925 square
feet of rentable area of retail space.

BOMA ANSI-Z 65.1-1996 standard method of measurement: Approximately 805,337
total square feet of Rentable Area (subject to Paragraph 18) consisting of
approximately 764,949 square feet of Rentable Area of office space and
approximately 40,388 square feet of rentable area of retail space.





3

--------------------------------------------------------------------------------





4.
Tenant’s Proportionate
Share: 
• Existing Premises: Tenant’s Proportionate Share Building: approximately 17.15%
(129,724 rsf / 756,499 rsf) (See Paragraph 3)


• Existing Premises: Tenant’s Proportionate Share Office: approximately 18.18%
(129,724 rsf / 713,574 rsf) (See Paragraph 3)


• Expansion Premises: Tenant’s Proportionate Share Building: approximately 8.67%
(69,784 rsf / 805,337 rsf) (See Paragraph 3)


• Expansion Premises: Tenant’s Proportionate Share Office: approximately 9.12%
(69,784 rsf / 764,949 rsf) (See Paragraph 3)




5.
Base Rent:
(See Paragraph 2)


 
A. EXISTING PREMISES BASE RENT


 
Commencement Date to July 31, 2019, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($51.91/square foot of Rentable Area/annum* - subject to
abatement set forth in Paragraph 2(a))
   $561,164.40
$6,733,972.84


 
August 1, 2019 to July 31, 2020, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($53.21/square foot of Rentable Area/annum)
   $575,217.84
$6,902,614.04


 
August 1, 2020 to July 31, 2021, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($54.54/square foot of Rentable Area/annum)
   $589,595.58
$7,075,146.96


 
August 1, 2021 to July 31, 2022, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($57.04/square foot of Rentable Area/annum)
   $616,621.41
$7,399,456.96


 
August 1, 2022 to July 31, 2023, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($58.47/square foot of Rentable Area/annum)
   $632,080.19
$7,584,962.28


 
August 1, 2023 to July 31, 2024, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($59.93/square foot of Rentable Area/annum)
   $647,863.28
$7,774,359.32


 
August 1, 2024 to July 31, 2025, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($61.43/square foot of Rentable Area/annum)
   $664,078.78
$7,968,945.32







4

--------------------------------------------------------------------------------





 
August 1, 2025 to July 31, 2026, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($62.96/square foot of Rentable Area/annum)
   $680,618.59
$8,167,423.08


 
August 1, 2026 to July 31, 2027, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($64.53/square foot of Rentable Area/annum)
   $697,590.81
$8,371,089.72


 
August 1, 2027 to July 31, 2028, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($66.14/square foot of Rentable Area/annum)
   $714,995.45
$8,579,945.36


 
August 1, 2028 to July 31, 2029, inclusive:
Monthly Installment:
Each Lease Year: 
Existing Premises: ($67.80/square foot of Rentable Area/annum)
   $732,870.34
$8,795,287.20


 
August 1, 2029 to March 31, 2030, inclusive:
Monthly Installment:
Each Lease Year:


Existing Premises: ($69.50/square foot of Rentable Area/annum)
   $751,257.57
$9,015,306.83


 
B. EXPANSION PREMISES BASE RENT


 
Commencement Date to March 31, 2020, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($45.00/square foot of Rentable Area/annum)
   $261,690.00
$3,140,280.00


 
April 1, 2020 to March 31, 2021, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($46.13/square foot of Rentable Area/annum)
   $268,261.33
$3,219,135.92


 
April 1, 2021 to March 31, 2022, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($47.28/square foot of Rentable Area/annum)
  $274,948.96
$3,299,387.52


 
April 1, 2022 to March 31, 2023, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($48.46/square foot of Rentable Area/annum)
   $281,811.05
$3,381,732.64


 
April 1, 2023 to March 31, 2024, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($49.67/square foot of Rentable Area/annum)
   $288,847.61
$3,466,171.28


 
April 1, 2024 to March 31, 2025, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($50.91/square foot of Rentable Area/annum)
   $296,058.62
$3,552,703.44







5

--------------------------------------------------------------------------------





 
April 1, 2025 to March 31, 2026, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($52.18/square foot of Rentable Area/annum)
   $303,444.09
$3,641,329.12


 
April 1, 2026 to March 31, 2027, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($53.49/square foot of Rentable Area/annum)
   $311,062.18
$3,732,746.16


 
April 1, 2027 to March 31, 2028, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($54.83/square foot of Rentable Area/annum)
   $318,854.73
$3,826,256.72


 
April 1, 2028 to March 31, 2029, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($56.20/square foot of Rentable Area/annum)
   $326,821.73
$3,921,860.80


 
April 1, 2029 to March 31, 2030, inclusive:
Monthly Installment:
Each Lease Year: 
Expansion Premises: ($57.61/square foot of Rentable Area/annum)
   $335,021.35
$4,020,256.24


 
* If the Rent Commencement Date is after April 1, 2019, because of a Landlord
Delay, then all time periods in the above Base Monthly Chart shall be adjusted
based on the actual Rent Commencement Date.


 
6.
Installment Payable
Upon Execution:


N/A
7.
Security Deposit:
None


8.
Initial Estimated Amount of Tenant’s Proportionate Share of Operating Expenses
for the Project:


N/A
9.
Initial Term:
Eleven (11) Lease Years, commencing on the Commencement Date and ending on the
last day of the eleventh (11th) Lease Year (See Paragraph 1)


10.
Commencement Date:
April 1, 2019; provided, the Expansion Premises are in Expansion Premises
Required Condition (hereinafter defined) by August 1, 2018 and subject to
extension for a Landlord Delay as provided for in Paragraph 4(b)(iv)(I)(b).


11.
Expiration Date:
March 31, 2030; provided, if the Commencement Date does not occur on April 1,
2019 because of a Landlord Delay, then the Expiration Date shall be extended by
the same number of days that the Commencement Date is extended because of such
Landlord Delay







6

--------------------------------------------------------------------------------





12.
Tenant’s Broker (See Paragraph 28(l)): 
Jones Lang LaSalle
2020 K Street, NW
Suite 1100
Washington, DC 20006


13.
Number of Parking Permits: 
Tenant shall have the right to contract for a total of two hundred and ten (210)
parking permits consisting of: (i) one hundred sixty (160) parking permits for
the Premises which is equal to one monthly parking permit per 1,250 square feet
of Rentable Area of the Premises leased by Tenant, and (ii) an additional fifty
(50) parking permits (the “Additional Permits”), pursuant to Section 18(a). Each
such parking permit shall be for unreserved parking in the Project’s garage at
the prevailing market rate, pursuant to the provisions of Paragraph 18(a) below.
In the event that Tenant exercise the Expansion Space Option (as defined in
Section 24), Tenant shall have the right to contract for one (1) parking permit
per 1,250 square feet of Rentable Area of the Expansion Space leased by Tenant
(as defined in Section 24). In the event that Tenant desires additional spaces
on the P-3 level of the parking garage, Landlord and Tenant shall enter into a
separate agreement in connection therewith.
14.
Addresses for Notices:


To: TENANT:


Carlyle Investment Management, L.L.C.
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington, DC 20004
Attn: Property Management and Chief Administrative Officer


and to:


Carlyle Investment Management, L.L.C.
1001 Pennsylvania Avenue, NW
Suite 220
Washington, DC 20004
Attn: General Counsel


With a copy to: 


DLA Piper LLP (US)
500 Eighth Street, NW
Washington, DC 20004
Attn: Frederick L. Klein, Esq.
To: LANDLORD:


Property Management Office:


Teachers Insurance and Annuity Association of America
c/o Hines Interests Limited Partnership
1001 Pennsylvania Avenue, NW
Suite 100
Washington, DC 20004
Attn: Property Manager


With a copy to:


Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, NY 10017-3206
Attn: Managing Director-Real Estate Portfolio, Investment Management-Mortgage
and Real Estate


and to:


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Blvd.
Charlotte, NC 28262
Attn: Vice-President and General Counsel-Investment Management Law







7

--------------------------------------------------------------------------------





 
 
and to:


Teachers Insurance and Annuity Association of America
TH Real Estate
730 Third Avenue
New York, NY 10017-3206
Attn: Vadim Goland, Senior Director, Mid-Atlantic Region


and to:


Perkins Coie, LLP
700 13th Street, NW
Suite 600
Washington, DC 20005
Attn: Tara K. Gorman, Esq. 


15.
Address for Payment of Rent:
All payments payable under this Lease shall be sent to Landlord at:
TIAA-CREF, Hines
Property Management 1001 Pennsylvania Avenue
PO Box 405352
Atlanta, GA 30384-5302


or to such other address as Landlord hereafter may designate in a written notice
to Tenant given at least twenty (20) days prior to the date such payment is due.
 
16.
Guarantor:
TC Group, L.L.C., a Delaware limited liability company


17.
Effective Date:
The effective date of this Lease shall be the date set forth in the introductory
paragraph above. 


18.
Tenant Improvement
Allowance:
$15,957,136.00 (which is equal to (i) $9,211,488.00 (based upon One Hundred
Thirty-Two Dollars ($132.00) per square foot of Rentable Area of the Expansion
Premises) together with (ii) $6,745,648.00 (based upon Fifty-Two Dollars
($52.00) per square foot of Rentable Area of the Existing Premises). See
Paragraph 4(b).


19.
The “State” is the state, commonwealth, district or jurisdiction in which the
Building is located.
Washington, D.C.
20.
Storage Space:
See Paragraph 19. Note: Storage Space rent is payable monthly in addition to
Base Rent. 


21.
Option to Extend:
Two (2) five (5)-year options. See Paragraph 20.


22.
Right of First Offer:
See Paragraph 21.


23.
Telecommunications Equipment:
See Paragraph 22.


24.
Lease Year:
The 12-month period beginning on the first day of the month in which the
Commencement Date falls and each anniversary thereof.


25.
Additional Expansion Option:
See Paragraph 24.


26.
Former Landlord Termination Payment:
See Paragraph 25.







8

--------------------------------------------------------------------------------





27.
Carlyle Elevator Bank:
See Paragraph 26.


28.
Dispute Resolution
See Paragraph 27.



This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraph 1 through Paragraph 28 which follow) and
Exhibits A-1 through Exhibit I, all of which are incorporated herein by this
reference. In the event of any conflict between the provisions of the Basic
Lease Provisions and the provisions of the Standard Lease Provisions, the
Standard Lease Provisions shall control.
STANDARD LEASE PROVISIONS
1.TERM
(a)    The Initial Term of this Lease and the Rent (defined below) shall
commence on April 1, 2019 (the “Commencement Date”); provided that, the
Expansion Premises are in Expansion Premises Required Condition in accordance
with Section 1(b) and subject to extension for a Landlord Delay. Unless earlier
terminated in accordance with the provisions hereof, the Initial Term of this
Lease shall be the period shown in Item 9 of the Basic Lease Provisions. As used
herein, “Lease Term” shall mean the Initial Term referred to in Item 9 of the
Basic Lease Provisions, subject to any extension of the Initial Term hereof
exercised in accordance with the terms and conditions expressly set forth
herein, the Initial Term shall end on March 31, 2030, provided such date shall
be extended by the number of days the Commencement Date is delayed because of a
Landlord Delay (the “Expiration Date”). Unless Landlord is terminating this
Lease prior to the Expiration Date in accordance with the provisions hereof,
Landlord shall not be required to provide notice to Tenant of the Expiration
Date. This Lease shall be a binding contractual obligation effective upon
execution hereof by Landlord and Tenant, notwithstanding the later commencement
of the Initial Term of this Lease.
(b)    Expansion Premises Required Condition Date.
(i)    Existing Premises. Landlord and Tenant acknowledge and agree that the
Tenant is currently occupying the Existing Premises. For the purposes of this
Lease the Existing Premises shall be delivered on the Commencement Date.
(ii)    Expansion Premises. The Expansion Premises will be in the condition
required pursuant to Exhibit B-1 (“Expansion Premises Required Condition”) on or
before August 1, 2018 (“Expansion Premises Required Condition Date”). On the
Expansion Premises Required Condition Date Landlord shall have full access to
the Expansion Premises for the purposes of constructing the Expansion Premises
Improvements (as defined in Section 4(b)(iv)(A)), and Tenant shall have access
to the Expansion Premises to the extent provided herein.
(c)    Tenant Access. After the Expansion Premises Required Condition Date and
until the Commencement Date with the permission of the Landlord (and such
permission shall not to be unreasonably withheld), Tenant shall have the right,
to move its furniture and personal property into the Expansion Premises and to
install cabling in the Expansion Premises, but shall not be allowed to conduct
business operations within the Premises and, for the avoidance of doubt,
Landlord shall retain control of the physical use of the Expansion Premises for
construction of the Expansion Premises Improvements until the Commencement Date.
Tenant's exercise of its rights under this Paragraph 1(c) shall not constitute
commencing business operations for purposes of determining the Commencement Date
hereunder. Tenant will not be charged for any loading dock usage, elevator or
hoisting charges, electrical services, water, use of freight elevators, security
services, restroom facilities for construction personnel, HVAC, Building
management supervision fees, Building engineer oversight or review, staging area
costs, loading dock fees, access to Building risers and connection points, etc.
during the move-in period; provided, however, Landlord shall charge Tenant a
reasonable Third Party Review Costs (as defined in Section 4(b)(vii)), as well
as the Project Management Fee (as defined in Section 4(b)(vi)) and the
Construction Administration Fee (as defined in Section 4(b)(vii)). Landlord will
not restrict the hours of




9

--------------------------------------------------------------------------------





operation of these services for Tenant’s use. In case of any conflicts in
schedules, to the extent practicable, Tenant’s requests shall have priority.
(d)    Commencement Letter. Following the Commencement Date and the Rent
Commencement Date, Landlord shall prepare and deliver to Tenant, Tenant’s
Commencement Letter in the form of Exhibit I attached hereto (the “Commencement
Letter”) which Tenant shall acknowledge by executing a copy and returning it to
Landlord. If Tenant fails to sign and return the Commencement Letter to Landlord
or provide Tenant’s reasonable comments on the Commencement Letter within
fifteen (15) days of its receipt from Landlord, the Commencement Letter as sent
by Landlord shall be deemed to have correctly set forth the Commencement Date
and the other matters addressed in the Commencement Letter. Failure of Landlord
to send the Commencement Letter shall have no effect on the Commencement Date or
the Rent Commencement Date.
2.BASE RENT
(a)    Base Rent. Tenant agrees to pay during each month of the Lease Term as
Base Rent (“Base Rent”) for the Premises the sums shown for such periods in
Item 5 of the Basic Lease Provisions.
(i)    Existing Premises Rental Abatement. Notwithstanding the foregoing, as to
the Existing Premises, Landlord shall abate all Base Rent, Operating Expenses,
including Taxes, solely for the Existing Premises, for that period of time
commencing on the Commencement Date and expiring six (6) months thereafter
(“Existing Premises Rental Abatement Amount”). Tenant, in its sole discretion,
may elect, by written notice to Landlord given at least thirty (30) days prior
to the Commencement Date, to apply all, or any portion of, the Existing Premises
Rental Abatement toward the Tenant Improvement Allowance and thereby increasing
the Tenant Improvement Allowance for the Existing Premises by Forty Dollars
($40.00) per square foot of Rentable Area, (for a total Improvement Allowance
for the Existing Premises of Ninety Two Dollars ($92.00) per square foot of
Rentable Area of the Existing Premises).
(ii)    Expansion Premises Rental Abatement. Notwithstanding the foregoing, as
to the Expansion Premises, Landlord shall abate all Base Rent, Operating
Expenses, including Taxes, solely for the Existing Premises, for that period of
time commencing on April 1, 2019, subject to day for day extension for any
Landlord Delay (“Rent Commencement Date”) and expiring twelve (12) months
thereafter (“Expansion Premises Rental Abatement Amount”). Tenant, in its sole
discretion, may elect, by written notice to Landlord given at least thirty (30)
days prior to the Rent Commencement Date, to apply all or any portion of, the
Expansion Premises Rental Abatement toward the Tenant Improvement Allowance and
thereby increasing the Tenant Improvement Allowance for the Expansion Premises
by Seventy Dollars ($75.00) per square foot of Rentable Area, (for a total
Improvement Allowance for the Expansion Premises of Two Hundred Seven Dollars
($207.00) per square foot of Rentable Area of the Expansion Premises).
(b)    Except as expressly provided to the contrary herein, Base Rent shall be
payable in consecutive monthly installments, in advance, without demand,
deduction or offset, commencing on the Rent Commencement Date and continuing on
the first day of each calendar month thereafter until the expiration of the
Lease Term. The first full monthly installment of Base Rent and of Tenant’s
Proportionate Share Office (as defined below) and Tenant’s Proportionate Share
Building (as defined below) of applicable estimated Operating Expenses due
pursuant to Paragraph 3(e) shall be payable upon the Rent Commencement Date of
this Lease. The obligation of Tenant to pay Base Rent and other sums to Landlord
and the obligations of Landlord under this Lease are independent obligations. If
the commencement date for any Expansion Space (as defined in Paragraph 21(a)
hereof) is a day other than the first day of a calendar month, or the Lease Term
expires on a day other than the last day of a calendar month, then the Rent for
such partial month shall be calculated on a per diem basis. In the event
Landlord delivers to Tenant and Tenant accepts possession of any Expansion Space
pursuant to Paragraph 21, prior to the commencement date therefor, Tenant agrees
it shall be bound by and subject to all terms, covenants, conditions and
obligations of this Lease during the period between the date possession is
accepted by Tenant and the Rent Commencement Date, other than the payment of
Base Rent, in the same manner as if delivery had occurred on the Rent
Commencement Date.
(c)    Measurement of Premises.




10

--------------------------------------------------------------------------------





(i)    Existing Premises. The parties agree that for all purposes hereunder the
Existing Premises shall be stipulated to contain the number of square feet of
Rentable Area described in Item 3 of the Basic Lease Provisions. As to the
Existing Premises as used herein, “Rentable Area” shall mean the rentable area
of space in the Building calculated generally in accordance with the WDCAR
methodology.
(ii)    Expansion Premises. The parties agree that for all purposes hereunder
the Expansion Premises shall be stipulated to contain the number of square feet
of Rentable Area described in Item 3 of the Basic Lease Provisions. As to the
Expansion Premises as used herein, “Rentable Area” shall mean the rentable area
of space in the Building calculated generally in accordance with the BOMA ANSI-Z
65.1-1996 standard method of measurement.
(iii)    No Re-measurement of the Premises.
(A)    Existing Premises. After the Commencement Date and throughout the
remainder of the Initial Term, Landlord shall have no right to re-measure the
Existing Premises or the Building and consequently increase Tenant’s Base Rent,
except in the event that Landlord physically expands the Building. Landlord
shall have the right to re-measure the Existing Premises during any Extension
Period.
(B)    Expansion Premises. After the Commencement Date and throughout the
remainder of the Term, including all Extension Periods (as defined in Section
20), Landlord shall have no right to remeasure the Expansion Premises or the
Building and consequently increase Tenant’s Base Rent, except in the event that
Landlord physically expands the Building.
(d)    Base Rent shall be paid to Landlord absolutely net of all costs and
expenses, except as otherwise provided in Paragraph 3. The provisions for
payment of Operating Expenses by means of periodic payment of Tenant’s
Proportionate Share Office of estimated applicable Operating Expenses, Tenant’s
Proportionate Share Building of estimated applicable Operating Expenses and the
year-end adjustment of such payments are intended to pass on to Tenant and
reimburse Landlord for Tenant’s Proportionate Share Office and Tenant’s
Proportionate Share Building of all costs and expenses described in Paragraph 3
of this Lease.
3.ADDITIONAL RENT
(a)    Tenant shall pay to Landlord each month as additional rent (“Additional
Rent”) an amount equal to Tenant’s Proportionate Share Office or Tenant’s
Proportionate Share Building of applicable Operating Expenses (defined below).
(b)    “Tenant’s Proportionate Share Office” is, subject to the provisions of
Paragraph 18, the percentage number described in Item 4 of the Basic Lease
Provisions. Tenant’s Proportionate Share Office represents, subject to the
provisions of Paragraph 18, a fraction, the numerator of which is the number of
square feet of Rentable Area in the Premises and the denominator of which is the
number of square feet of Rentable Area for lease to third parties leasing office
space in the Building, subject to the provisions of Paragraph 18. “Tenant’s
Proportionate Share Building” is, subject to the provisions of Paragraph 18, the
percentage number described in Item 4 of the Basic Lease Provisions. Tenant’s
Proportionate Share Building represents, subject to the provisions of Paragraph
18, a fraction, the numerator of which is the number of square feet of Rentable
Area in the Premises and the denominator of which is the number of square feet
of Rentable Area for lease to all third parties leasing office space in the
Building, plus the number of square feet of rentable area for lease to all third
parties leasing retail space in the Building, subject to the provisions of
Paragraph 18. For purposes hereof, Tenant’s Proportionate Share Building shall
be applicable to Paragraphs 3(c)(i) and 3(c)(ii), and Tenant’s Proportionate
Share Office shall be applicable to Paragraph 3(c)(iii).
(c)    “Operating Expenses” means all reasonable and customary costs, expenses
and obligations incurred by Landlord, consistently applied on a consistent
basis, in connection with the operation, management, repair or maintenance of
the Building and the Project during or allocable to the Lease Term, including
without limitation, the following:




11

--------------------------------------------------------------------------------





(i)    Any form of assessment, license fee, license tax, business license fee,
commercial rental tax, levy, charge, improvement bond, tax, water and sewer
rents and charges, or similar or dissimilar imposition imposed by any authority
having the direct power to tax, including any city, county, state or federal
government, or any school, or any improvement or special assessment district
thereof, or any other governmental charge, general and special, ordinary and
extraordinary, foreseen and unforeseen, which are assessed against the legal or
equitable interest of Landlord in the Premises, Building, Common Areas or
Project during the Lease Term (collectively, “Taxes”). Taxes shall also include,
without limitation:
(A)    any mandatory assessment, tax, fee, levy or charge by any governmental
agency related to any transportation plan, fund or system (including assessment
districts) instituted within the geographic area of which the Project is a part;
and/or
(B)    any reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Landlord in protesting, reducing or
minimizing Taxes.
Any Taxes which may be paid in a lump sum or paid in installments shall be
passed through as Operating Expenses in installments. Notwithstanding anything
contained herein to the contrary, “Taxes” shall not include: any inheritance,
estate, gift, franchise, corporation, income, excise, capital stock, succession,
transfer, recordation, net or excess profits taxes; taxes on any over standard
tenant improvements or tenant improvements valued in excess of those in the
Premises; taxes for which Tenant is charged directly (i.e., personal property);
Landlord’s gross receipts taxes or any other similar tax which may be assessed
against Landlord and/or the Building; or any interest or penalties for late
payment by Landlord. Landlord shall use commercially reasonable efforts to keep
Taxes as low as possible. If Landlord initiates efforts to obtain a reduction or
elimination of taxes, Landlord shall diligently pursue such reduction and/or
elimination of taxes. If Landlord secures an abatement or refund of any Taxes,
Tenant shall be notified by Landlord and receive Tenant’s Proportionate Share
Building of the amount of such abatement or refund (net of reasonable costs
incurred not passed through as Operating Expenses) as a credit to be applied by
Landlord against the next monthly rental payment(s) (unless no further Rent is
due by Tenant hereunder and then Landlord shall pay Tenant’s Proportionate Share
Building of the amount of any abatement or refund to Tenant within thirty (30)
days of Landlord’s receipt of any such abatement or refund), and any expenses
incurred by Landlord in connection with obtaining such reduction shall be
included in Operating Expenses. In the event that the Landlord receives any real
estate tax benefits associated with Tenant’s occupancy within the Building, 100%
of such tax abatement shall be passed on to Tenant who shall receive the entire
benefit.
(ii)    Insurance for the Building and Landlord’s ownership thereof, including,
but not limited to, public liability, fire, property damage, wind, hurricane,
earthquake, terrorism, flood, rental loss, rent continuation, boiler machinery,
business interruption, contractual indemnification and All Risk or Causes of
Loss ‑ Special Form coverage insurance for up to the full replacement cost of
the Project and such other insurance for the Building and Landlord’s ownership
thereof as is customarily carried by operators of other similar class office
buildings in the city in which the Project is located, to the extent carried by
Landlord in its reasonable discretion, and the deductible portion of any insured
loss at the Project otherwise covered by such insurance; provided, however, that
to the extent Landlord obtains any such insurance as part of a blanket policy
covering other property of Landlord or Landlord Affiliates (as defined in
Paragraph 6(g)(iv)) as well as the Building, only the portion of premium
therefor reasonably allocated to the Building shall be included as part of
Operating Expenses.
(iii)    The cost of reasonable and customary services and utilities (including
taxes and other charges incurred in connection therewith) provided to the
Premises, the Building or the Project, including, without limitation, water,
power, gas, sewer, waste disposal, telephone and cable television facilities,
fuel, supplies, equipment, tools, materials, service contracts, janitorial
services, waste and refuse disposal, window cleaning, maintenance and repair of
sidewalks and Building exterior and services areas, gardening and landscaping;
vault rentals and charges; employees’ wages, salaries, welfare and social
security taxes, paid vacation days, and disability, pension, medical and other
fringe benefits of all persons (including independent contractors) who perform
services connected with the operation, maintenance, repair or replacement of the
Building and Common Areas (wages, salaries and related expenses of any agents or
employees not exclusively engaged in




12

--------------------------------------------------------------------------------





the operation, maintenance, security and management of the Building shall be
reasonably apportioned); any association assessments, costs, dues and/or
expenses relating to the Project; personal property taxes on and maintenance and
repair of equipment and other personal property used in connection with the
operation, maintenance or repair of the Project; repair and replacement (to the
extent that an individual window coverings cannot be repaired) of Building
standard window coverings provided by Landlord in the premises of tenants in the
Project which replacement coverings shall be of comparable quality; such
reasonable auditors' fees and legal fees as are incurred in connection with the
direct operation, maintenance or repair of the Project; a property management
fee equal to three percent (3%) of gross receipts of the office portion of the
Building; if at any time in the future Owner should no longer provide such
services the property management fee will be equal to the actual property
management fee paid to the on-site property management company, however at no
time will such fee exceed 3% of the gross receipts of the office portion of the
Building, all reasonable costs associated with maintaining and operating the
fitness center in the Building (less any revenues received by Landlord for
operating of the fitness center), license, permit and inspection fees directly
relating to the Building; all costs and expenses required by any governmental or
quasi-governmental authority or by applicable Law for any reason, provided that
such expense is not caused by Landlord’s negligence, illegal acts or willful
misconduct or by governmental or quasi-governmental tenants in the Building
acting as tenants in the Building; the cost of air conditioning, heating,
ventilating, plumbing, elevator maintenance and repair (to include the
replacement of components) and other mechanical and electrical systems repair
and maintenance; sign maintenance; and Common Area (defined below) repair,
operation and maintenance; the reasonable cost for temporary lobby displays and
events commensurate with the operation of a similar class building (not to
exceed two (2) events per calendar year), and the cost of providing security
services, if any, deemed reasonably appropriate (it being understood, however,
that any increased security put in place solely for another tenant of the
Building or solely because of the sensitivity of another tenant or which do not
contribute to the overall security of the tenants in the Building shall not be
an Operating Expense). Notwithstanding the foregoing, at no time shall the
rental charges for the on-site property management office passed through as an
Operating Expense exceed the fair market rental rate for interior, windowless
space. As of the Effective Date, the on-site property management office is in
windowless space. If Landlord makes an expenditure for any capital improvements
made to the Project by Landlord that reduce Operating Expenses, or to comply
with any law, ordinance or regulation pertaining to the Land or the Building
enacted after the Commencement Date, and if, under generally accepted accounting
principles as applied to real estate, such expenditure is not a current expense,
then the pass-through amount allocated to each calendar year during the Term
will be equal to the lesser of (i) the amount of the actual reduction (if
applicable) or (ii) the actual amount of such capital expenditures as amortized
over the maximum allowable useful life of the improvements for which the capital
expenditures were made, determined in accordance with generally accepted
accounting principles, together with an imputed interest amount calculated on
the unamortized portion thereof using an interest rate equal to the prime rate
as announced by Bank America, N.A., plus one percent (1%) (the “Amortization
Rate”), and such cost shall be deemed to be a “Permitted Capital Expenditure”
and shall be treated as an Operating Expense. Tenant will not permit the
pass-through of Permitted Capital Expenditures unless they can be demonstrated
to quantifiably reduce directly applicable Operating Expenses or are necessary
to comply with legal requirements not in effect on the Commencement Date.
Notwithstanding the foregoing provisions of Paragraph 3(c)(i), the following
shall be excluded or deducted from Operating Costs: (i) the costs related to the
garage portion of the Project (except that no separate allocation to the garage
portion shall be made for insurance and taxes, as identified in Paragraph
3(c)(i) and Operating Costs shall include the Rentable Area of office space
within the Building of the total tax and insurance costs for the entire
Project), and (ii) the costs and expenses of all utilities for and inspection,
maintenance, service and repair of the Rentable Area of the commercial (retail)
space in the Project. Notwithstanding the foregoing, Operating Expenses shall
not include that portion, if any, of Operating Expenses of the Building that are
allocated to, and to be paid by, specific tenants of the Building.
Notwithstanding anything to the contrary in the forgoing, the following items
shall also be excluded or deducted from Operating Expenses:




13

--------------------------------------------------------------------------------





(A)    the costs and expenses related to the commercial (retail) space in the
Project, including, without limitation, the costs and expenses of all utilities
for and inspection, maintenance, service and repair of the Rentable Area of the
commercial (retail) space in the Project;
(B)    the cost of any improvements which under generally accepted accounting
principles, consistently applied, are properly classified as capital
improvements, except for Permitted Capital Expenditures;
(C)    costs associated with any improvement installed or work performed or any
other cost or expense incurred by Landlord in order to comply with the
requirements for the obtaining of a certificate of occupancy for the Building or
any space therein;
(D)    expenses for repairs, replacements or improvements arising from the
initial construction and fit-up of the Building, or subsequent repairs or
replacements, to the extent such expenses are reimbursed to Landlord by virtue
of warranties or service contracts from contractors or suppliers;
(E)    leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with leasing, renovating or improving space in
the Project for tenants of the Project (including prospective tenants);
(F)    leasing commissions, consultant’s commissions, legal expenses,
advertising costs, marketing fees, accounting fees, promotional expenses, space
planning costs, architectural expenses, construction expenses, rent concessions,
tenant improvement expenses and credits, tenant lease assumption costs, moving
expenses, recovery of possession costs, and any and all other expenses incurred
in connection with the leasing of space (including, without limitation, any
extensions, modifications and terminations thereof and any negotiations,
disputes and enforcement in connection therewith) in the Project to tenants,
including, without limitation, any costs in connection with the foregoing
involving tenants, prospective tenants, brokers, prospective purchasers or
mortgagees of the Building;
(G)    the cost of any additions, alterations, changes, replacements and other
items which are made in preparing, completing, fixturing, furnishing, renovating
or otherwise improving, decorating or redecorating space in any tenant’s
premises specifically for a tenant’s occupancy or specifically for a tenant
thereafter or any vacant space;
(H)    Landlord’s costs of any services sold to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge or rental over
and above the Base Rent and Operating Expenses payable under the lease with such
tenant or other occupant;
(I)    premiums and other costs for insurance carried by Landlord to the extent
such insurance coverage is not reasonably comparable to that carried by
landlords for comparable first class office buildings in the Washington, D.C.,
metropolitan area;
(J)    any depreciation or amortization of the Project, the Building, or any
equipment, machinery or improvements therein, except with respect to Permitted
Capital Expenditures;
(K)    for any costs as a direct result of the negligence of Landlord (provided
that such repairs would not have been required but for such negligence);
(L)    costs incurred due to or required to cure a violation of Law (defined
below) by Landlord relating to the Project;
(M)    interest on debt or amortization payments on any mortgages or deeds of
trust or any other debt for borrowed money;




14

--------------------------------------------------------------------------------





(N)    costs of purchasing or leasing sculpture, paintings or other art objects;
(O)    ground rent payable with respect to ground leases, underlying leases,
easements or amounts payable pursuant to other recorded documents;
(P)    principal or interest and amortization of funds borrowed by Landlord and
any related financing or refinancing expenses (including, but not limited to,
points, fees and other expenses associated with debt encumbering any portion of
the Building), whether secured or unsecured;
(Q)    interest, penalties, fees, fines or any other cost arising by reason of
Landlord’s failure to timely pay any Operating Expenses;
(R)    interest paid on amounts by which any tenant’s estimated payments exceed
such tenant’s pro rata share of operating expense and tax pass-throughs;
(S)    all costs incurred by Landlord to refinance, encumber or transfer the
Building, the Land, Building equipment and/or Building improvements, or to
pledge, encumber or sell any interest of Landlord therein, including, but not
limited to, any closing costs, title insurance premiums, transfer and all other
recordation taxes and charges incurred in connection with same, sales
commissions, advertising and promotional expenses;
(T)    all items and services for which Tenant or other tenants reimburse
Landlord outside of Operating Expenses;
(U)    repairs or other work occasioned by fire, windstorm or other work paid
for or payable through insurance or condemnation proceeds (excluding any
deductible);
(V)    legal expenses incurred for (i) negotiating lease terms for prospective
tenants, (ii) negotiating termination or extension of leases with existing
tenants, (iii) proceedings against any other specific tenant relating solely to
the collection of rent or other sums due to Landlord from such tenant;
(W)    any costs relating to the acquisition, development and/or construction of
the Project;
(X)    repairs resulting from any defect in the design or construction of any
portion of the Project;
(Y)    salaries and all other compensation (including fringe benefits and other
direct and indirect personnel costs) of partners, officers and executives of
Landlord or such parties who are not otherwise engaged full-time in working at
the Building (in the event any employee at or below the level of partners,
officers and executives of Landlord works less than full-time at the Building,
such employee’s salary, wages and other compensation shall be equitably
apportioned based upon the time spent at the Building and such equitably
apportioned amount shall be included as an Operating Expense);
(Z)    utilities and other similar expenses incurred directly by or on behalf of
retail tenants of the Building or which are directly metered or submetered to
other tenants of the Building, and the costs of overtime heating, ventilating
and air conditioning service provided to any tenant (including Tenant) or
occupant of the Building;
(AA)    advertising and promotional expenses intended to attract new tenants to
the Building;
(BB)    the costs and expenses related to the garage portion of the Project,
including, without limitation, all operating or maintenance costs, including
compensation and utility charges applicable to the parking garage under the
Building; provided, however, there will be no separate allocation for Taxes and




15

--------------------------------------------------------------------------------





insurance; provided, however, in the event that the operation of the garage is
no longer open to the public and is solely open to tenants of the Building and
their invitees, then the costs associated with maintenance and operation of the
garage and parking facilities shall be passed through to Tenant as an Operating
Expense;
(CC)    cost of signage identifying Landlord, any tenant, or other related
entity, other than the Building’s office tenant lobby directory(ies) and
operational signage;
(DD)    collection costs incurred by Landlord on Landlord’s behalf, and bad debt
losses or reserves;
(EE)    any costs and expenses incurred, and compensation paid to clerks,
attendants or other persons, in any commercial concessions or vending machines
operated by Landlord in the Common Areas;
(FF)    costs incurred (including, but not limited to, attorneys’ fees) in
connection with the negotiation and documentation of lease transactions
(including subleases and assignments);
(GG)    any costs or expenses (including, but not limited to, penalties, fees,
fines or punitive damages) incurred by Landlord resulting from Landlord’s
violation of any agreement to which Landlord is a party or of any applicable
laws, ordinances, rules, regulations or orders (including, but not limited to,
building, zoning, fire, life safety and disability);
(HH)    costs or fees relating to the defense of Landlord’s title or interest in
the real estate containing the Building or any part thereof;
(II)    costs of defending any lawsuits with any mortgagee;
(JJ)    costs of Landlord incurred in connection with any audit performed for a
tenant by a third-party accountant;
(KK)    amounts paid to any partner, shareholder, officer, executive or director
of Landlord for salary or other compensation;
(LL)    costs of any other service or other benefits to Tenant or any other
tenant or occupant in the Building which either (i) is in excess of that
furnished to Tenant, (ii) is supplied or furnished to Tenant pursuant to the
terms of this Lease with a separate or additional charge or (iii) is payable
separately by tenants of the Building;
(MM)    costs arising from the presence of Hazardous Materials or costs incurred
to remove, remediate or clean up any Hazardous Materials from either the
Building or the Land (including, but not limited to, any governmental
investigation, order, proceeding or report with respect thereto);
(NN)    costs and expenses relating to administering the affairs of the
ownership entity which are unrelated to the maintenance, management or operation
of the Building, including, but not limited to, maintaining Landlord’s
existence, either as a corporation, partnership or other entity;
(OO)    any other costs or expenses for which Landlord actually receives
reimbursement from any tenant, the proceeds of any insurance policy, or any
other source, other than Additional Rent or a similar rental reimbursement by
another tenant for its share of Operating Expenses;
(PP)    the cost of repairs incurred by reason of fire or other casualty or
condemnation to the extent that either (1) Landlord is compensated therefor
through proceeds of insurance or condemnation awards; (2) Landlord would have
been compensated therefor had Landlord obtained the insurance coverage against
such fire or casualty required hereunder to be carried by Landlord; or (3)
Landlord is not fully




16

--------------------------------------------------------------------------------





compensated therefor due to the coinsurance provisions of its insurance policies
on account of Landlord’s failure to obtain the insurance required hereunder to
be carried by Landlord;
(QQ)    wages, salaries, fees and any and all other amounts constituting
Operating Expenses hereunder paid to any Affiliate of either Landlord or the
Building managing agent, or to any officer or director of Landlord in the event
and to the extent such wages, salaries, fees and/or other amounts exceed
prevailing market rates that would be paid to unrelated third parties;
(RR)    costs occasioned by a Landlord default under this Lease;
(SS)    costs associated with any concessions or inducements granted to tenants
in the Building (such as moving expense allowances, rent abatements or
reimbursements);
(TT)    takeover expenses of any kind or nature incurred by Landlord with
respect to space located in another building in connection with the leasing of
space in the Building;
(UU)    costs arising from Landlord’s charitable or political contributions;
(VV)    costs incurred for leasing systems or equipment which Landlord is
leasing in lieu of purchasing to the extent that the purchase thereof would not
be an Operating Expense;
(WW)    costs of telephone, telegraph, telecopy (or other telecommunication)
incurred by tenants and occupants of the Building;
(XX)    any amounts payable by Landlord to another tenant or to Landlord’s
lender by way of indemnity or for damages;
(YY)    costs of additional insurance premiums for the Building due to any
tenant’s operations within such tenant’s demised premises which exceed usual and
customary office purposes;
(ZZ)    “In-house” legal and/or accounting fees;
(AAA)    reserves for future Operating Expenses;
(BBB)    insurance deductibles and co-insurance payments in excess of One
Hundred Thousand Dollars ($100,000) per occurrence;     
(CCC)    costs for which Landlord has been compensated by a management fee;
(DDD)    costs incurred in connection with upgrading the Building to comply with
any law, ordinance or regulation pertaining to the Landlord or Building prior to
the Commencement Date; and
(EEE)    The cost of any types of services or amenities at the Building shall
only be included in Operating Expenses, if such types of services or amenities
can be provided at a reasonable cost and are necessary to maintain the status of
the Building as a first-class office building in the Washington, D.C. area.
Operating Expenses shall be calculated in accordance with sound accounting
principles consistently applied, and to the extent any Operating Expenses are on
an accrual basis, they should be in compliance with Generally Accepted
Accounting Principles as consistently applied to real estate. To the extent any
Operating Expenses are paid for in advance, such expenses shall be charged to
tenants during the period for which such expense is applicable. Landlord shall
at all times use reasonable efforts to operate the Building in an efficient and
cost-effective manner consistent with the operation of first-class office
buildings in Washington, D.C.
(d)    Operating Expenses for any calendar year during which actual occupancy of
the Building is less than ninety five percent (95%) of the Rentable Area of the
Building shall be appropriately adjusted to reflect ninety five




17

--------------------------------------------------------------------------------





percent (95%) occupancy of the existing Rentable Area of the Building during
such period. In determining Operating Expenses, if any services or utilities are
separately charged to tenants of the Building or others, Operating Expenses
shall be adjusted by Landlord to reflect the amount of expense which would have
been incurred for such services or utilities on a full-time basis for normal
Building operating hours. In the event Tenant elects to separately meter its
HVAC, water or electric consumption (which is currently contemplated by Tenant
and Landlord), then Tenant at its own costs and expense shall install and remove
such meters and (i) such separately metered charges shall be deducted from
Tenant’s pro rata share the Building’s utility costs in a manner equitably
determined by Landlord and Tenant, and (ii) Tenant shall be permitted to benefit
from the lower rate per KWH that Landlord has negotiated in its power purchase
agreement with PEPCO as provided in more detail in Paragraph 7(g) below. In the
event (i) the Rent Commencement Date and/or the commencement date for any
Additional Expansion Space shall be a date other than January 1, (ii) the date
fixed for the expiration of the Lease Term shall be a date other than December
31, (iii) of any early termination of this Lease, or (iv) of any increase or
decrease in the size of the Premises, then in each such event, an appropriate
adjustment in the application of this Paragraph 3 shall, subject to the
provisions of this Lease, be made to reflect such event on a basis determined by
Landlord to be consistent with the principles underlying the provisions of this
Paragraph 3. In no event shall this paragraph operate to enable Landlord to
collect and retain from all tenants in the Building more than one hundred
percent (100%) of the actual amount incurred by Landlord for Operating Expenses,
nor shall any adjustment be made pursuant to this paragraph with respect to any
costs or expenses which do not vary with the occupancy level of the Building.
(e)    At least fifteen (15) days prior to the Rent Commencement Date and then
at least fifteen (15) days prior to the prior to commencement of each calendar
year of the Lease Term following the Commencement Date, Landlord shall give to
Tenant a reasonable good-faith written estimate of Tenant’s Proportionate Share
Office and Tenant’s Proportionate Share Building of the applicable Operating
Expenses for the Building for the ensuing calendar year. Upon request, Landlord
shall review with Tenant a copy of Landlord’s approved operating and capital
budgets for such calendar year including a line-item comparison of same to the
applicable then projected expenses including a line-items comparison of the same
to the applicable then actual expenses incurred by Landlord in the prior
calendar year, to the extent available with an update provided upon
determination of actual costs. Tenant will have the right to provide input to
Landlord in connection with any future contemplated capital expenditures (scope,
timing and cost) that occur after the Commencement Date and are not directly
related to the maintenance, repair or replacement of any structural, mechanical
or Building system. In any event, there will be no pass-through of capital
expenditures arising from breakage or ordinary wear and tear, unless such
capital expenditure can be demonstrated to reduce directly applicable Operating
Expenses or are necessary to comply with legal requirements not in effect on the
Commencement Date. Tenant shall pay such estimated amount to Landlord in equal
monthly installments, in advance on the first day of each month. Within one
hundred twenty (120) days after the end of each calendar year, Landlord shall
furnish Tenant an independent CPA audited statement indicating in reasonable
detail the Operating Expenses for such period, and the parties shall, within
thirty (30) days thereafter, make any payment or allowance necessary to adjust
Tenant’s estimated payments to Tenant’s actual share of such Operating Expenses
as indicated by such annual statement. Any payment due Landlord shall be payable
by Tenant within thirty (30) days of demand from Landlord. Any amount due Tenant
shall be credited against installments next becoming due under this
Paragraph 3(e) or refunded to Tenant, if requested by Tenant.
(f)    Notwithstanding anything to the contrary, Tenant shall have thirty (30)
days after receipt of an invoice from Landlord with respect to pay any
non-scheduled Rent that is due and payable under this Lease.
(g)    Tenant shall pay ten (10) days before delinquency, all taxes and
assessments (i) levied against any personal property, Alterations, any over
standard tenant improvements or trade fixtures of Tenant in or about the
Premises, (ii) based upon this Lease or any document to which Tenant is a party
creating or transferring an interest in this Lease or an estate in all or any
portion of the Premises, and (iii) levied for any business, professional, or
occupational license fees of Tenant. If any such taxes or assessments are levied
against Landlord or Landlord’s property or if the assessed value of the Project
is increased by the inclusion therein of a value placed upon such personal
property or trade fixtures, Tenant shall upon written demand reimburse Landlord
for the taxes and assessments so levied against Landlord, or such taxes, levies
and assessments resulting from such increase in assessed value. To the extent
that any such taxes are not separately assessed or billed to Tenant, Tenant
shall pay the amount thereof as invoiced to Tenant by Landlord.




18

--------------------------------------------------------------------------------





(h)    Any delay or failure of Landlord in (i) delivering any estimate or
statement described in this Paragraph 3, or (ii) computing or billing Tenant’s
Proportionate Share of Operating Expenses shall not constitute a waiver of its
right to require an increase in Rent, or in any way impair the continuing
obligations of Tenant under this Paragraph 3. Notwithstanding the foregoing,
Tenant shall have no obligation to pay any amount invoiced more than one hundred
eighty (180) days after the end of the calendar year. In the event of any
dispute as to any Additional Rent due under this Paragraph 3, Tenant, an officer
of Tenant or a certified public accountant retained by Tenant (but in no event
shall Tenant hire or employ an accounting firm or any other person to audit
Landlord as set forth under this Paragraph who is compensated or paid for such
audit on a contingency basis) shall have the right after reasonable notice and
at reasonable times to inspect Landlord’s accounting records at Landlord’s
on-site management office. If, after such inspection, Tenant still disputes such
Additional Rent, upon Tenant’s written request therefor, a certification as to
the proper amount of Operating Expenses and the amount due to or payable by
Tenant shall be made by an independent certified public accountant mutually
agreed to by Landlord and Tenant; provided, however, such certified public
accountant shall not be the accountant who conducted Landlord’s initial
calculation of Operating Expenses to which Tenant is now objecting. Such
certification shall be final and conclusive as to all parties. If the
certification reflects that Tenant has overpaid Tenant’s Proportionate Share
Office and/or Tenant’s Proportionate Share Building of Operating Expenses for
the period in question, then Landlord shall credit such excess to Tenant’s next
payment of Operating Expenses or, at the request of Tenant, promptly refund such
excess to Tenant and conversely, if Tenant has underpaid Tenant’s Proportionate
Share Office and/or Tenant’s Proportionate Share Building of Operating Expenses,
Tenant shall promptly pay such additional Operating Expenses to Landlord. Tenant
agrees to pay the cost of such certification and the investigation with respect
thereto unless it is determined that Landlord’s original statement was in error
in Landlord’s favor by more than three percent (3%) in which case, Landlord
shall reimburse Tenant for reasonable cost of such certification and
investigation. Tenant waives the right to dispute any matter relating to the
calculation of Operating Expenses or Additional Rent under this Paragraph 3 if
any claim or dispute is not asserted in writing to Landlord within two (2) years
from when the original reconciliation of Operating Expenses or Additional Rent
statement with respect thereto was delivered to Tenant, except that if an error
in excess of three percent (3%) is found to exist, then with regard to such
error Tenant shall also have the ability to look back to, and dispute, the
statements issued for the two (2) preceding calendar years. Notwithstanding the
foregoing, Tenant shall maintain strict confidentiality of all of Landlord’s
accounting records and shall not disclose the same to any other person or entity
except for Tenant’s professional advisory representatives (such as Tenant’s
employees, accountants, advisors, attorneys and consultants) with a need to know
such accounting information, who agree to similarly maintain the confidentiality
of such financial information.
(i)    Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Proportionate Share
Office and/or Tenant’s Proportionate Share Building of Operating Expenses for
the year in which this Lease terminates, Tenant shall, within thirty (30) days,
pay any increase due over the estimated Operating Expenses paid, and conversely,
any overpayment made by Tenant shall, within thirty (30) days, be refunded to
Tenant by Landlord.
(j)    The Base Rent, Additional Rent, late fees, and other amounts required to
be paid by Tenant to Landlord hereunder are sometimes collectively referred to
as, and shall constitute, “Rent”.
4.IMPROVEMENTS AND ALTERATIONS
(a)    Delivery of Premises. Landlord shall deliver the Premises to Tenant in
accordance with Section 1(b), and Tenant agrees to accept the Premises from
Landlord in its existing “AS-IS”, “WHERE-IS” condition subject to Landlord’s
performing its ongoing janitorial and maintenance obligations and Landlord’s
obligations to complete the Expansion Premises Improvements (hereinafter
defined), the Tenant Improvements, Landlord’s Work and Building Enhancements as
each term is identified on Exhibit B-2 attached hereto. Notwithstanding the
forgoing, Landlord represents that to the best of its knowledge, as of the
Effective Date, the Building complies with applicable local, state and federal
regulations, including compliance with the Americans with Disabilities Act with
respect to all Common Areas.
(b)    Tenant Improvements.




19

--------------------------------------------------------------------------------





(i)    Tenant Improvement Allowance. Commencing on the Effective Date, Landlord
shall provide Tenant an allowance (the “Initial Tenant Improvement Allowance”)
equal to Fifteen Million Nine Hundred Fifty Seven Thousand One Hundred Thirty
Six and 00/100 Dollars ($15,957,136.00) (which amount is based on the sum of (1)
the product of (A) Fifty Two and 00/100 Dollars ($52.00) multiplied by (B) the
number of square feet of Rentable Area in the Existing Premises and (2) the
product of (A) One Hundred Thirty Two and 00/100 Dollars ($132.00) multiplied by
(B) the number of square feet of Rentable Area in the Expansion Premises). The
Tenant Improvement Allowance (hereinafter defined) is provided in order to help
Tenant finance all costs associated with Tenant’s construction of the physical
tenant improvements actually installed in the Premises (the Existing Premises
Improvements, together with the Expansion Premises Improvements (hereinafter
defined), the “Tenant Improvements”). To the extent that Tenant elects to
contribute all or any portion of the Existing Premises Abatement Amount and/or
the Expansion Premises Abatement Amount to the Tenant Improvement Allowance, the
term “Tenant Improvement Allowance” shall be inclusive of such amounts. The term
“Maximum Tenant Improvement Allowance” shall mean the Initial Tenant Improvement
Allowance, together with the Existing Premises Abatement Amount and/or the
Expansion Premises Abatement Amount.
(ii)    If the cost of the Tenant Improvements exceeds the Initial Tenant
Improvement Allowance, then Tenant shall be deemed to have elected to contribute
the Expansion Premises Abatement Amount and/or the Existing Premises Abatement
Amount until the earlier of (1) to the extent necessary to cover the costs of
the Tenant Improvements, or (2) until Tenant has contributed the Maximum Tenant
Improvement Allowance. To the extent the cost of the Tenant Improvements and
related items covered by the Tenant Improvement Allowance exceed the amount of
the Maximum Tenant Improvement Allowance, then the excess cost shall be referred
to as “Excess Costs.” In the event of Excess Costs, then any disbursements from
the Tenant Improvement Allowance shall be made first to cover the costs of the
Expansion Premises Improvements, until the Expansion Premises Improvements are
substantially complete and the costs of the Expansion Premises Improvements are
fully covered by the Maximum Tenant Improvement Allowance. To the extent that
the costs of the Tenant Improvements are not fully covered by the Maximum Tenant
Improvement Allowance, Tenant shall be fully responsible for the Excess Costs
associated with the Existing Premises Improvements (as defined in Section
4(b)(v)). Tenant shall be solely responsible for Excess Costs necessary for the
completion of the Existing Premises Improvements, and shall make all related
payments directly to Tenant’s general contractor, subcontractors or other
vendors to construct the Tenant Improvements. Landlord shall not be liable for
Excess Costs, and Tenant shall indemnify and hold Landlord harmless with respect
to any claims against Landlord for Excess Costs. To the extent that any portion
of the Tenant Improvement Allowance to be contributed by Landlord under this
paragraph is not requested within one (1) year after substantial completion of
the Tenant Improvements, the remaining funds shall be retained by Landlord. It
is hereby agreed that all Tenant Improvements shall immediately become the
property of Landlord upon completion unless otherwise agreed to in writing.
(iii)    Test Fit Allowance. In addition to the Tenant Improvement Allowance,
Tenant shall receive a test fit allowance equal to 15/100 Dollars ($.15) per
square foot of Rentable Area of the Expansion Premises to be paid to HYL for its
review of a space program and layout for the Expansion Premises.
(iv)    Expansion Premises Improvements.
(A)    Landlord shall deliver the Expansion Premises to Tenant in its “as is”
condition; provided, however, that Landlord shall construct the Tenant
Improvements in the Expansion Premises (the “Expansion Premises Improvements”),
at Tenant’s sole cost and expense subject, however, to the application of the
Tenant Improvement Allowance, in accordance with the terms of this Lease.
(B)    The schedule of documentation, delivery, approvals, and construction
items with respect to the build-out of the Expansion Premises Improvements is
attached hereto as Exhibit B-2 (the “Construction Schedule“). Tenant expressly
acknowledges that Landlord has no obligation to undertake or perform any
improvements in and to the Premises other than the Tenant Improvements and the
Landlord Work as described in Exhibit B-1.




20

--------------------------------------------------------------------------------





(C)    Tenant’s architect (the “Architect”) shall provide Tenant and Landlord
with a schematic design plan of the Expansion Premises Improvements (“Tenant’s
Plans“), showing schematic space planning, perimeter offices and special
location items. Upon receipt of the Tenant’s Plans, Landlord shall use
commercially reasonable efforts to promptly review Tenant’s Plans. If, in its
reasonable discretion, Landlord deems Tenant’s Plans to be unacceptable,
Landlord shall give Tenant written notice within five (5) business days of
Tenant’s receipt of Tenant’s Plans, stating reasons the Tenant’s Plans are
unacceptable. Tenant shall have five (5) business days from the receipt of such
notice to correct the deficiencies and deliver the corrected version to
Landlord. Landlord shall then have three (3) business days from its receipt of
the corrected Tenant’s Plans to evaluate Tenant’s Plans.
(D)    Landlord shall perform the Expansion Premises Improvements in accordance
with the Tenant’s Plans, Tenant’s Plan Requirements and the Construction
Documents (defined below). Construction Documents shall mean all necessary
construction drawings and specifications required for the construction of the
Expansion Premises Improvements prepared by the Architect, as shown on Tenant’s
Plans, which documents are one hundred percent (100%) complete to Landlord’s
reasonable satisfaction (the “Construction Documents”). A copy of the
Construction Documents shall be sent to Landlord. Landlord shall diligently
complete the Expansion Premises Improvements within the time frame provided in
the Construction Schedule. The Expansion Premises Improvements shall be
completed by Landlord in a good and workmanlike manner using new materials and
in accordance with all applicable laws and codes governing the same, including,
but not limited to, the ADA.
(E)    Tenant shall not be required to have Landlord use building stocked
materials; however, to the extent that Tenant authorizes Landlord to utilize
building stocked materials, the cost for the Tenant Improvements will include
the lower of actual or market cost for such building cost materials.
(F)    Landlord shall contract with a general contractor from one of the
following general contractors as agreed upon by Landlord and Tenant, Hitt
Contracting Inc., Rand* Construction, DPR Construction, James G. Davis
Construction Corporation, Harvey Cleary, Coakley Williams or Whiting-Turner
(such chosen general contractor, the "General Contractor"), to complete the
Expansion Premises Improvements in accordance with this Lease, Tenant's Plans
and the Construction Documents. Landlord is solely and absolutely responsible
for (i) the selection of the General Contractor and any and all subcontractors,
and (ii) ensuring the lien free completion of the Tenant Improvements. Tenant's
Plans, the Construction Documents and any additional plans, specifications and
or drawings necessary for the Tenant Improvements must be approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, in
writing prior to the commencement of any work in connection with the Tenant
Improvements. The General Contractor, contractor(s) and professional(s) so
engaged by Landlord to construct the Tenant Improvements, and the respective
contracts between such parties and Landlord, shall be subject to Tenant's prior
written approval , which shall not be unreasonably withheld, conditioned or
delayed. Upon Landlord's approval of Tenant's Plans, Landlord shall install all
Expansion Premises Improvements set forth in Tenant's Plans. Landlord represents
that Tenant Improvements shall (i) conform with all applicable laws, rules,
regulations, and ordinances, including, but not limited to the Americans With
Disabilities Act ("ADA"); (ii) conform with all Building specifications and
plans; and (iii) not adversely affect any Building system. Tenant agrees that it
shall not effect change orders without the prior written approval of Landlord.
(G)    Landlord shall competitively bid the Expansion Premises Improvements to
at least three (3) of the Landlord approved general contractors, and Landlord
shall award the contract to the lowest qualified and responsive bidder unless
Landlord and Tenant determine that there is a legitimate reason to award the
contract to a bidder who is not the lowest qualified and responsive bidder
(which determination shall be subject to Tenant’s reasonable concurrence). The
bids submitted by the contractors shall be broken down on a trade-by-trade
basis, and Landlord shall permit Tenant to review all of the bids received.
(H)    Landlord shall be in physical control of the Expansion Premises while it
is undertaking the Expansion Premises Improvements. Notwithstanding the
foregoing, Tenant and its consultants shall have the ability to observe and
monitor the construction of the Expansion Premises Improvements to




21

--------------------------------------------------------------------------------





ensure quality and standards as per the Tenant’s Plans and participate in any
budget or value engineering activities associated with the Expansion Premises
Improvements.  Landlord shall provide Tenant and its representatives access to
the Expansion Premises prior to completion of the Expansion Premises
Improvements for coordination of furniture, fixtures and equipment, installing
cabling and other coordination as reasonable necessary.  In no event shall
Tenant occupy the Expansion Premises for the conduct of its business until
Landlord has substantially completed Expansion Premises Improvements and the
Commencement Date has occurred.
(I)    Substantial Completion and Occupancy.
a.    Landlord shall give Tenant at least fifteen (15) days’ prior written
notice of its estimated date on which the Expansion Premises will be
substantially complete and ready for occupancy by Tenant (“Substantial
Completion Notice“). In the event that Substantial Completion (hereinafter
defined) is delayed for any reason, other than a Landlord Delay (hereinafter
defined) this Lease shall remain in full force and effect and Tenant shall have
no claim against Landlord by reason of any such delay. If such delay in
Substantial Completion of the Expansion Premises Improvements results from a
cause other than Tenant Delay (hereinafter defined), the Commencement Date shall
be extended to the date on which Landlord substantially completes the Expansion
Premises Improvements, provided, however, that if such delay in substantial
completion results in whole or in part because of a Tenant Delay, the
Commencement Date shall be the date on which Landlord would have substantially
completed the Expansion Premises but for any such Tenant Delay. As used herein,
the terms “Substantial Completion“ and “Substantially Complete” mean that date
on which (i) all Expansion Premises Improvements have been completed, subject
only to minor punch-list items of work which do not materially interfere with
Tenant’s use of the Expansion Premises, and (ii) when all governmental or
quasi-governmental requirements applicable to the construction and occupancy of
the Expansion Premises have been satisfied, which may include the issuance of a
certificate of occupancy if the issuance of a certificate of occupancy is a
governmental or quasi-governmental requirement applicable to Tenants occupancy
of the Expansion Premises and/or when the District of Columbia field inspector
or fire marshal grants its final approval. As used herein, the term “Tenant
Delay“ means any delay in the construction of the Expansion Premises
Improvements which is caused by Tenant such as failure to timely respond to a
request for approval or disapproval in connection with the construction of the
Expansion Premises Improvements; provided, however, notwithstanding anything to
the contrary herein, no Tenant Delay shall have occurred unless and until
Landlord has provided Tenant with email notice to the email addresses
peter.lambis@am.jll.com specifying that Tenant is causing such a delay and
Tenant does not cure such delay event within two (2) business days of such
notice. As used herein, the term "Landlord Delay" means any delay in the
construction of the Expansion Premises Improvements which is caused by Landlord
(except as expressly provided in this sentence, Landlord shall not be
responsible for any delays caused by the General Contractor or any
subcontractors) such as (i) the Expansion Premises are not in the Expansion
Premises Required Condition on or before August 1, 2018, (ii) Landlord’s failure
to timely respond to a request for approval or disapproval in connection with
the Construction Documents, (iii) Landlord’s failure to pay the General
Contractor in a timely manner in accordance with Landlord’s construction
contract with the General Contractor and such failure causes a delay in the
construction of the Tenant Improvements, (iv) any delay caused by Landlord’s
Work or the Building Enhancements interfering with the Expansion Premises
Improvements after the Expansion Premises Required Condition Date, (v) any
failure of Landlord to provide the General Contractor and the subcontractors
access to the Expansion Premises or such electrical and power needs required to
construct the Expansion Premises Improvements after the Expansion Premises
Required Condition Date; provided, that such request for access is in compliance
with Landlord’s reasonable security procedures; provided, however,
notwithstanding anything to the contrary herein, no Landlord Delay shall have
occurred unless and until Tenant has provided Landlord with email notice to the
email address Vince.McCullough@hines.com and to erin.kuhn@hines.com, specifying
that Landlord is causing such a delay and Landlord does not cure such delay
event within two (2) business days of such notice.
b.    The taking of possession of the Expansion Premises by Tenant for the
conduct of its ordinary business shall constitute an acknowledgement by Tenant
that the Expansion Premises are in good condition, that Landlord has provided or
constructed all improvements to be provided or constructed




22

--------------------------------------------------------------------------------





by Landlord in the Expansion Premises in accordance with the applicable terms of
this Article 4 and Exhibit B, and that all materials and labor provided by
Landlord are satisfactory, except with respect to latent defects for a period of
one hundred twenty (120) days after the taking of possession of the Expansion
Premises by Tenant for the conduct of its ordinary business and punch-list items
that are specified on the punch-list delivered to Landlord by Tenant, which
shall be mutually agreed upon by the parties’ architects. Landlord shall
complete as soon as conditions practically permit, but in any event within sixty
(60) days after Substantial Completion, all such punch-list items. Landlord
shall obtain a minimum of a one (1) year warranty from the General Contractor
for all of the Tenant Improvements.
(J)    Landlord acknowledges and agrees that it is imperative that Tenant have
the ability to conduct it its business in the Existing Premises during the
renovation of the Existing Premises and the construction of Expansion Premises
Improvements. In furtherance thereof, Landlord and Tenant shall cooperate to
ensure that Tenant, which perhaps inconvenienced, shall not experience material
and adverse interference during this construction and renovation period.
(K)    Subject to Landlord’s reasonable security, indemnification and insurance
requirements, Tenant, its design team and construction manager shall have
complete and unrestricted access to the Expansion Premises prior to the
Commencement Date for the purpose of reviewing the condition of the Expansion
Premises, taking field measurements and to determine whether the Expansion
Premises is ready for the construction of the Expansion Premises Improvements,
and during the construction of the Expansion Premises Improvements.
(L)     Subject to Landlord’s reasonable security, indemnification and insurance
requirements Tenant and its design and construction consultants will assist in
the design, bidding and construction process, and should be afforded complete
(and free of charge) access to the Premises prior to and during construction of
the Tenant Improvements. Carlyle requests the right, subject to Landlord’s
review of its plans and specifications to:
a.
Use existing (as available) or install communication conduit within the
Building;

b.
Specify, purchase and utilize its own cosmetic and / or decorative materials
including, but not limited to, floor coverings, paint and wall coverings; and

c.
Install Tenant’s own security card access system within the Premises. Tenant’s
security system shall be compatible with the Building system.

(v)    Existing Premises Improvements. If any Excess Costs are incurred in
connection with the Expansion Premises Improvements, Tenant shall pay all such
Excess Costs incurred in connection with such Tenant Improvements to the
Existing Premises (“Existing Premises Improvements”). Tenant shall be
responsible for paying the General Contractor for all Existing Premises
Improvements in accordance with Tenant’s construction contract with the General
Contractor. Tenant shall pay all of its costs and expenses incurred in
connection with such Tenant Improvements to the Existing Premises. Within thirty
(30) days after receipt of a written request from Tenant, but in no event more
than one (1) time during any calendar month, Landlord shall reimburse Tenant for
(or, at Tenant’s request, pay directly to any contractor of Tenant pursuant to
approved invoices received from Tenant) the expenses incurred by Tenant in
constructing such Existing Premises Improvements to the extent of the Tenant
Improvement Allowance not previously funded or applied by Landlord under this
Paragraph 4(b), provided: (1) such request is accompanied by reasonably
acceptable supporting documentation indicating that such expenses have been
incurred and paid (or are currently payable) by Tenant; (2) the work and
materials for which payment is requested shall be performed pursuant to all
applicable provisions of the Lease; (3) Tenant is not in default under the
Lease; and (4) such request is accompanied by lien waivers from the party under
contract with Tenant for such Existing Premises Improvements, which lien waivers
must cover all Existing Premises Improvements as of the date of such request for
which payment is then being requested, but may be conditioned on such payment
being received.




23

--------------------------------------------------------------------------------





(vi)    Project Management Fee. Landlord shall hire Jones Lang LaSalle (“JLL”)
to be the project manager for the Expansion Premises Improvements. Landlord and
Tenant acknowledge that JLL shall charge a construction supervisory fee
(“Project Management Fee”) in connection with the performance of the Expansion
Premises Improvements, which Project Management Fee shall be equal to Three and
10/100 Dollars ($3.10) per square foot of Rentable Area of the Expansion
Premises. The Project Management Fee shall be paid to JLL by Landlord as a
deduction from the Tenant Improvement Allowance.
(vii)    Construction Administration Fee. Landlord shall monitor construction of
the Expansion Premises Improvements. Tenant shall reimburse Landlord for such
supervision and any reasonable third-party costs incurred by Landlord in
monitoring the construction of the Expansion Premises Improvements. Tenant will
pay Landlord one percent (1%) of hard construction costs of the Expansion
Premises Improvements (“Construction Administration Fee”), which Construction
Administration Fee shall not exceed One and 50/100 Dollars ($1.50) per square
foot of Rentable Area of the Expansion Premises (“Construction Administration
Fee Cap”). The Construction Administration Fee shall be paid to Landlord as a
deduction from the Tenant Improvement Allowance. No Construction Administration
Fee shall be required for the Existing Premises Improvements.
(viii)    Third Party Review. Landlord shall have the right to apply portions of
the Tenant Improvement Allowance against reasonable and actual out of pocket
costs and expenses incurred by Landlord in reviewing, approving and inspecting
any specialty improvements included in the Tenant Improvements to the extent
that any such specialty improvements require third party review (such as a
structural engineer) (“Third Party Review Costs”); provided, however, Landlord
shall notify Tenant prior to engaging such third party to conduct such review,
and at such time Tenant shall have the right to request that Tenant reimburse
Landlord for such Third Party Review Cost rather than Landlord applying the
Tenant Improvement Allowance against such Third Party Review Costs. Furthermore,
the parties hereby acknowledge and agree that Third Party Review Costs shall not
be incurred for painting, carpeting or other such cosmetic aspects of the Tenant
Improvements or for non-structural or other Tenant Improvements that do not
materially affect the Building Systems.
(ix)    Mechanics’ and Other Liens
(A)    With respect to any work performed by Tenant in furnishing or equipping
the Premises hereunder, and with respect to any alterations performed pursuant
to Section 4(d), Tenant will not permit to be created and has no authority to
permit to be created or to remain undischarged any lien, encumbrance or charge
(arising out of any work done or materials or supplies furnished by an
contractor, subcontractor, mechanic, laborer or materialman, or any mortgage,
security agreement or otherwise by or for Tenant), which might be or become a
lien or encumbrance or charge upon the Premises, or Tenant’s leasehold estate
therein, the Building or any portion thereof, or any income therefrom. Tenant
will not suffer any other matter or thing whereby the estate, rights and
interests of Landlord in the Building or any portion thereof might be encumbered
or impaired.
(x)    If any mechanics’ lien on account of any alleged debt of Tenant, or any
person acting on Tenant’s behalf (other than Landlord in connection with the
Tenant Improvements), shall be filed against the Premises, the Building or any
portion thereof or any income therefrom, Tenant shall take and diligently
prosecute appropriate action to have the same discharged or bonded and released
of record at Tenant’s sole expense within thirty (30) days after Tenant is given
notice of the filing of such lien. Upon Tenant’s failure so to do, Tenant shall
be deemed in default hereof, and Landlord, at its sole option, in addition to
any other right or remedy that it may have, may cause said lien to be discharged
or bonded and take such other action as may be reasonably necessary to protect
its interest, and Tenant shall pay any amounts paid by Landlord in connection
with such action, and all reasonable legal and other costs and expenses incurred
by Landlord in connection therewith (including reasonable attorneys’ fees, court
costs (if awarded post-judgment) and other necessary disbursements). Any such
amounts paid by Landlord and the amount of any such expenses or costs incurred
by Landlord, if not paid by Tenant to Landlord within thirty (30) days after the
date Tenant receives written notice from Landlord of the amount thereof and
demand for payment of the same, shall, together with




24

--------------------------------------------------------------------------------





interest thereon at the Default Rate (as defined in Section 12(f)) from the date
of the receipt by Tenant of the aforesaid written notice to the date of payment
thereof by Tenant, be treated as Additional Rent, and shall be payable by Tenant
to Landlord not later than thirty (30) days after the giving of such written
notice and demand. Nothing herein contained shall obligate Tenant to pay or
discharge any lien created by Landlord.
(xi)    Tenant’s Property
(A)    All trade fixtures, furniture, equipment and apparatus (as distinguished
from Tenant Improvements) owned by Tenant and installed in the Premises
(“Tenant’s Property“) shall be and remain the property of Tenant and shall be
removable at any time, unless paid for by the Allowance, including upon the
expiration of the Term, provided, in the event of damage to the Premises caused
by the removal of any of Tenant’s Property, Tenant shall repair the Premises to
its condition as of the Commencement Date, normal wear and tear excepted.
(B)    If Tenant’s Property, or any portion thereof, is not removed from the
Premises upon the expiration of the Term or any earlier termination of this
Lease in accordance with the foregoing (“Tenant’s Abandoned Property“), Tenant’s
Abandoned Property shall, at the election of Landlord, become the personal
property of Landlord, if Tenant fails to remove it within five (5) business days
of Landlord’s notice to Tenant of Tenant’s Abandoned Property, and Tenant’s
rights therein shall cease upon the exercise of such election by Landlord. At
Landlord’s option, Landlord may (i) retain Tenant’s Abandoned Property in
accordance with the preceding sentence, or (ii) have Tenant’s Abandoned Property
removed from the Building at the sole cost and expense of Tenant.
(xii)    Planned Capital Project. Landlord is in the process of renovating and
modifying the Building lobbies, elevator system, the fitness center, bike
storage area, as more particularly defined on Exhibit B-2 (collectively, the
“Building Enhancements”). The current plans and timeline for the completion of
the Building Enhancements are attached hereto as Exhibit B-4 (“Plans and
Renderings”). Landlord, in its reasonable discretion, shall be permitted to
change and amend the Plans and Renderings without reducing the scope or quality
of the Building Enhancements, and such modifications shall be provided to Tenant
from time to time upon request therefor. Landlord shall provide Tenant with
ongoing progress updates and construction schedules as to the status of the
Building Enhancements upon Tenant’s request. The construction and installation
of the Building Enhancements shall be at Landlord’s sole cost and expense and
the cost therefor shall not be included in Operating Expenses. In performing the
construction and installation of the Building Enhancements, Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s business
in and access to the Premises, and to ensure that materials used for the lobby
glass mediates and controls the heat load in the lobby area in order to create a
commercially reasonable and comfortable atmosphere. Landlord shall use
commercially reasonable efforts to substantially complete the construction and
installation of (i) the fitness center, (ii) south tower elevator cab interiors,
(iii) ground floor south tower elevator lobby and corridor, (iv) Pennsylvania
Avenue main entry lobby, (v) a security turn-style system to restrict access to
the elevator banks in the South Tower lobby, and (vi) a Distributed Antenna
System (DAS) or similar technology that will allow for consistent cellular and
data service in the garage, elevators and other common areas within the Building
(collectively, the “First Phase Building Enhancements”) on or before the
Anticipated First Phase Anticipated Completion Date (as defined on Exhibit B-2)
. Landlord shall use commercially reasonable efforts to substantially complete
the construction and installation of (i) the bike storage area, (ii) elevator
expansion to P3, (iii) parking level elevator lobbies, (iv) parking garage
upgrades, (v) North Tower elevator cab interiors (vi) 10th Street entrance and
lobby, (vi) E Street entrance and lobby, and (vii) 11th Street entrance
(collectively, the “Second Phase Building Enhancements”) on or before the
Anticipated Second Phase Anticipated Completion Date (as defined on Exhibit
B-2). In the event that (i) the First Phase Building Enhancements are not
substantially complete on or before six (6) months after the Anticipated First
Phase Anticipated Completion Date , as such date may be extended for any delays
caused by Force Majeure, , and/or (ii) (i) the Second Phase Building
Enhancements are not substantially complete on or before six (6) months after
the Anticipated Second Phase Anticipated Completion Date, as such date may be
extended for any delays caused by Force Majeure, Tenant shall be entitled to an
abatement against Base Rent for the Premises of Three Thousand and 00/100
Dollars ($3,000.00) per business day until such time as the First Phase Building
Enhancements and/or Second




25

--------------------------------------------------------------------------------





Phase Building Enhancements, as applicable, are substantially complete. Upon
Landlord obtaining actual knowledge of any Force Majeure event that causes delay
in the completion of either the First Phase Building Enhancements or the Second
Phase Building Enhancements, Landlord shall provide Tenant with written notice
of such Force Majeure event within ten (10) business days of Landlord obtaining
actual knowledge of such Force Majeure event.
(c)    Alterations.
All alterations, additions, or improvements (except for the Tenant Improvements
and Landlord’s Work) made by or on behalf of Tenant to the Premises excluding
cosmetic alterations, additions or improvements (“Alterations”) shall be subject
to Landlord’s prior written consent, which consent shall not be unreasonably
delayed, conditioned or denied, unless such Alterations, adversely affect the
structure of the Building or operating systems of the Building, in which case
Landlord may withhold, condition or delay its consent in its sole discretion.
Landlord’s consent shall not be unreasonably withheld with respect to proposed
Alterations that (i) comply with all applicable laws, ordinances, rules and
regulations; (ii) are compatible with the Building’s mechanical, electrical,
HVAC and life safety systems; (iii) will not interfere in a material manner with
the use and occupancy of any other portion of the Building by any other tenant
or their invitees; (iv) do not affect the structural portions of the Building;
and, (v) do not and will not, whether alone or taken together with other
improvements, require the construction of any other improvements or alterations
within the Building. To the extent Tenant requires access to riser space and
telephone communications closets, Landlord shall provide such access as
necessary in connection with the Alterations. Tenant shall cause, at its sole
cost and expense, all Alterations to comply with insurance requirements and with
Laws and shall construct, at its sole cost and expense, any alteration or
modification required by Laws as a result of any Alterations. All Alterations
shall be constructed at Tenant’s sole cost and expense, in a first class and
good and workmanlike manner by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used. All plans and specifications for
any Alterations requiring Landlord’s approval shall be submitted to Landlord for
its approval, which approval shall not be unreasonably delayed, conditioned or
denied. Landlord shall approve or disapprove the proposed Alterations in writing
within thirty (30) days after receipt of a description of the proposed
Alterations from Tenant. If Landlord fails to approve or request modifications
to the proposed Alterations within said thirty (30) day period, Tenant may send
an additional notice to Landlord, which notice and the envelope containing same
shall be marked “URGENT” and shall include a warning thereon in bold faced 16
point type that: LANDLORD’S FAILURE TO RESPOND WITHIN 10 BUSINESS DAYS OF
LANDLORD’S RECEIPT OF THIS SECOND NOTICE WILL RESULT IN THE REQUESTED CONSENT OR
APPROVAL BEING DEEMED TO HAVE BEEN GRANTED. If Landlord shall fail to reply
within ten (10) business days following Landlord’s receipt of this second
notice, Landlord’s approval shall be deemed to have been given. Notwithstanding
the foregoing, any second notice which fails to follow the foregoing
requirements with respect to such warning shall not be deemed to have been
properly given for the purposes of triggering a deemed approval. Landlord may
monitor construction of the Alterations, and Tenant shall reimburse Landlord for
any reasonable third-party costs incurred by Landlord in monitoring such
construction (which supervision and monitoring costs must be reasonable and may
not exceed one percent (1%) of hard construction costs); except Landlord shall
not receive any reimbursement if Landlord elects to monitor cosmetic Alterations
that do not require Landlord’s consent. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to see that such plans and specifications or
construction comply with applicable laws, codes, rules and regulations. Landlord
may also require that all life safety related work and all mechanical,
electrical, plumbing and roof related work be performed by contractors
designated by Landlord. Landlord shall have the right, in its sole discretion,
to instruct Tenant to remove those Alterations from the Premises which (i) were
not approved in advance by Landlord and for which Landlord’s approval is
required, (ii) were not built in conformance with the plans and specifications
approved by Landlord, or (iii) Landlord specified during its review of plans and
specifications that the Alterations would need to be removed by Tenant upon the
expiration of this Lease. Except as set forth in the proceeding sentence, Tenant
shall not be obligated to remove the Alterations at the expiration of this
Lease. If upon the termination of this Lease Landlord requires Tenant to remove
any or all of the Alterations from the Premises, then Tenant, at Tenant’s sole
cost and expense, shall promptly remove such Alterations and improvements and
Tenant shall repair and restore the Premises to its original condition as of the
Commencement Date, reasonable wear and tear excepted. The parties hereby
acknowledge and agree that in no event shall Tenant be required to remove any
improvements which are existing as of August l, 2011, including, without
limitation, the internal staircase in the Existing Premises. Notwithstanding
anything to the contrary herein, at Landlord’s discretion, upon termination or
earlier expiration of this Lease Tenant




26

--------------------------------------------------------------------------------





shall be required to restore the internal stairs installed within the Premises
after the Effective Date. Any Alterations remaining in the Premises following
the expiration of the Lease Term or following the surrender of the Premises from
Tenant to Landlord, shall become the property of Landlord unless otherwise
agreed to by Landlord and Tenant at the time of Landlord’s approval of the
Alterations. Tenant shall provide Landlord with the identities and mailing
addresses of all persons performing work or supplying materials, prior to
beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall assure
payment for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other typical
construction related coverage in amounts and from an insurance company
reasonably satisfactory to Landlord protecting Landlord against liability for
bodily injury or property damage during construction. Upon completion of any
Alterations and upon Landlord’s reasonable request, Tenant shall deliver to
Landlord sworn statements setting forth the names of all contractors and major
subcontractors who did work on the Alterations and final lien waivers from all
such contractors and subcontractors. Additionally, upon completion of any
Alterations, Tenant shall provide Landlord, at Tenant’s expense, with a complete
set of plans in reproducible form and specifications reflecting the actual
conditions of the Alterations, together with a copy of such plans on diskette in
the AutoCAD format or such other format as may then be in common use for
computer assisted design purposes.
(i)    Tenant shall have the right to use and upgrade the external stairs, also
known as the fire stairs, between the second and third floors (and any other
floors occupied by Tenant, provided, however, that if Tenant occupies less than
an entire floor, Tenant shall only be entitled to use and upgrade on a
non-exclusive basis, the fire stairs which a located closest to Tenant’s space
on that floor) of the Building for Tenants use during the Term (the “Premises
External Stairs”); provided, that, any and all Alterations in connection with
the Premises External Stairs are in compliance with Laws and any incremental
increases in costs resulting from such use of the Premises External Stairs shall
be borne solely by Tenant.
(ii)    Tenant shall keep the Premises, the Building and the Project free from
any and all liens arising out of any Alterations, work performed, materials
furnished, or obligations incurred by or for Tenant. In the event that Tenant
shall not, within thirty (30) days following the imposition of any such lien,
cause the same to be released of record by payment or posting of a bond or
insurance coverage in a form and issued by a surety reasonably acceptable to
Landlord, Landlord shall have the right, but not the obligation, to cause such
lien to be released by such means as it shall deem proper (including payment of
or defense against the claim giving rise to such lien); in such case, Tenant
shall reimburse Landlord for all reasonable amounts so paid by Landlord in
connection therewith, together with all of Landlord’s reasonable out-of-pocket
costs and expenses, with interest thereon at the Default Rate (defined below).
This Paragraph shall survive the expiration or earlier termination of this
Lease. Such rights of Landlord shall be in addition to all other remedies
provided herein or by law.
(iii)    NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE
HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER
LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN THE PREMISES.
5.REPAIRS
(a)    Landlord’s obligation with respect to repair and maintenance (which shall
be conducted in a first class manner and otherwise comparable to other first
class office buildings similar in size and tenant mix in Washington, D.C.) as
part of Basic Services shall be limited to (i) the structural portions of the
Building, including the parking garage, (ii) the exterior walls of the Building,
including, without limitation, glass and glazing, (iii) the roof, (iv)
mechanical, electrical, plumbing, HVAC, utility, life safety and security
systems, pipes, risers and conduits (except for any lavatory, shower, toilet,
wash basin and kitchen facilities that serve Tenant exclusively and are not part
of the core on each floor, and any supplemental heating and air conditioning
systems (including all plumbing connected to said facilities or systems), (v)
all Building standard lavatories, and (vi) Common Areas. Landlord shall not be
deemed to have breached any obligation with respect to the condition of any part
of the Project unless Tenant has given to Landlord written notice of any
required repair and Landlord has not made such repair within a reasonable time
(but in any event




27

--------------------------------------------------------------------------------





Landlord shall initiate repairs within seven (7) days of the earlier of
Landlord’s receipt of such notice or Landlord obtaining actual knowledge of the
need for such repair) following the receipt by Landlord of such notice. The
foregoing notwithstanding: (i) Landlord shall not be required to repair damage
to any of the foregoing to the extent caused by the acts or omissions of Tenant
or it agents, employees or contractors, except to the extent covered by
insurance carried by Landlord; and (ii) the obligations of Landlord pertaining
to damage or destruction by casualty shall be governed by the provisions of
Paragraph 9. Except as expressly provided in Paragraph 9 of this Lease, there
shall be no abatement of Rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements in or to any portion of the Premises, the
Building or the Project except to the extent all or a portion of Tenant’s office
is inaccessible or unusable or there is an interruption of services for greater
than three (3) consecutive business days after the Landlord has knowledge of the
interruption of services, and Tenant is unable to conduct its business in the
affected portion of the Premises due to the interruption of services.
(b)    Tenant, at its expense, (i) shall keep the Premises and all fixtures
contained therein in a safe, clean and neat condition, except for ordinary wear
and tear, and (ii) shall bear the cost of maintenance and repair of all
facilities which are not expressly required to be maintained or repaired by
Landlord and which are located in the Premises, including, without limitation,
lavatory, shower, toilet, wash basin and kitchen facilities that serve Tenant
exclusively and are not part of the core on each floor, and supplemental heating
and air conditioning systems (including all plumbing connected to said
facilities or systems installed by or on behalf of Tenant or existing in the
Premises at the time of Landlord’s delivery of the Premises to Tenant). Tenant
shall make all repairs to the Premises not required to be made by Landlord under
subparagraph (a) above with replacements of any materials to be made by use of
materials of equal or better quality. If Tenant fails to make such repairs or
replacements within thirty (30) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord for the reasonable out-of-pocket cost thereof.
(c)    Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises in a safe, clean and neat condition, normal wear and tear
excepted, except as provided in Paragraph 9. Subject to Paragraph 4(c) of this
Lease, Tenant shall remove from the Premises all trade fixtures, furnishings and
other personal property of Tenant and shall repair all damage caused by such
removal, and shall restore the Premises to its original condition, reasonable
wear and tear excepted. In addition to all other rights Landlord may have, in
the event Tenant does not so remove any such fixtures, furnishings or personal
property at the end of the Lease Term (or within thirty (30) days after Tenant’s
receipt of notice of an Event of Default and Landlord’s notification to Tenant
of its election to retake possession of the Premises), Tenant shall be deemed to
have abandoned the same, in which case Landlord may appropriate the same for
itself, dispose of the same, and/or sell the same in its discretion.
6.USE OF PREMISES
(a)    Tenant shall use the Premises only for general office uses and shall not
use the Premises or permit the Premises to be used for any other purpose.
Landlord shall have the right to deny its consent to any change in the permitted
use of the Premises in its sole and absolute discretion. Incidental food
preparation and service shall be permitted in the Premises provided Tenant
maintains proper ventilation and such preparation and service is performed in a
safe, pest-free and odor-free manner.
(b)    Tenant shall not at any time use or occupy the Premises, or permit any
act or omission in or about the Premises in violation of any applicable law,
statute, ordinance or any governmental rule, regulation or order (collectively,
“Law” or “Laws”) and Tenant shall, upon written notice from Landlord,
discontinue any use of the Premises which is declared by any governmental
authority to be a violation of Law. If any Law shall, by reason of the nature of
Tenant’s use or occupancy of the Premises for purposes other than general office
uses, impose any duty upon Tenant or Landlord with respect to (i) modification
or other maintenance of the Premises, the Building or the Project, or (ii) the
use, Alteration or occupancy thereof, Tenant shall comply with such Law at
Tenant’s sole cost and expense; provided, however, Tenant shall not be required
to make structural changes or structural repairs as a result of any Laws
provided such structural changes or repairs are not imposed as a result of
Tenant’s specific use of the Premises for other than routine office use. Tenant
shall have the right to contest the requirements of any Laws provided the same
will not result in any material damage to Landlord; and Tenant agrees to
indemnify and hold Landlord harmless from and against any claims, liabilities or
damages Landlord may suffer as a result of Tenant’s contesting any such Laws.




28

--------------------------------------------------------------------------------





(c)    Tenant and Tenant’s Architect shall be responsible for assuring that the
plans and specifications for the Tenant Improvements are in compliance with all
applicable Laws, including, but not limited to, the ADA. Landlord shall be
responsible for assuring that the plans and specifications for Landlord’s Work
and the Building Enhancements are in compliance with all applicable Laws,
including, but not limited to, the ADA. Landlord shall, at its sole cost and
expense, cause the Common Areas, the Building and the Land to comply with all
present and future laws, ordinances, orders, rules and requirements relating to
the use, condition, access and occupancy of the Building, the Land and the
Common Areas, including the requirements of the ADA. Each party hereto shall
indemnify and hold harmless the other party from any and all liability, loss,
cost or expense arising as a result of a party not fulfilling its obligations as
to compliance with the ADA as set forth in this Paragraph.
(d)    Tenant shall not do or permit to be done anything which may invalidate or
increase the cost of any fire, All Risk, Causes of Loss ‑ Special Form or other
insurance policy covering the Building, the Project and/or property located
therein and shall comply with all rules, orders, regulations and requirements of
the appropriate fire codes and ordinances or any other organization performing a
similar function to the extent relating solely to the Premises and Tenant’s
obligations hereunder. In addition to all other remedies of Landlord, Landlord
may require Tenant, promptly upon demand, to reimburse Landlord for the full
amount of any additional premiums charged for such policy or policies by reason
of Tenant’s failure to comply with the provisions of this Paragraph 6.
(e)    Tenant shall not in any way unreasonably interfere with the rights or
quiet enjoyment of other tenants or occupants of the Premises, the Building or
the Project. Tenant shall not use or allow the Premises to be used for any
immoral or unlawful purpose, nor shall Landlord or Tenant cause, maintain, or
permit any nuisance in, on or about the Premises, the Building or the Project.
Tenant shall not knowingly place weight upon any portion of the Premises
exceeding the structural floor load (per square foot of area) which such area
was designated (and is permitted by Law) to carry or otherwise use any Building
system in excess of its capacity or in any other manner which may damage such
system or the Building, and Tenant shall work with Landlord to locate all heavy
objects in the Premises so as to not exceed the structural floor load in any
area of the Premises. Tenant shall not create within the Premises a working
environment with a density of greater than the maximum density permitted by Law.
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, in locations and in settings sufficient in
Landlord’s reasonable judgment to absorb and prevent vibration, noise and
annoyance. Tenant shall not commit any waste in, on, upon or about the Premises,
the Building or the Project, and Landlord shall not commit or suffer to be
committed any waste in, on, upon or about the Common Areas, the Building or the
Project by anyone other than Tenant.
(f)    Tenant shall take all reasonable steps necessary to adequately secure the
Premises from unlawful intrusion, theft, fire and other hazards, and shall keep
and maintain any and all security devices in or on the Premises in good working
order, including, but not limited to, exterior door locks for the Premises and
smoke detectors and burglar alarms located within the Premises and shall
cooperate with Landlord and other tenants in the Project with respect to access
control and other safety matters for the Building. Landlord shall take all
reasonable steps necessary to adequately secure the Building and all unrented
areas therein from unlawful intrusion, theft, fire and other hazards, and shall
keep and maintain any and all security devices in or on the unrented areas of
the Building in good working order, including, but not limited to, exterior door
locks for the Building and smoke detectors and audible alarms located within the
unrented areas of the Building and shall cooperate with Tenant with respect to
access control and other safety matters for the Premises.
(g)    As used herein, the term “Hazardous Material” means any (a) oil or any
other petroleum-based substance, flammable substances, explosives, radioactive
materials, hazardous wastes or substances, toxic wastes or substances or any
other wastes, materials or pollutants which (i) pose a hazard to the Project or
to persons on or about the Project or (ii) cause the Project to be in violation
of any Laws; (b) asbestos in any form, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing levels
of polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, or “toxic substances” or words of similar import under any
applicable local, state or federal law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials Transportation Act,
as amended, 49 U.S.C. §1801, et seq.; the Federal Water Pollution Control Act,
as amended,




29

--------------------------------------------------------------------------------





33 U.S.C. §1251, et seq.; the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §6901, et seq.; the Safe Drinking Water Act, as amended,
42 U.S.C. §300, et seq.; the Toxic Substances Control Act, as amended,
15 U.S.C. §2601, et seq.; the Federal Hazardous Substances Control Act, as
amended, 15 U.S.C. §1261, et seq.; and the Occupational Safety and Health Act,
as amended, 29 U.S.C. §651, et seq.; (d) other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental
authority or may or could pose a hazard to the health and safety of the
occupants of the Project or the owners and/or occupants of property adjacent to
or surrounding the Project, or any other Person coming upon the Project or
adjacent property; and (e) other chemicals, materials or substances which may or
could pose a hazard to the environment. The term “Permitted Hazardous Materials”
shall mean Hazardous Materials which are contained in ordinary office supplies
and equipment of a type and in quantities typically used in the ordinary course
of business within executive offices of similar size in comparable office
buildings, but only if and to the extent that such supplies are transported,
stored and used in full compliance with all applicable laws, ordinances, orders,
rules and regulations and otherwise in a safe and prudent manner. Hazardous
Materials which are contained in ordinary office supplies but which are
transported, stored and used in a manner which are not in full compliance with
all applicable laws, ordinances, orders, rules and regulations or which is not
in any respect safe and prudent shall not be deemed to be “Permitted Hazardous
Materials” for the purposes of this Lease.
(i)    Tenant, its assignees, subtenants, and their respective agents, servants,
employees, representatives and contractors (collectively referred to herein as
“Tenant Affiliates”) shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises by Tenant or by Tenant
Affiliates without the prior written consent of Landlord (which may be granted,
conditioned or denied in the sole discretion of Landlord), save and except only
for Permitted Hazardous Materials, which Tenant or Tenant Affiliates may bring,
store and use in reasonable quantities for their intended use in the Premises,
but only in full compliance with all applicable laws, ordinances, orders, rules
and regulations. On or before the expiration or earlier termination of this
Lease, Tenant shall remove from the Premises all Hazardous Materials (including,
without limitation, Permitted Hazardous Materials), regardless of whether such
Hazardous Materials are present in concentrations which require removal under
applicable laws, except to the extent that such Hazardous Materials were present
in the Premises as of the Commencement Date and were not brought onto the
Premises by Tenant or Tenant Affiliates.
(ii)    Tenant agrees to indemnify, defend and hold Landlord and Landlord
Affiliates (defined below) harmless for, from and against any and all claims,
actions, administrative proceedings (including informal proceedings), judgments,
damages, punitive damages, penalties, fines, costs, liabilities, interest or
losses, including reasonable attorneys’ fees and expenses, court costs,
consultant fees, and expert fees, together with all other costs and expenses of
any kind or nature that arise during or after the Lease Term directly or
indirectly from or in connection with the presence, suspected presence, or
release of any Hazardous Material in or into the air, soil, surface water or
groundwater at, on, about, under or within the Premises, or any portion thereof
caused by Tenant or Tenant Affiliates.
(iii)    In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local Law, by any judicial order, or by any governmental entity as the
result of operations or activities upon any portion of the Premises by Tenant or
Tenant Affiliates, Landlord shall perform or cause to be performed the Remedial
Work in compliance with such Law or order at Tenant’s sole cost and expense. All
Remedial Work shall be performed by one or more contractors, selected and
approved by Landlord, and under the supervision of a consulting engineer,
selected by Tenant and approved in advance in writing by Landlord. All costs and
expenses of such Remedial Work shall be paid by Tenant, including, without
limitation, the charges of such contractor(s), the consulting engineer, and
Landlord’s reasonable attorneys’ fees and costs incurred in connection with
monitoring or review of such Remedial Work.
(iv)    Each of the covenants and agreements of Tenant set forth in this
Paragraph 6(g) shall survive the expiration or earlier termination of this
Lease.
(v)    Landlord, its assignees, subtenants, and their respective agents,
servants, employees, representatives and contractors (collectively referred to
herein as “Landlord Affiliates”) shall not cause or




30

--------------------------------------------------------------------------------





permit any Hazardous Material to be brought upon, kept or used in or about the
Project by any person other than Tenant or Tenant Affiliates, save and except
only for Permitted Hazardous Materials in full compliance with all applicable
laws, ordinances, orders, rules and regulations.
(vi)    All handling, transportation, storage, treatment and usage of Hazardous
Materials by Landlord at the Building shall throughout the Term be in compliance
with all Environmental Laws. Landlord shall be responsible for all costs,
expenses, damages or liabilities (including, but not limited to those incurred
by Tenant) which may occur from the use, storage, disposal, release, spill,
discharge or emissions of Hazardous Materials by Landlord. Landlord agrees to
indemnify, defend and hold Tenant and its officers, partners, employees and
agents harmless from any claims, demands, administrative orders, judicial
orders, penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, reasonable attorney and consultant fees, court
costs and litigation expenses) in connection with the presence or suspected
presence of Hazardous Materials brought into the Building by Landlord, unless
such Hazardous Materials are present as the result of Tenant, its officers,
partners, employees or agents. The foregoing indemnification shall survive any
assignment, transfer or termination of this Lease.
(vii)    In the event any Remedial Work is required under any applicable
federal, state or local Law, by any judicial order, or by any governmental
entity as the result of operations or activities upon any portion of the
Premises or the Common Areas by any person other than Tenant or Tenant
Affiliates, Landlord shall perform or cause to be performed the Remedial Work in
compliance with such Law or order at Landlord’s sole cost and expense.
7.UTILITIES AND SERVICES
(a)    Landlord shall furnish, or cause to be furnished to the Premises, the
utilities and services described in this Paragraph 7(a) (collectively the “Basic
Services”):
(i)    Hot and cold water at existing points of supply provided for the general
use of other tenants in the Project;
(ii)    Central heat and air conditioning in season, at such temperatures in
accordance with and in such amounts as outlined in Exhibit G;
(iii)    Routine maintenance, repairs, structural and exterior maintenance
(including, without limitation, exterior glass and glazing), painting and
electric lighting service for all Common Areas of the Project in the manner and
to the extent deemed by Landlord to be standard, subject to the limitation
contained in Paragraph 5(a) above;
(iv)    Janitorial and cleaning service on a five (5) day week basis, excluding
holidays, in accordance with the cleaning specifications set forth in Exhibit E
attached hereto and the standards of a first-class office building in the
District of Columbia;
(v)    An electrical system to convey power delivered by public utility
providers selected by Landlord in amounts sufficient for normal office
operations as provided in similar office buildings, but not to exceed a total
allowance of five and (5) watts per square foot of Rentable Area during normal
office hours (which includes an allowance for lighting of the Premises at the
maximum wattage per square foot of Rentable Area permitted under applicable
laws, ordinances, orders, rules and regulations), provided that no single item
of electrical equipment consumes more than 0.5 kilowatts at rated capacity or
requires a voltage other than 120/480 volts, single phase;
(vi)    Light bulbs for the Building standard fluorescent and LED fixtures only
(bulbs for special fixtures located within the Premises shall be installed by
Tenant at Tenant’s expense); and




31

--------------------------------------------------------------------------------





(vii)    Public elevator service and a freight elevator serving the floors on
which the Premises are situated, during hours designated by Landlord; provided,
however, Tenant shall have use of the Carlyle Elevator Bank (as defined in
Section 26) twenty-four (24) hours a day, seven (7) days a week, pursuant to
Section 26.
(b)    Landlord shall provide to Tenant at Tenant’s sole cost and expense (and
subject to the limitations hereinafter set forth) the following extra services
(collectively the “Extra Services”):
(i)    Such extra cleaning and janitorial services requested by Tenant, and
agreed to by Landlord, for special improvements or Alterations;
(ii)    Subject to Paragraph 7(d) below, additional air conditioning and
ventilating capacity required by reason of any electrical, data processing or
other equipment or facilities located within the Premises or services required
to support the same, in excess of that typically provided by the Building;
(iii)    Heating, ventilation, air conditioning or extra electrical service
provided by Landlord to Tenant (i) during hours other than Business Hours, (ii)
on Saturdays (after Business Hours), Sundays, or Holidays, said heating,
ventilation and air conditioning or extra service to be furnished solely upon
the prior request of Tenant given with such advance notice as Landlord may
reasonably require. Subject to Paragraph 7(g) below, Tenant shall pay for any
such services requested by Tenant and furnished by Landlord at the rate Landlord
is then charging therefor, which rate shall be published in advance, shall be
uniform for all tenants in the Building, and shall be designed solely to cover
Landlord’s actual costs, including a reasonable allowance for wear and tear. If
more than one tenant requests such services during the same time such services
are to be provided to Tenant, Tenant shall pay that portion of Landlord’s rate
for such services that equals Landlord’s rate multiplied by the quotient of (i)
the Rentable Area of the Premises to which such services are supplied divided by
(ii) the Rentable Area to which such services are supplied (including the
Premises) of all tenants requesting such services during the time Tenant
requested such services.
(iv)    Any Basic Service requested by Tenant in amounts determined by Landlord
to exceed the amounts required to be provided above, but only if Landlord elects
to provide such additional or excess service. Tenant shall pay Landlord
Landlord’s actual cost of providing such additional services (or an amount equal
to Landlord’s reasonable estimate of such cost, if the actual cost is not
readily ascertainable) and a reasonable administrative fee not to exceed fifteen
percent (15%) of actual costs, within ten (10) days following presentation of an
invoice therefore by Landlord to Tenant. The cost chargeable to Tenant for all
extra services shall constitute Additional Rent.
(c)    Tenant agrees to cooperate fully at all times with Landlord and to comply
with all regulations and requirements which Landlord may reasonably from time to
time prescribe to all tenants for the use of the utilities and Basic Services
described herein. Landlord shall not be liable to Tenant for the failure of any
other tenant, or its assignees, subtenants, employees, or their respective
invitees, licensees, agents or other representatives to comply with such
regulations and requirements; provided, however, that Landlord agrees to enforce
such regulations and requirements against all tenants to the extent such
tenants’ non-compliance have an adverse effect on Tenant’s use and enjoyment of
the Premises or Common Areas. The term “Business Hours” shall be deemed to be
Monday through Friday from 8:00 A.M. to 8:00 P.M. and Saturday from 9:00 A.M. to
4:00 P.M., excepting Holidays. The term “Holidays” shall be deemed to mean and
include New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and Christmas Day.
(d)    Subject to the last sentence of this Paragraph 7(d), if Tenant requires
utilities or services in quantities greater than or at times other than that
generally furnished by Landlord as set forth above, Tenant shall pay to
Landlord, upon receipt of a written statement therefor, Landlord’s charge for
such use in accordance with the foregoing. In the event that Tenant shall
require additional electric current, water or gas for use in the Premises and
if, in Landlord’s judgment, such excess requirements cannot be furnished unless
additional risers, conduits, feeders, switchboards and/or appurtenances are
installed in the Building, subject to the conditions stated below, Landlord
shall proceed to install the same at the sole cost of Tenant, payable upon
demand in advance. The installation of such facilities shall be conditioned upon
Landlord’s consent, and a determination that the installation and use thereof
(i) shall be permitted by




32

--------------------------------------------------------------------------------





applicable Law and insurance regulations, (ii) shall not cause permanent damage
or injury to the Building or adversely affect the value of the Building or the
Project, and (iii) shall not cause or create a dangerous or hazardous condition
or unreasonably interfere with or disturb other tenants in the Building. Subject
to the foregoing, Landlord shall, upon reasonable prior notice by Tenant,
furnish to the Premises additional elevator, heating, air conditioning and/or
cleaning services upon such reasonable terms and conditions as shall be
determined by Landlord, including payment of Landlord’s charge therefor. In the
case of any additional utilities or services to be provided hereunder, Landlord
may require a switch and metering system to be installed so as to measure the
amount of such additional utilities or services. The cost of installation,
maintenance and repair thereof shall be paid by Tenant upon demand.
Notwithstanding the foregoing, Landlord shall have the right to contract with
any utility provider it deems appropriate to provide utilities to the Project.
Whenever machines or equipment that generate abnormal heat or otherwise affect
the air conditioning system are used in the Premises by Tenant which affect the
temperature or humidity otherwise maintained by the air conditioning system,
Landlord will have the right to require Tenant to promptly install supplemental
air conditioning units in the Premises, and the full cost thereof, including the
cost of operation, use, and maintenance, will be paid by Tenant to Landlord on
demand.
(e)    Subject to the last sentence of this Paragraph, Landlord shall not be
liable for, and Tenant shall not be entitled to, any damages, abatement or
reduction of Rent, or other liability by reason of any failure to furnish any
services or utilities described herein (it being understood that Landlord shall
use commercially reasonable efforts to keep any disruption of services and
utilities to a minimum) for any reason (other than Landlord’s or Landlord’s
agents, contractors, or employees (collectively, “Landlord’s Agents”)
negligence, willful misconduct, breach of contract or illegal acts), including,
without limitation, when caused by accident, breakage, water leakage, flooding,
repairs, Alterations or other improvements to the Project, strikes, lockouts or
other labor disturbances or labor disputes of any character, governmental
regulation, moratorium or other governmental action, inability to obtain
electricity, water or fuel, or any other cause beyond Landlord’s control.
Landlord shall be entitled to cooperate with the reasonable (which will not be
considered reasonable if they negatively impact Tenant’s operations within the
Premises) or mandatory energy conservation efforts of governmental agencies or
utility suppliers. No such failure, stoppage or interruption of any such utility
or service shall be construed as an eviction of Tenant, nor shall the same
relieve Tenant from any obligation to perform any covenant or agreement under
this Lease. In the event of any failure, stoppage or interruption thereof,
Landlord shall use reasonable efforts to attempt to restore all services
promptly. No representation is made by Landlord with respect to the adequacy or
fitness of the Building’s ventilating, air conditioning or other systems to
maintain temperatures as may be required for the operation of any computer, data
processing or other special equipment of Tenant. Tenant hereby waives any right
which Tenant may have under existing or future law, ordinance or governmental
regulation permitting the termination of this Lease due to an interruption,
failure or inability to provide any services. Notwithstanding anything to the
contrary in this Lease, if the Basic Services described in Paragraphs 7(a)(i),
(ii) and (v), above (collectively, the “Utilities”) and in Paragraph 7(a)(vii),
serving the Premises are disrupted due to the negligence or acts of Landlord or
Landlord’s Agents (Tenant hereby acknowledging that public utilities are not
Landlord’s Agents), Landlord shall promptly restore the affected Utilities and
the Basic Services described in Paragraph 7(a)(vii) at Landlord’s sole cost and
expense. In the event the Utilities or the Basic Services described in Paragraph
7(a)(vii) serving the Premises are disrupted due to the acts of third parties,
Landlord shall use commercially reasonable efforts to promptly restore the
affected Utilities or the Basic Services described in Paragraph 7(a)(vii), as
applicable. If the Utilities or the Basic Services described in Paragraph
7(a)(vii) serving the Premises are disrupted due to the negligence or acts of
Landlord or Landlord’s Agents and are not restored by Landlord within three (3)
consecutive business days after the Landlord has knowledge of the disruption,
and Tenant is unable to conduct its business in all or a portion of the Premises
due to the disruption of the Utilities or the Basic Services described in
Paragraph 7(a)(vii), the Base Rent shall be proportionately abated during the
period commencing on the expiration of the aforementioned three (3) business day
period and ending on the date Tenant is able to resume conducting its business
in the affected portions of the Premises.
(f)    Landlord reserves the right from time to time to make reasonable and
nondiscriminatory modifications to the above standards for Basic Services and
Extra Services; provided such modifications do not materially negatively impact
Tenant’s use and enjoyment of the Premises or Common Areas.
(g)    Notwithstanding the foregoing, Tenant shall have the option, at Tenant’s
sole cost, to install one or more submeters in the Premises, including any
Expansion Space (as defined in Paragraph 21) which shall calculate the




33

--------------------------------------------------------------------------------





amount of electricity being consumed by Tenant for Tenant’s lighting and all
receptacles in the Premises during the Term with any such installation subject
to Landlord’s approval. Landlord shall read the submeter each month to determine
the amount of electricity consumed by Tenant during such month. Landlord shall
thereafter render a bill to Tenant for electricity usage which bill Tenant shall
pay within fifteen (15) days after receipt thereof, unless Tenant is paying for
such utilities directly to the utility company (it being understood and agreed
that Tenant may, at its option, enter into a contract directly with a utility
provider at any time in its sole discretion and Landlord shall give such utility
provider reasonable access to the Building and the Premises at no charge in
order for such services to be provided to Tenant, provided that Landlord does
not incur any additional costs). Landlord shall bill Tenant for such usage based
on the rates Landlord has negotiated with the utility company, without markup.
Any payments made by Tenant pursuant to this subparagraph (g) shall be deducted
from Tenant’s Proportionate Share Office of Operating Expenses in a manner
equitably determined by Landlord and Tenant, when Landlord performs its annual
reconciliation pursuant to Paragraph 3(e), above.
8.NON-LIABILITY AND INDEMNIFICATION; INSURANCE
(a)    Except to the extent of the negligence or willful misconduct of Landlord
or Landlord’s Agents or as otherwise expressly provided for in this Lease,
Landlord and its agents, officers, directors and employees assume no liability
or responsibility whatsoever with respect to the conduct or operation of the
business to be conducted in the Premises and shall have no liability for any
claim of loss of business or interruption of operations (or any claim related
thereto). Except to the extent of the gross negligence or willful misconduct of
Landlord or Landlord’s Agents, Landlord and its agents, officers, directors and
employees shall not be liable for any accident to or injury to any person or
persons or property in or about the Premises from any cause including, but not
limited to, arising from the conduct and operation of said business or by virtue
of equipment or property of the Tenant in said Premises. Subject to and without
limiting the foregoing and Paragraph 8(b) below and Paragraphs 5(a), 7(e) and
17(b) hereof, neither Landlord nor any partner, officer, trustee, Affiliate,
agent, director or employee of Landlord, nor their respective partners, members,
affiliates and subsidiaries, and all of their respective officers, directors,
and employees (each individually and collectively, "Protected Affiliates") shall
be liable for and there shall be no abatement of Rent (except as otherwise
expressly provided for in this Lease, including, but not limited to
Paragraph 5(a), Paragraph 7(e), in the event of a casualty loss or a
condemnation as set forth in Paragraph 9, and Paragraph 10 of this Lease or an
uncured breach of this Lease by Landlord as set forth in Paragraph 17(b) of this
Lease) for (i) any damage to Tenant's property stored with or entrusted to
Landlord or its Protected Affiliates, (ii) loss of or damage to any property by
theft or any other wrongful or illegal act, or (iii) any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Building or the
Project or from the pipes, appliances, appurtenances or plumbing works therein
or from the roof, street or sub-surface or from any other place or resulting
from dampness or any other cause whatsoever or from the acts or omissions of
other tenants, occupants or other visitors to the Building or the Project,
except to the extent of the gross negligence or willful misconduct of Landlord
or Landlord’s Agents, or (iv) any diminution or shutting off of light, air or
view by any structure which may be erected on lands adjacent to the Building
outside of the Project. Tenant shall give prompt notice to Landlord in the event
of (i) the occurrence of a fire or accident in the Premises or in the Building,
or (ii) the discovery of a defect therein or in the fixtures or equipment
thereof. This Paragraph 8(a) shall survive the expiration or earlier termination
of this Lease.
(b)    Indemnification.
(i)    To the greatest extent permitted by Law and except to the extent caused
by Landlord’s, any Landlord’s Agents or any of Landlord’s Protected Affiliate’s
negligence or willful misconduct or covered within Landlord’s indemnity under
Paragraph 8(b)(ii) below and subject to Paragraphs 8(d), 8(e), 8(f), 8(i), 8(j)
and 9 below, Tenant hereby agrees to indemnify, protect, defend and hold
harmless Landlord and its Protected Affiliates (collectively, “Landlord
Indemnitees”) for, from and against all liabilities, claims, fines, penalties,
costs, damages or injuries to persons, damages to property, losses, liens,
causes of action, suits, judgments and reasonable expenses (including court
costs, reasonable attorneys’ fees, reasonable expert witness fees and costs of
investigation), of any nature, kind or description of any person or entity,
arising out of, caused by, or resulting from (in whole or part) (1) Tenant’s
construction of, or use, occupancy or enjoyment of, the Premises, (2) any
activity, work or other things done or permitted by Tenant and its agents and
employees in or about the Premises, (3) any breach or default in the performance
of any of Tenant’s obligations under




34

--------------------------------------------------------------------------------





this Lease, (4) any act, omission, negligence or willful misconduct of Tenant or
any of its agents, contractors, employees, business invitees or licensees
occurring in, on or about the Project, or (5) any damage to Tenant’s property,
or the property of Tenant’s agents, employees, contractors, business invitees or
licensees, located in or about the Premises. This Paragraph 8(b)(i) shall
survive the expiration or earlier termination of this Lease.
(ii)    To the greatest extent permitted by Law and except to the extent caused
by Tenant’s or any of Tenant’s Protected Affiliate’s negligence or willful
misconduct and subject to Paragraphs 8(d), 8(e), 8(f), 8(i), 8(j) and 9 below,
Landlord hereby agrees to indemnify, protect, defend and hold harmless Tenant
and its Protected Affiliates (collectively, “Tenant Indemnitees”) for, from and
against all liabilities, claims, fines, penalties, costs, damages or injuries to
persons, damages to property, losses, liens, causes of action, suits, judgments
and reasonable expenses (including court costs, reasonable attorneys’ fees,
reasonable expert witness fees and costs of investigation), of any nature, kind
or description of any person or entity, arising out of, caused by, or resulting
from (in whole or part) (1) injuries or death or damage to property occurring in
the Common Areas or any other portion of the Building owned and controlled by
Landlord outside the Premises, (2) any breach or default in the performance of
any of Landlord’s obligations under this Lease, and (3) any act, omission,
negligence or willful misconduct of Landlord or any of its agents, contractors,
employees, business invitees or licensees occurring in, on or about the Project.
This Paragraph 8(b)(ii) shall survive the expiration or earlier termination of
this Lease.
(c)    Each party shall promptly advise the other party in writing of any
action, administrative or legal proceeding or investigation as to which this
indemnification may apply, and the indemnifying party, at the indemnifying
party’s expense, shall assume on behalf of each and every Landlord Indemnitee or
Tenant Indemnitee, as applicable, and conduct with due diligence and in good
faith the defense thereof with counsel reasonably satisfactory to the
indemnified party; provided, however, that any Landlord Indemnitee or Tenant
Indemnitee, as applicable, shall have the right, at its option, to be
represented therein by advisory counsel of its own selection and at its own
expense. In the event of failure by the indemnifying party to fully perform in
accordance with this Paragraph, the indemnified party, at its option, and
without relieving the indemnifying party of its obligations hereunder, may so
perform, but all costs and expenses so incurred by the indemnified party in that
event shall be reimbursed by the indemnifying party to the indemnified party,
together with interest on the same from the date any such expense was paid by
indemnified party until reimbursed by the indemnifying party, at the rate of
interest provided to be paid on judgments, by the law of the jurisdiction to
which the interpretation of this Lease is subject. Notwithstanding anything
contained in this Lease to the contrary, the indemnification provided in
Paragraphs 8(b)(i) and 8(b)(ii) shall be limited to actual damages only and
neither party shall be liable for any indirect or consequential losses or
damages or any punitive damages.
(d)    Insurance.
(i)    Tenant at all times during the Lease Term shall, at its own expense, keep
in full force and effect (A) commercial general liability insurance providing
coverage against bodily injury and disease, including death resulting therefrom
and property damage to a combined single limit of $1,000,000 to one or more than
one person as the result of any one accident or occurrence, which shall include
provision for contractual liability coverage insuring Tenant for the performance
of its indemnity obligations set forth in this Paragraph 8 and in
Paragraph 6(g)(ii) of this Lease, with an Excess Limits (Umbrella) Policy in the
amount of $5,000,000, (B) worker’s compensation insurance to the statutory
limit, if any, and employer’s liability insurance to the limit of $500,000 per
occurrence, and (C) All Risk or Causes of Loss ‑ Special Form property
insurance, including fire and extended coverage, sprinkler leakage, vandalism,
malicious mischief, and wind and/or hurricane coverage, covering full
replacement value of all of Tenant’s personal property, trade fixtures and
improvements in the Premises. Landlord and its designated property management
firm shall be named an additional insured on each of said policies (excluding
the worker’s compensation policy) and said policies shall be issued by an
insurance company or companies authorized to do business in the State and which
have policyholder ratings not lower than “A-” and financial ratings not lower
than “VII” in Best’s Insurance Guide (latest edition in effect as of the
Effective Date and subsequently in effect as of the date of renewal of the
required policies). EACH OF SAID POLICIES SHALL ALSO INCLUDE A WAIVER OF
SUBROGATION PROVISION OR ENDORSEMENT IN FAVOR OF LANDLORD, AND TENANT SHALL USE
GOOD FAITH EFFORT TO OBTAIN AN ENDORSEMENT PROVIDING THAT LANDLORD SHALL RECEIVE




35

--------------------------------------------------------------------------------





THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY CANCELLATION OF, NONRENEWAL OF,
REDUCTION OF COVERAGE OR MATERIAL CHANGE IN COVERAGE ON SAID POLICIES. IF
DESPITE USING GOOD FAITH EFFORTS TENANT IS UNABLE TO OBTAIN AN ENDORSEMENT
PROVIDING THAT LANDLORD SHALL RECEIVE THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
ANY CANCELLATION OF, NONRENEWAL OF, REDUCTION OF COVERAGE OR MATERIAL CHANGE IN
COVERAGE ON SAID POLICIES, TENANT SHALL PROVIDE LANDLORD WITH SUCH THIRTY (30)
DAYS PRIOR WRITTEN NOTICE OF ANY CANCELLATION OF, NONRENEWAL OF, REDUCTION OF
COVERAGE OR MATERIAL CHANGE IN COVERAGE ON SAID POLICIES. Tenant hereby waives
its right of recovery against any Landlord Indemnitee of any amounts paid by
Tenant or on Tenant’s behalf to satisfy applicable worker’s compensation laws.
The policies or duly executed certificates showing the material terms for the
same, together with satisfactory evidence of the payment of the premiums
therefor, shall be deposited with Landlord on the date Tenant first occupies the
Premises and upon renewals of such policies not less than fifteen (15) days
prior to the expiration of the term of such coverage. If certificates are
supplied rather than the policies themselves, Tenant shall allow Landlord, at
all reasonable times, to inspect the policies of insurance required herein.
(ii)    It is expressly understood and agreed that the coverages required
represent Landlord’s minimum requirements and such are not to be construed to
void or limit Tenant’s obligations contained in this Lease, including without
limitation Tenant’s indemnity obligations hereunder. Neither shall (A) the
insolvency, bankruptcy or failure of any insurance company carrying Tenant,
(B) the failure of any insurance company to pay claims occurring nor (C) any
exclusion from or insufficiency of coverage be held to affect, negate or waive
any of Tenant’s indemnity obligations under this Paragraph 8 and
Paragraph 6(g)(ii) or any other provision of this Lease. With respect to
insurance coverages, except worker’s compensation, maintained hereunder by
Tenant and insurance coverages separately obtained by Landlord, all insurance
coverages afforded by policies of insurance maintained by Tenant shall be
primary insurance to the extent such coverages apply to Landlord, and such
insurance coverages separately maintained by Landlord shall be excess, and
Tenant shall have its insurance policies so endorsed. The amount of liability
insurance under insurance policies maintained by Tenant shall not be reduced by
the existence of insurance coverage under policies separately maintained by
Landlord. Tenant shall be solely responsible for any premiums, assessments,
penalties, deductible assumptions, retentions, audits, retrospective adjustments
or any other kind of payment due under its policies. Tenant shall increase the
amounts of insurance or the insurance coverages as Landlord may reasonably
request from time to time, but not in excess of the requirements of prudent
landlords or lenders for similar tenants occupying similar premises in the
Washington, D.C. metropolitan area.
(iii)    Tenant’s occupancy of the Premises without delivering the certificates
of insurance shall not constitute a waiver of Tenant’s obligations to provide
the required coverages. If Tenant provides to Landlord a certificate that does
not evidence the coverages required herein, or that is faulty in any respect,
such shall not constitute a waiver of Tenant’s obligations to provide the proper
insurance
(iv)    Throughout the Lease Term, Landlord agrees to maintain (i) “all risk”
fire and extended coverage insurance, and, at Landlord’s option, earthquake
damage coverage, terrorism coverage, wind and hurricane coverage, and such
additional property insurance coverage as Landlord deems appropriate, on the
insurable portions of Building and the remainder of the Project in an amount not
less than the fair replacement value thereof, subject to reasonable deductibles
(ii) boiler and machinery insurance amounts and with deductibles that would be
considered standard for similar class office building in the metropolitan area
in which the Premises is located, and (iii) commercial general and excess
liability insurance with a combined single limit coverage of at least
$10,000,000.00 per occurrence. All such insurance issued by an insurance company
or companies authorized to do business in the State and which have policyholder
ratings not lower than “A-” and financial ratings not lower than “VII” in Best’s
Insurance Guide (latest edition in effect as of the Effective Date and
subsequently in effect as of the date of renewal of the required policies). Upon
Tenant’s request, Landlord shall provide Tenant with evidence that it has
complied with the terms of this Paragraph 8(d)(iv) and Paragraph 8(e) below. If
certificates are supplied rather than the policies themselves, Landlord shall
allow Tenant, at all reasonable times, to inspect the policies of insurance
required herein. The premiums for any such insurance shall be a part of
Operating Expenses.




36

--------------------------------------------------------------------------------





(e)    Mutual Waivers of Recovery. Landlord, Tenant, and all parties claiming
under them, each mutually release and discharge each other from responsibility
for that portion of any loss or damage paid or reimbursed by an insurer of
Landlord or Tenant under any fire, extended coverage or other property insurance
policy maintained by Tenant with respect to its Premises or by Landlord with
respect to the Building or the Project (or which would have been paid had the
insurance required to be maintained hereunder been in full force and effect), no
matter how caused, including negligence, and each waives any right of recovery
from the other including, but not limited to, claims for contribution or
indemnity, which might otherwise exist on account thereof. Any fire, extended
coverage or property insurance policy maintained by Tenant with respect to the
Premises, or Landlord with respect to the Building or the Project, shall
contain, in the case of Tenant’s policies, a waiver of subrogation provision or
endorsement in favor of Landlord, and in the case of Landlord’s policies, a
waiver of subrogation provision or endorsement in favor of Tenant, or, in the
event that such insurers cannot or shall not include or attach such waiver of
subrogation provision or endorsement, Tenant and Landlord shall obtain the
approval and consent of their respective insurers, in writing, to the terms of
this Lease. Tenant and Landlord each agree to indemnify, protect, defend and
hold harmless the other and each of the Landlord Indemnitees and Tenant
Indemnitees, as applicable, from and against any claim, suit or cause of action
asserted or brought by Tenant’s or Landlord’s insurers for, on behalf of, or in
the name of Tenant or Landlord, as applicable, including, but not limited to,
claims for contribution, indemnity or subrogation, brought in contravention of
this paragraph. The mutual releases, discharges and waivers contained in this
provision shall apply EVEN IF THE LOSS OR DAMAGE TO WHICH THIS PROVISION APPLIES
IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR TENANT.
(f)    Business Interruption. Landlord and Tenant shall not be responsible for,
and each party releases and discharges the other from, and each party further
waives any right of recovery from the other for, any loss for or from business
interruption or loss of use of all or any portion of the Building, the Project
or the Premises suffered by such party, EVEN IF SUCH LOSS IS CAUSED SOLELY OR IN
PART BY THE NEGLIGENCE OF THE OTHER PARTY.
(g)    Adjustment of Claims. Tenant shall cooperate with Landlord and Landlord’s
insurers in the adjustment of any insurance claim pertaining to the Building or
the Project or Landlord’s use thereof.
(h)    Increase in Landlord’s Insurance Costs. Tenant agrees to pay to Landlord
any increase in premiums for Landlord’s insurance policies resulting from
Tenant’s use or occupancy of the Premises for anything other than general office
use.
(i)    Failure to Maintain Insurance. Any failure of Tenant to meet any of the
insurance requirements of this Lease in all material respects shall constitute
an Event of Default hereunder if Tenant does not cure such breach within ten
(10) business days after Tenant’s receipt of written notice of such breach from
Landlord (provided, however, that no notice or cure period shall exist in
connection with any failure by Tenant to obtain and maintain in all material
respects the insurance policies and coverages required hereunder), and such
failure shall entitle Landlord to pursue, exercise or obtain any of the remedies
provided for in Paragraph 12(b), and Tenant shall be solely responsible for any
loss suffered by Landlord as a result of such failure. In the event of failure
by Tenant to maintain the insurance policies and coverages required by this
Lease or to meet any of the insurance requirements of this Lease, Landlord, at
its option, and without relieving Tenant of its obligations hereunder, may
obtain said insurance policies and coverages or perform any other insurance
obligation of Tenant, but all costs and expenses incurred by Landlord in
obtaining such insurance or performing Tenant’s insurance obligations shall be
reimbursed by Tenant to Landlord, together with interest on same from the date
any such cost or expense was paid by Landlord until reimbursed by Tenant, at the
rate of interest provided to be paid on judgments, by the law of the
jurisdiction to which the interpretation of this Lease is subject.
(j)    Risk of Loss. By this Paragraph 8, Landlord and Tenant intend that the
risk of loss or damage as described above be borne by responsible insurance
carriers to the extent above provided, and Landlord and Tenant hereby agree to
look solely to, and to seek recovery only from, their respective insurance
carriers in the event of a loss of a type described above to the extent that
such coverage is required to be provided hereunder. For this purpose, any
applicable deductible amount shall be treated as though it were recoverable
under such policies. Landlord and Tenant agree that applicable portions of all
monies collected from such insurance shall be used toward the full compliance
with the obligations of Landlord and Tenant, respectively, under this Lease in
connection with damage resulting from fire or other casualty or other event
giving rise to a claim under such policies of insurance.




37

--------------------------------------------------------------------------------





9.FIRE OR CASUALTY
(a)    Subject to the provisions of this Paragraph 9, in the event the Premises,
or access thereto, is wholly or partially destroyed by fire or other casualty,
Landlord shall (to the extent permitted by Law and covenants, conditions and
restrictions then applicable to the Project) rebuild, repair or restore the
Premises and access thereto (collectively, “Restoration”) to substantially the
same condition as existing immediately prior to such destruction (excluding
Tenant’s Alterations, trade fixtures, equipment and personal property, which
Tenant shall be required to restore) and this Lease shall continue in full force
and effect. Notwithstanding the foregoing, (i) Landlord’s obligation to rebuild,
repair or restore the Premises shall not apply to any Tenant’s personal property
and fixtures, and above-standard tenant improvements (except for the internal
staircase), and (ii) Landlord shall have no obligation whatsoever to rebuild,
repair or restore the Premises with respect to any damage or destruction
occurring during the last twelve (12) months of the term of this Lease to the
extent such restoration work would cost in excess of $1,000,000 to complete and
if Landlord elects not to restore the Premises pursuant to this subheading (ii),
Tenant may elect to terminate this Lease by written notice to Landlord.
(b)    Landlord may elect to terminate this Lease in any of the following cases
of damage or destruction to the Premises, the Building or the Project: (i)
where, in the case of any damage or destruction to any portion of the Building
or the Project by uninsured casualty, the cost of Restoration of the Building or
the Project, in the reasonable opinion of Landlord, exceeds $7,135,740; or (ii)
if Landlord has not obtained appropriate zoning approvals for reconstruction of
the Project, Building or Premises, using commercially reasonable and diligent
efforts. Any such termination shall be made by thirty (30) days’ prior written
notice to Tenant given within one hundred twenty (120) days of the date of such
damage or destruction. Landlord’s termination rights as set forth in this
Paragraph 9(c) are in addition to Landlord’s rights under Paragraph 9(b).
(c)    If all or any portion of the Premises, and no other portion of the
Building, is damaged or destroyed by any casualty and if Landlord's architect or
contractor determines that the Premises cannot be rebuilt or made fit for
Tenant's purposes within two hundred seventy (270) days of the damage or
destruction (which determination shall be made within thirty (30) days after any
substantial damage or destruction), either party may, at its option, terminate
this Lease by giving the other, within sixty (60) days after such damage or
destruction, notice of termination, and thereupon Rent and any other payments
for which Tenant is liable under this Lease shall be apportioned and paid to the
date of such damage, and Tenant shall vacate the Premises within thirty (30)
days thereafter, provided, however, that those provisions of this Lease which
are designated to cover matters of termination and the period thereafter shall
survive the termination hereof. If over twenty five percent (25%) of the
Rentable Area of the Premises is damaged or destroyed by any casualty in the
last twelve (12) months of the then-current Term of this Lease, Tenant, at its
option, may terminate this Lease by giving Landlord, within thirty (30) days
after such damage or destruction, notice of termination.
(d)    If all or any portion of the Building and the Premises, is damaged or
destroyed by any casualty and if Landlord’s architect or contractor determines
that the Premises cannot be rebuilt or made fit for Tenant’s purposes within two
hundred seventy (270) days of the damage or destruction (which determination
shall be made within thirty (30) days after any substantial damage or
destruction), either party may, at its option, terminate this Lease by giving
the other, within sixty (60) days after such damage or destruction, notice of
termination, and thereupon Rent and any other payments for which Tenant is
liable under this Lease shall be apportioned and paid to the date of such
damage, and Tenant shall vacate the Premises within thirty (30) days thereafter,
provided, however, that those provisions of this Lease which are designated to
cover matters of termination and the period thereafter shall survive the
termination hereof. Notwithstanding anything to the contrary contained in this
Paragraph 9(d), Landlord may only exercise its right to terminate this Lease if
Landlord also simultaneously terminates the leases of all other tenants whose
space was damaged or destroyed in connection with such casualty.
(e)    If this Lease is not terminated by Landlord and as the result of any
damage or destruction, the Premises, or a portion thereof, are rendered
untenantable, the Rent shall abate reasonably during the period of Restoration
(based upon the extent to which such damage and Restoration materially interfere
with Tenant’s business in the Premises). This Lease shall be considered an
express agreement governing any case of damage to or destruction of the
Premises, the Building or the Project. This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of any damage or
destruction.




38

--------------------------------------------------------------------------------





10.EMINENT DOMAIN
In the event the whole of the Premises, the Building or the Project shall be
taken under the power of eminent domain, or sold to prevent the exercise thereof
(collectively, a “Taking”), this Lease shall automatically terminate as of the
date of such Taking. In the event a Taking of a portion of the Project, the
Building or the Premises shall, in the reasonable opinion of Landlord or Tenant,
substantially interfere with Landlord’s operation thereof, Landlord or Tenant
may terminate this Lease upon thirty (30) days’ written notice to the other
given at any time within sixty (60) days following the date of such Taking. In
the event a Taking of a portion of the Project, the Building or the Premises
shall, in the reasonable opinion of Tenant, substantially interfere with
Tenant’s use and occupancy of the Premises, Tenant may terminate this Lease upon
thirty (30) days’ written notice to Landlord given at any time within sixty (60)
days following the date of such Taking. For purposes of this Lease, the date of
Taking shall be the earlier of the date of transfer of title resulting from such
Taking or the date of transfer of possession resulting from such Taking. In the
event that a portion of the Premises is so taken and this Lease is not
terminated, Landlord shall, to the extent of proceeds paid to Landlord as a
result of the Taking, with reasonable diligence, use commercially reasonable
efforts to proceed to restore (to the extent permitted by Law and covenants,
conditions and restrictions then applicable to the Project) the Premises (other
than Tenant’s personal property and fixtures, and above-standard tenant
improvements) to a complete, functioning unit. In such case, the Rent shall be
reduced proportionately based on the portion of the Premises so taken. If all or
any portion of the Premises is the subject of a temporary Taking (provided, that
if such temporary taking exceeds nine (9) months, Tenant shall have a
termination right), this Lease shall remain in full force and effect and Tenant
shall continue to perform each of its obligations under this Lease; in such
case, Tenant shall be entitled to receive the entire award allocable to the
temporary Taking of the Premises. Except as provided herein, Tenant shall not
assert any claim against Landlord or the condemning authority for, and hereby
assigns to Landlord, any compensation in connection with any such Taking, and
Landlord shall be entitled to receive the entire amount of any award therefor,
without deduction for any estate or interest of Tenant. Nothing contained in
this Paragraph 10 shall be deemed to give Landlord any interest in, or prevent
Tenant from seeking any award against the condemning authority for the Taking of
personal property, fixtures, above standard tenant improvements of Tenant and
for relocation and moving expenses recoverable by Tenant from the condemning
authority. This Paragraph 10 shall be Tenant’s sole and exclusive remedy in the
event of a Taking. This Lease sets forth the terms and conditions upon which
this Lease may terminate in the event of a Taking.
11.ASSIGNMENT AND SUBLETTING
(a)    Except as otherwise expressly provided for in this Paragraph 11, Tenant
shall not directly or indirectly, voluntarily or involuntarily, by operation of
law or otherwise, assign, sublet, mortgage or otherwise encumber all or any
portion of its interest in this Lease or in the Premises or grant any license
for any person other than Tenant, its Affiliates or any of their respective
employees, agents, contractors and invitees to use or occupy the Premises or any
part thereof without obtaining the prior written consent of Landlord, which
consent shall not be unreasonably denied, conditioned or delayed. Any such
attempted assignment, subletting, license, mortgage, other encumbrance or other
use or occupancy without the required consent of Landlord shall, at Landlord’s
option, be null and void and of no effect. Any mortgage, or encumbrance of all
or any portion of Tenant’s interest in this Lease or in the Premises and any
grant of a license for any person other than Tenant, its Affiliates or any of
their respective employees, agents, contractors and invitees to use or occupy
the Premises or any part thereof shall be deemed to be an “assignment” of this
Lease.
(b)    No assignment or subletting shall relieve Tenant of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Tenant
hereunder. The acceptance of Rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any subletting or assignment. Consent by Landlord to one subletting
or assignment shall not be deemed to constitute a consent to any other or
subsequent attempted subletting or assignment. If Tenant desires at any time to
assign this Lease or to sublet the Premises or any portion thereof for which
Landlord’s consent is required, it shall first notify Landlord of its desire to
do so and shall submit in writing to Landlord all pertinent information relating
to the proposed assignee or sublessee, all pertinent information relating to the
proposed assignment or sublease, and all such financial information as Landlord
may reasonably request concerning the Tenant and proposed assignee or subtenant.
Any assignment or sublease shall be expressly subject to the terms and
conditions of this Lease.




39

--------------------------------------------------------------------------------





(c)    At any time Landlord’s consent is required, then within thirty (30) days
after Landlord’s receipt of the information specified in subparagraph (b) above,
Landlord may by written notice to Tenant elect to a) approve such assignment or
sublease, or b) deny such assignment or sublease; provided, however, that such
assignment or sublease shall not be unreasonably delayed, conditioned or denied.
In the event Landlord fails to provide written notice to Tenant within such
thirty (30) day period, Tenant may send an additional notice to Landlord, which
notice and the envelope containing same shall be marked “URGENT” and shall
include a warning thereon in bold faced 16 point type that: LANDLORD’S FAILURE
TO RESPOND WITHIN 10 BUSINESS DAYS OF LANDLORD’S RECEIPT OF THIS SECOND NOTICE
WILL RESULT IN THE REQUESTED CONSENT OR APPROVAL BEING DEEMED TO HAVE BEEN
GRANTED. If Landlord shall fail to reply within ten (10) business days following
Landlord’s receipt of this second notice, Landlord’s approval shall be deemed to
have been given. Notwithstanding the foregoing, any second notice which fails to
follow the foregoing requirements with respect to such warning shall not be
deemed to have been properly given for the purposes of triggering a deemed
approval.
(d)    Tenant acknowledges that it shall be reasonable for Landlord to withhold
its consent to a proposed assignment or sublease in any of the following
instances:
(i)    The intended use of the Premises by the assignee or sublessee is not for
general office use;
(ii)    The intended use of the Premises by the assignee or sublessee would
materially increase the pedestrian or vehicular traffic to the Premises or the
Building;
(iii)    Occupancy of the Premises by the assignee or sublessee would, in the
good faith judgment of Landlord, violate any legally enforceable agreement which
is superior to this Lease and is binding upon Landlord, the Building or the
Project with regard to the identity of tenants, usage in the Building, or
similar matters;
(iv)    The identity or business reputation of the assignee or sublessee will,
in the good faith judgment of Landlord, tend to damage the goodwill or
reputation of the Building or Project;
(v)    In the case of a sublease, the subtenant has not acknowledged that the
Lease controls over any inconsistent provision in the sublease; or
(vi)    Local or national governmental entities.
The foregoing criteria shall not exclude any other reasonable basis for Landlord
to refuse its consent to such assignment or sublease.
(e)    If any Tenant is a corporation, partnership or other entity that is not
publicly traded on a recognized national stock exchange, any transaction or
series of related or unrelated transactions (including, without limitation, any
dissolution, merger, consolidation or other reorganization, any withdrawal or
admission of a partner or change in a partner’s interest, or any issuance, sale,
gift, transfer or redemption of any capital stock of or ownership interest in
such entity, whether voluntary, involuntary or by operation of law, or any
combination of any of the foregoing transactions) resulting in the transfer of
control of such Tenant, shall be deemed to be an assignment of this Lease
subject to the provisions of this Paragraph 11. The term “control” as used in
this Paragraph 11 means the power to directly or indirectly direct or cause the
direction of the management or policies of Tenant or the entity in question. Any
transfer of control of a subtenant which is a corporation or other entity shall
be deemed an assignment of any sublease. Notwithstanding anything to the
contrary in this Paragraph 11(e), if the original Tenant under this Lease is a
corporation, partnership or other entity, a change or series of changes in
ownership of stock or other ownership interests which would result in direct or
indirect change in ownership of less than fifty percent (50%) of the outstanding
stock of or other ownership interests in such Tenant as of the date of the
execution and delivery of this Lease shall not be considered a change of
control. Notwithstanding anything to the contrary in this Lease, any transfers
in connection with a public offering or private placement, recapitalization or
merger of Tenant or its Affiliates and any transfers to an Affiliate of Tenant
shall not be deemed to be an assignment of this Lease.




40

--------------------------------------------------------------------------------





(f)    Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times during the
Initial Term and any subsequent renewals or extensions which are expressly
provided for in this Lease remain fully responsible and liable for the payment
of the rent and for compliance with all of Tenant’s other obligations under this
Lease. In the event that the Rent paid by a sublessee or assignee (or a
combination of the rental paid under such sublease or assignment, plus any bonus
or other consideration therefor or incident thereto) exceeds the Rent payable
under this Lease after deducting all normal and customary costs incurred by
Tenant with respect to such sublease or assignment, then Tenant shall be bound
and obligated to pay Landlord, as additional rent hereunder, fifty percent (50%)
of any Profit (hereinafter defined) derived by Tenant from such subletting or
assignment, excluding any Profit derived by Tenant from any subletting or
assignment to an Approved Related Entity (hereinafter defined). In connection
with an assignment “Profit” means any amount paid by an assignee to Tenant as
consideration for such assignment, less any reasonable out-of-pocket costs
incurred by Tenant in connection therewith (including, but not limited to,
marketing costs, improvement allowances, alterations, reasonable legal fees,
brokerage fees, advertising costs, free rent, and the cost of improvements to
the Premises made by Tenant for such assignee). In connection with a sublease
“Profit” means the excess of (i) all sums paid by the subtenant as rent or other
consideration for the sublease (other than a security deposit), less Subletting
Costs (hereinafter defined) over (ii) all sums paid to Landlord as Rent
allocable to the Sublet Space. “Subletting Costs” means all reasonable
out-of-pocket costs incurred by Tenant in connection with such subletting,
including, without limitation, marketing costs, tenant improvement allowances,
alterations, reasonable legal fees, brokerage fees, free rent, and the cost of
improvements to the Premises made by Tenant for such subtenant which costs shall
be amortized over the term of the sublease. Any allocation of rent paid by a
subtenant to Tenant between compensation for the use of the portion of the
Premises sublet and compensation for services provided to the subtenant by or on
behalf of Tenant, or for equipment which Tenant furnishes to the subtenant, must
be reasonable. Within thirty (30) days after Tenant receives any amount from an
assignee as consideration for an assignment, Tenant shall submit to Landlord a
statement containing a reasonably detailed calculation of any Profit derived
from such assignment, certified as correct by an officer of Tenant, and
simultaneously with the delivery of such statement, Tenant shall pay Landlord
fifty percent (50%) of any Profit shown by such statement upon Tenant’s receipt
thereof. With respect to a sublease, Tenant shall pay to Landlord fifty percent
(50%) of Profit on a monthly basis in arrears commencing thirty (30) days after
the effective date of such sublease. Upon Landlord’s request, Tenant shall
provide substantiation of Tenant’s calculation of Profit reasonably satisfactory
to Landlord.
(g)    If this Lease is assigned or if the Premises is subleased (whether in
whole or in part), or in the event of the mortgage or pledge of Tenant’s
leasehold interest, or grant of any concession or license within the Premises,
or if the Premises are occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect Rent from the
assignee, sublessee, mortgagee, pledgee, concessionee or licensee or other
occupant and, except to the extent set forth in the preceding paragraph, apply
the amount collected to the next Rent payable hereunder; and all such Rent
collected by Tenant shall be held in deposit for Landlord and immediately
forwarded to Landlord. No such transaction or collection of Rent or application
thereof by Landlord, however, shall be deemed a waiver of these provisions or a
release of Tenant from the further performance by Tenant of its covenants,
duties, or obligations hereunder.
(h)    If Tenant effects an assignment or sublease and requests the consent of
Landlord to any proposed assignment or sublease, then Tenant shall, upon demand,
pay Landlord any reasonable attorneys’ and paralegal fees and costs incurred by
Landlord in connection with such assignment or sublease and request for consent.
Acceptance of reimbursement of Landlord’s attorneys’ and paralegal fees shall in
no event obligate Landlord to consent to any proposed assignment or sublease.
(i)    Notwithstanding any provision of this Lease to the contrary, in the event
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other consideration payable or otherwise
to be delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute the property of Tenant or Tenant’s estate within the meaning of the
Bankruptcy Code. All such money and other consideration not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and shall be
promptly paid or delivered to Landlord.
(j)    The joint and several liability of the Tenant named herein and any
immediate and remote successor‑in‑interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Lease




41

--------------------------------------------------------------------------------





on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (a) agreement that modifies any of the
rights or obligations of the parties under this Lease, (b) stipulation that
extends the time within which an obligation under this Lease is to be performed,
(c) waiver of the performance of an obligation required under this Lease, or
(d) failure to enforce any of the obligations set forth in this Lease.
(k)    Notwithstanding anything to the contrary, any licenses for general office
use entered into between Tenant and entities with which Tenant has a business
relationship shall be deemed use by a permitted occupant and such use and
occupancy shall not be deemed a transfer, assignment or sublease, and shall not
require Landlord’s approval, provided, however, (i) Tenant shall provide
Landlord with prior notice of such use or occupancy under such licenses, (ii)
any such use or occupancy under such licenses shall be (A) subject to Landlord’s
reasonable security procedures, (B) subject to all of the other terms and
conditions of this Lease, (C) covered under Tenant’s insurance policies, (D)
shall not exceed twenty five percent (25%) of the Premises, and (E) shall not be
entitled to any signage in, on or about the Building.
(l)    Notwithstanding anything contained herein to the contrary, none of the
following, or any changes, assignments, sublettings or transfers resulting from
the following, shall require Landlord’s prior written consent or the payment by
Tenant of any fees or charges of any kind (including, but not limited to the
payment of any Profits or other excess rent received by Tenant):
(i)    any transfer or change in ownership interests arising out of death,
disability or divorce of any owner of any ownership interest of Tenant;
(ii)    the merger, consolidation or amalgamation of Tenant with a third party
or the sale of all or substantially all of the stock or other ownership
interests or assets of Tenant;
(iii)    any public offering or private placement involving the Tenant or an
Affiliate; or
(iv)    any assignment, sublet or transfer to a parent, subsidiary or Affiliate
of Tenant. An “Affiliate” shall mean any trust, corporation, limited liability
company or partnership: (i) which owns or “controls” the majority of the
ownership interests of Tenant, either directly or indirectly through other
entities; (ii) the majority of those whose ownership interests is owned or
“controlled” by Tenant; (iii) the majority of whose ownership interests is owned
or “controlled” by an entity described in (i); or (iv) which owns or “controls”
a majority of the ownership interests of Tenant.
Tenant shall endeavor to give Landlord at least thirty (30) days prior written
notice (a "Related Entity Notice") (unless such assignment is confidential or is
otherwise impractical given the circumstances, in which case such notice shall
be delivered to Landlord immediately after such assignment), of any assignment
described above. Such assignment, subletting or transfer described in this
Paragraph 11(l) shall be permitted, provided that (a) immediately after such
transaction effecting such assignment, subletting or transfer such successor or
surviving entity, all other entities which have been a Tenant under this Lease
that survive such transaction and remain liable for Tenant’s obligations under
this Lease (collectively, the “Surviving Tenant Entities”) and Guarantor,
collectively meet the Related Entity Financial Threshold (hereinafter defined),
(b) such transaction is being undertaken for a valid business purpose, if
applicable, and is not principally to avoid liability under this Lease or to
transfer the benefit of this Lease, and (c) the successor entity shall have
assumed in writing all of the obligations and liabilities of Tenant under this
Lease, if applicable. As used herein, the term "Related Entity Financial
Threshold" shall mean that the Approved Related Entity, the Surviving Tenant
Entities and Guarantor, collectively can demonstrate, to Landlord's reasonable
satisfaction, that the collective tangible net worth of the Approved Related
Entity, the Surviving Tenant Entities and Guarantor is equal to or greater than
the collective tangible net worth of Tenant and Guarantor on the Effective Date
hereof. The Related Entity Financial Threshold shall be evidenced by financial
statements covering the full fiscal year of the Tenant, Guarantor and the
Approved Related Entity firm ending prior to the date of the proposed
transaction. Any excess rent received by Tenant in connection with any such
transaction described in this Paragraph 11(l) may be retained by Tenant.
Notwithstanding anything to the contrary set forth herein, the parties
acknowledge that in the event of such an assignment, the Guaranty (as defined in
Paragraph 28(w)) shall remain in full force and effect, and “tenant” thereunder
shall mean the assignee hereunder.




42

--------------------------------------------------------------------------------





12.DEFAULT
(a)    Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” or “default” (herein so called)
under this Lease by Tenant: (i) Tenant shall fail to pay Rent or any other
rental or sums payable by Tenant hereunder within ten (10) days after Landlord
notifies Tenant in writing of such nonpayment; provided, however, Landlord shall
not be obligated to provide written notice to Tenant in connection with any
failure by Tenant to pay Base Rent and any other regularly scheduled payments
when due more than two (2) times within any calendar year and in the event
Tenant fails to timely pay such amount when due for a third time during any
calendar year, then Tenant shall be in default for such late payment and
Landlord shall have no obligation or duty to provide any further notice of such
non-payment to Tenant prior to declaring an Event of Default under this Lease;
(ii) the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than monetary failures as specified in Paragraph 12(a)(i) above, where
such failure shall continue for a period of thirty (30) days after written
notice thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant shall
commence such cure within said thirty (30) day period and thereafter diligently
prosecute such cure to completion; (iii) the making by Tenant or any guarantor
hereof of any general assignment for the benefit of creditors, (iv) the filing
by or against Tenant or any guarantor hereof of a petition to have Tenant or any
guarantor hereof adjudged a bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant or any guarantor hereof, the same is dismissed
within ninety (90) days), (v) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease or of substantially all of guarantor’s assets,
where possession is not restored to Tenant or guarantor within ninety (90) days,
(vi) the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of substantially all of guarantor’s
assets or of Tenant’s interest in this Lease where such seizure is not
discharged within ninety (90) days; (vii) any material representation or
warranty made by Tenant or guarantor in this Lease or any other document
delivered in connection with the execution and delivery of this Lease or
pursuant to this Lease proves to be incorrect in any material respect; or (viii)
Tenant or guarantor shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution.
(b)    Remedies. In the event of any Event of Default by Tenant, in addition to
any other remedies available to Landlord under this Lease, at law or in equity,
Landlord, at its option, shall have the rights and remedies hereinafter set
forth, which shall be distinct, separate and cumulative with and in addition to
any other right or remedy allowed under at law or in equity, or other provisions
of this Lease:
(i)    (A) to terminate this Lease; (B) with or without terminating this Lease,
re-enter, terminate Tenant’s right of possession and take possession of the
Premises and relet the Premises to such person or entity, and on such terms, as
Landlord shall determine in its sole discretion; (C) to collect from Tenant the
sum of all Rent, other sums due hereunder through the remaining term of this
Lease and the Costs of Re-Letting (as defined below), less the amount of any
rental received by Landlord for the Premises for such period (which may be
collected by separate suits from time to time or one suit following the
expiration of the Lease Term) or, in Landlord’s sole discretion, the sum of all
such Rent, other sums due hereunder through the remaining term of this Lease and
the Costs of Re-Letting, discounted to a present value using a rate deemed
reasonable by Landlord, shall be due and payable immediately upon demand by
acceleration, less the fair market rental value of the Premises over the same
period, similarly discounted net of all expenses and vacancy periods incurred or
projected to be incurred, as applicable, in connection with the reletting of the
Premises; (D) to exercise all of Landlord’s rights and remedies under any
guaranty, if applicable, and (E) all other rights and remedies available to
Landlord at law or in equity, including without limitation, the right to evict
Tenant from the Premises; provided, however, that in such event Landlord shall
have the right, in its sole and absolute discretion, to treat Tenant as a
tenant-at-sufferance, subject to all the terms and conditions of this Lease,
except that Landlord may thereafter require Tenant to vacate the Premises, and
Tenant shall be entitled to no notice prior to eviction. For purposes hereof,
Tenant’s Proportionate Share Office and Tenant’s Proportionate Share Building,
respectively, of Operating Expenses shall be projected, based upon the average
rate of increase, if any, in such items from the Commencement Date through the
date the Lease would have expired. Also, for purposes hereof, the “Costs of
Re-Letting” shall include without limitation, all reasonable costs and expenses




43

--------------------------------------------------------------------------------





incurred by Landlord for any repairs, maintenance, changes, alterations and
improvements to the Premises to place the Premises (or any portion thereof) in
first-class rentable condition, including combining the same with any adjacent
space, brokerage commissions, advertising costs, attorneys’ fees, any customary
free rent periods or credits, tenant improvement allowances, take-over lease
obligations and other customary, necessary or appropriate economic incentives
required to enter into leases with one or more replacement tenants, and the
costs of collecting rent from one or more replacement tenants, which Costs of
Re-Letting shall be amortized over the term of the new lease entered into by
Landlord for all or a portion of the Premises and only such amortized portion of
the Costs of Re-Letting which cover the period prior to the expiration of the
Term of this Lease shall be included in any damage remedy;
(ii)    in the event that Landlord terminates the Lease pursuant to
Paragraph 12(b)(i)(A) above, Tenant shall immediately surrender the Premises to
Landlord. Tenant agrees to pay on demand an amount which, at the date of such
termination, is calculated as follows: (aa) the value of the excess, if any, of
(1) a sum equal to the discounted then present value of the Base Rent and any
amounts treated as Additional Rent hereunder (calculated for this purpose only
in an amount equal to the Additional Rent payable during the calendar year most
recently ended prior to the occurrence of such Event of Default), and other sums
provided herein to be paid by Tenant for the remainder of the stated Lease Term
hereof, over (2) the to the discounted then present value of the aggregate fair
rental value of the Premises for the remainder of the stated Lease Term, which
discounted present values shall be calculated using a discount rate equal to the
discount rate of the Federal Reserve Bank of Atlanta at the time of the
calculation, plus one percent (1%); plus (bb) the costs of recovering possession
of the Premises and all other expenses incurred by Landlord due to Tenant’s
default, including, without limitation, reasonable attorney’s fees; plus (cc)
the unpaid Base Rent and Additional Rent earned as of the date of termination
plus any interest and late fees due hereunder, plus amounts expressly owing on
the date of termination by Tenant to Landlord under this Lease or in connection
with the Premises. The amount as calculated above shall be deemed immediately
due and payable. The payment of the amount calculated in subparagraph (ii)(aa)
shall not constitute payment of Rent in advance for the remainder of the Lease
Term. Instead, such sum shall be paid as agreed liquidated damages and not as a
penalty; the parties agree that it is difficult or impossible to calculate the
damages which Landlord will suffer as a result of Tenant’s default, and this
provision is intended to provide a reasonable estimate of such damages. If
Landlord pursues the remedy described in this subsection (ii), Tenant waives any
right to assert that Landlord’s actual damages are less than the amount
calculated under this subsection (ii), and Landlord waives any right to assert
that its damages are greater than the amount calculated under this
subsection (ii). In determining the aggregate reasonable rental value pursuant
to this subparagraph (ii)(aa) above, the parties hereby agree that, at the time
Landlord seeks to enforce this remedy, all relevant factors should be
considered, including, but not limited to, (1) the length of time remaining in
the Lease Term, (2) the then current market conditions in the general area in
which the Building is located, (3) the likelihood of reletting the Premises for
a period of time equal to the remainder of the Lease Term, (4) the net effective
rental rates then being obtained by landlords for similar type space of similar
size in similar type buildings in the general area in which the Building is
located, (5) the vacancy levels in the general area in which the Building is
located, (6) current levels of new construction that will be completed during
the remainder of the Lease Term and how this construction will likely affect
vacancy rates, and (7) inflation. Tenant shall reimburse Landlord for all
reasonable attorney’s fees incurred by Landlord in connection with enforcing
this Lease;
(iii)    Landlord may bring suits for such amounts or portions thereof, at any
time or times as the same accrue or after the same have accrued, and no suit or
recovery of any portion due hereunder shall be deemed a waiver of Landlord’s
right to collect all amounts to which Landlord is entitled hereunder, nor shall
the same serve as any defense to any subsequent suit brought for any amount not
theretofore reduced to judgment. Landlord shall not be deemed to have waived any
default unless such waiver is expressly set forth in writing by Landlord;
(iv)    Landlord shall use commercially reasonably efforts to mitigate
Landlord’s damages; and
(v)    Tenant hereby acknowledges and agrees that any efforts, if any, by
Landlord to mitigate damages shall not result in a termination of the Lease, and
unless this Lease is expressly terminated in writing




44

--------------------------------------------------------------------------------





by Landlord to Tenant under this Article 12, this Lease shall survive any such
attempts by Landlord to mitigate damages including, without limitation, Landlord
(a) entering into one or more leases: (1) for all or a portion of the Premises,
(2) for all or a portion of the Premises and additional premises, (3) for a
different term than the Lease Term of the Lease, (4) with different renewal or
extension rights, (5) that contain free-rent periods, tenant improvement
allowances, obligations by Landlord to make improvements to the Premises or
other tenant concessions or inducements, or (6) any other terms and provisions
which deviate from the terms of this Lease, or (b) selling the Project. Any
efforts by Landlord to mitigate damages by attempting to relet the Premises
shall not be deemed to impose any obligation on Landlord to relet the Premises,
(x) for any purpose which would be inconsistent with the uses customarily found
in first-class office buildings or which would breach any covenant of Landlord
in any other lease or agreement relating to the Project, (y) to any lessee who
is not reputable or who is not financially capable of performing the duties and
obligations imposed upon such lessee under the applicable lease or who does not
have experience in successfully operating a business of the type and size which
such lessee proposes to conduct in the Premises, and (z) in preference to the
leasing by Landlord of any other property or premises by Landlord. In
amplification of subitem (z), in the event there are other vacancies in the
Project, Landlord shall have no obligation to re-let the Premises in preference
over other space available and shall not be required to relet the Premises in
the same manner in which Landlord attempts to re-let such other available space.
(c)    Landlord’s Remedies; Re-Entry Rights. In the event of any Event of
Default by Tenant, in addition to any other remedies available to Landlord under
this Lease, at law or in equity, Landlord shall also have the right, with or
without terminating the Lease, to re-enter the Premises and remove all persons
and property from the Premises; such property may be removed, stored and/or
disposed of pursuant to Paragraph 5(c) of this Lease or any other procedures
permitted by applicable law. No re-entry or taking possession of the Premises by
Landlord pursuant to this Paragraph 12(c), and no acceptance of surrender of the
Premises or other action on Landlord’s part, shall be construed as an election
to terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.
(d)    Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. If Tenant shall fail to pay any sum of money (other than Base
Rent) or perform any other act on its part to be paid or performed hereunder and
such failure shall continue beyond the applicable notice or grace period set
forth in Paragraph 12(a) above, except in case of emergencies, in which such
case, such shorter period of time as is reasonable under the circumstances)
after Tenant’s receipt of written notice thereof from Landlord, Landlord may,
without waiving or releasing Tenant from any of Tenant’s obligations, make such
payment or perform such other act on behalf of Tenant. All sums so paid by
Landlord and all necessary incidental costs incurred by Landlord in performing
such other acts shall be payable by Tenant to Landlord within ten (10) days
after demand therefor as Additional Rent.
(e)    Interest. If any monthly installment of Rent or any other amount payable
by Tenant hereunder is not received by Landlord by the tenth (10th) day after it
is due, it shall bear interest at the Default Rate from the date due until paid.
All interest, and any late charges imposed pursuant to Paragraph 12(f) below,
shall be considered Additional Rent due from Tenant to Landlord under the terms
of this Lease. The term “Default Rate” as used in this Lease shall mean the
lesser of (A) the rate announced from time to time by Wells Fargo Bank or, if
Wells Fargo Bank ceases to exist or ceases to publish such rate, then the rate
announced from time to time by the largest (as measured by deposits) chartered
bank operating in the District of Columbia, as its “prime rate” or “reference
rate”, plus five percent (5%), or (B) the maximum rate of interest permitted by
applicable law.
(f)    Late Charges. Tenant acknowledges that, in addition to interest costs,
the late payments by Tenant to Landlord of any monthly installment of Base Rent,
Additional Rent or other sums due under this Lease will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impractical to fix. Such other costs include, without
limitation, processing, administrative and accounting charges and late charges
that may be imposed on Landlord by the terms of any mortgage, deed to secure
debt, deed of trust or related loan documents encumbering the Premises, the
Building or the Project. Accordingly, if any monthly installment of Base Rent,
regularly scheduled Additional Rent or any other amount payable by Tenant
hereunder is not received by




45

--------------------------------------------------------------------------------





Landlord within ten (10) days after the due date, Tenant shall pay to Landlord
an additional sum of five percent (5%) of the overdue amount as a late charge,
but in no event more than the maximum late charge allowed by law; provided
however, that Landlord will waive the first late charge in any Lease Year;
provided, that Tenant pays such overdue amount within ten (10) business days
after written notice thereof. The parties agree that such late charge represents
a fair and reasonable estimate of the costs that Landlord will incur by reason
of any late payment as hereinabove referred to by Tenant, and the payment of
late charges and interest are distinct and separate in that the payment of
interest is to compensate Landlord for the use of Landlord’s money by Tenant,
while the payment of late charges is to compensate Landlord for Landlord’s
processing, administrative and other costs incurred by Landlord as a result of
Tenant’s delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.
(g)    Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Paragraph 12 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Paragraph 12 shall
be deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.
(h)    Tenant’s Waiver of Redemption. To the fullest extent permitted by
applicable Law, Tenant hereby waives and surrenders for itself and all those
claiming under it, including creditors of all kinds, (i) any legal, statutory or
equitable right and privilege which it or any of them may have under any present
or future law to redeem any of the Premises or to have a continuance of this
Lease after termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future law which exempts property from liability for
debt or for distress for Rent.
(i)    Costs Upon Default and Litigation. Tenant shall pay to Landlord as
Additional Rent all the expenses incurred by Landlord in connection with any
default by Tenant hereunder or the exercise of any remedy by reason of any
default by Tenant hereunder, including reasonable attorneys’ fees and expenses.
If Landlord shall be made a party to any litigation commenced against Tenant by
a third-party unrelated to Landlord pertaining to this Lease or the Premises, at
the option of Landlord, Tenant, at its expense, shall provide Landlord with
counsel approved by Landlord and shall pay all costs incurred or paid by
Landlord in connection with such litigation. If Tenant shall be made a party to
any litigation commenced against Landlord by a third-party unrelated to Tenant
pertaining to this Lease or the Premises, at the option of Tenant, Landlord, at
its expense, shall provide Tenant with counsel approved by Tenant and shall pay
all costs incurred or paid by Tenant in connection with such litigation.
13.ACCESS; CONSTRUCTION
Subject to the terms of Paragraph 22, Landlord reserves from the leasehold
estate hereunder, in addition to all other rights reserved by Landlord under
this Lease, the right to use the roof and exterior walls of the Premises and the
area beneath, adjacent to and above the Premises. Landlord also reserves the
right to install, use, maintain, repair, replace and relocate equipment,
machinery, meters, pipes, ducts, plumbing, conduits and wiring through the
Premises, which serve other portions of the Building or the Project in a manner
and in locations which do not unreasonably interfere with Tenant’s use and
enjoyment of the Premises or materially and adversely interfere with Tenant’s
use and enjoyment of the Common Areas. In addition, Landlord shall have free
access to any and all mechanical installations of Landlord or Tenant, including,
without limitation, machine rooms, telephone rooms and electrical closets.
Tenant agrees that there shall be no construction of partitions or other
obstructions which materially interfere with or which threaten to materially
interfere with Landlord’s free access thereto, or materially interfere with the
moving of Landlord’s equipment to or from the enclosures containing said
installations. Landlord shall at all reasonable times, during normal business
hours and after reasonable written or oral notice, have the right to enter the
Premises to inspect the same, to supply janitorial service and any other service
to be provided by Landlord to Tenant hereunder, to exhibit the Premises to
prospective purchasers, lenders or tenants (but with regards to exhibiting the
Premises to future tenants, Landlord shall only be allowed to access the
Premises for such purpose during the last twelve (12) months of the Term), to
alter, improve, restore, rebuild or repair the Premises or any other portion of
the Building, or to do any other act permitted




46

--------------------------------------------------------------------------------





or contemplated to be done by Landlord hereunder, all without being deemed
guilty of an eviction of Tenant and without liability for abatement of Rent or
otherwise; provided however that Landlord shall use reasonable efforts not to
materially interfere with the operation of Tenant’s business in or access to the
Premises and use of the Common Areas. For such purposes, Landlord may also erect
scaffolding and other necessary structures where reasonably required by the
character of the work to be performed. Landlord shall conduct all such
inspections and/or improvements, alterations and repairs so as to minimize, to
the extent reasonably practical and without material additional expense to
Landlord, any interruption of or interference with the business of Tenant. For
each of such purposes, Landlord shall at all times have and retain a key with
which to unlock all of the doors in, upon and about the Premises (excluding
Tenant’s vaults and safes, access to which shall be provided by Tenant upon
Landlord’s reasonable request). Landlord shall have the right to use any and all
means which Landlord may deem proper in an emergency in order to obtain entry to
the Premises or any portion thereof, and Landlord shall have the right, at any
time during the Lease Term, to provide whatever access control measures it deems
reasonably necessary to the Project, without any interruption or abatement in
the payment of Rent by Tenant. Any entry into the Premises obtained by Landlord
by any of such means shall not under any circumstances be construed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or any eviction
of Tenant from the Premises or any portion thereof. Landlord reserves the right
to make such changes, alterations, additions, deletions, improvements, repairs
or replacements in or to the Building, the Project (including the Premises) and
the Common Areas as Landlord may reasonably deem necessary or desirable,
including, without limitation, constructing new buildings and making changes in
the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading areas, landscaped areas and walkways; provided, however,
that (i) there shall be no unreasonable permanent obstruction of access to or
use of the Premises resulting therefrom, and (ii) Landlord shall use
commercially reasonable efforts to minimize any interference with Tenant’s use
and enjoyment of the Premises or materially and adversely interfere with
Tenant’s use and enjoyment of the Common Areas; provided, however, that Tenant’s
access to and use of the Premises and the Project’s parking garage shall not be
unreasonably interrupted.
14.BANKRUPTCY
If at any time prior to the Commencement Date or during the term of this Lease,
there shall be filed against Tenant in any court, tribunal, administrative
agency or any other forum having jurisdiction, pursuant to any applicable law,
either of the United States or of any state, a petition in bankruptcy or
insolvency or for reorganization or for the appointment of a receiver, trustee
or conservator of all or a portion of Tenant’s property, and the same is not
dismissed after ninety (90) calendar days, or if Tenant makes an assignment for
the benefit of creditors, this Lease, at the option of Landlord exercised within
a reasonable time after notice of the happening of any one or more of such
events, may be canceled and terminated and in such event neither Tenant nor any
person claiming through or under Tenant or by virtue of any statute or of an
order of any court shall be entitled to possession or to remain in possession of
the Premises, but shall forthwith quit and surrender the Premises, and Landlord,
in addition to the other rights and remedies granted by Paragraph 12 hereof or
by virtue of any other provision contained in this Lease or by virtue of any
applicable law, may retain as damages any Rent, Security Deposit or moneys
received by it from Tenant or others on behalf of Tenant.
15.SUBSTITUTION OF PREMISES
Intentionally Omitted
16.SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES
(a)    Tenant agrees that this Lease and the rights of Tenant hereunder shall be
subject and subordinate to any and all deeds of trust, security interests,
mortgages, master leases, ground leases or other security documents and any and
all modifications, renewals, extensions, consolidations and replacements thereof
(collectively, “Security Documents”) which now or hereafter constitute a lien
upon or affect the Project, the Building or the Premises; provided, however,
that such subordination shall not be effective with respect to any given
Security Document until a commercially reasonable subordination and
non-disturbance agreement (“SNDA”) has been executed by Tenant, Landlord and all
other interested parties in connection therewith and so long as such Security
Documents do not contravene any of the terms set forth in this Lease or add any
additional liability or adversely affect Tenant’s rights and obligations
hereunder. In addition, Landlord shall have the right to subordinate or cause to
be subordinated any such Security Documents to this Lease and in such case, in
the event of the termination or transfer of Landlord’s estate or interest in the
Project by reason of any termination or foreclosure of any such Security
Documents, Tenant shall, notwithstanding such




47

--------------------------------------------------------------------------------





subordination, attorn to and become the Tenant of the successor-in-interest to
Landlord at the option of such successor-in-interest.
(b)    If any proceeding is brought for default under any ground or master lease
to which this Lease is subject or in the event of foreclosure or the exercise of
the power of sale under any mortgage, deed of trust or other Security Document
made by Landlord covering the Premises, at the election of such ground lessor,
master lessor or purchaser at foreclosure, Tenant shall attorn to and recognize
the same as Landlord under this Lease, provided such successor expressly agrees
in writing to be bound to all obligations by the terms of this Lease, and if so
requested, Tenant shall enter into a new lease with that successor on the same
terms and conditions as are contained in this Lease (for the unexpired term of
this Lease then remaining). Tenant hereby waives its rights under any current or
future law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale.
(c)    As a condition to the subordination and attornment described in Paragraph
16(a) above, Landlord agrees that it shall obtain a subordination,
non-disturbance and attornment agreement for Tenant from the current holder of a
mortgage encumbering the Building in the form attached hereto as Exhibit F (the
“Pre-Approved SNDA Form”), which Tenant acknowledges is a commercially
reasonable form. The SNDA shall provide, inter alia, that, in the event of a
foreclosure under the mortgagee’s mortgage or deed of trust (or transfer by way
of deed-in-lieu thereof), so long as Tenant is not then in default under this
Lease, Tenant’s right to possess the Premises will not be disturbed as a result
of such foreclosure or other transfer and the Lease shall continue in full force
and effect, subject to certain limitations with respect to the obligations of
the successor landlord hereunder as may be set forth in such SNDA. Tenant’s
subordination and attornment to any future Security Documents as set forth in
Paragraph 16(a), shall be conditioned upon Landlord obtaining an SNDA for Tenant
from the holder of such Security Document in any commercial reasonable form so
long as it is commercially reasonable. Tenant agrees that the Pre-Approved SNDA
Form (and each provision thereof) is commercially reasonable, and Tenant shall
not be entitled to object to any mortgagee’s or ground lessor’s customary form
if it is reasonably comparable in scope and nature to the Pre-Approved SNDA
Form, and provided such form includes a provision providing that so long as
Tenant is not in Default under this Lease, Tenant shall be entitled to the use
and occupancy of the Premises in accordance with all of the terms and conditions
of this Lease.
(d)    Each party shall, upon not less than ten (10) business days' prior notice
by the other party, execute, acknowledge and deliver to the other party a
statement in writing certifying (i) whether or not this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the modifications), (ii) the
dates to which the Base Rent, Additional Rent and other charges hereunder have
been paid, if any, and (iii) whether or not to the actual knowledge of such
party, the other party is in default in the performance of any covenant,
agreement or condition contained in this Lease and, if so, specifying each such
default of which such party may have knowledge. The form of the statement
attached hereto as Exhibit D is hereby approved by Tenant and Landlord for use
pursuant to this subparagraph (d); however, at either party’s option, such party
shall have the right to use other forms for such purpose so long as such form is
substantially similar in substance. In the event a party fails to execute and
deliver such statement to the requesting party within such ten (10) business day
period, the requesting party may send an additional notice to the other party,
which notice and the envelope containing same shall be marked “URGENT” and shall
include a warning thereon in bold faced 16 point type that: SUCH PARTY’S FAILURE
TO RESPOND WITHIN 5 BUSINESS DAYS OF SUCH PARTY’S RECEIPT OF THIS SECOND NOTICE
WILL CONSTITUTE A MATERIAL DEFAULT UNDER THIS LEASE AND, IN ANY EVENT, SHALL BE
CONCLUSIVE UPON SUCH PARTY THAT THIS LEASE IS IN FULL FORCE AND EFFECT WITHOUT
MODIFICATION EXCEPT AS MAY BE REPRESENTED BY THE REQUESTING PARTY IN ANY SUCH
CERTIFICATE PREPARED BY THE REQUESTING PARTY AND DELIVERED TO THE OTHER PARTY
FOR EXECUTION. A party’s failure to execute and deliver such statement within
such five (5) business day period, at the option of the requesting party,
constitute a material default under this Lease and, in any event, shall be
conclusive upon such party that this Lease is in full force and effect without
modification except as may be represented by the requesting party in any such
certificate prepared by the requesting party and delivered to the other party
for execution. Any statement delivered pursuant to this Paragraph 16 may be
relied upon by any prospective purchaser of the fee of the Building or the
Project or any mortgagee, ground lessor or other like encumbrances thereof or
any assignee of any such encumbrance upon the Building or the Project




48

--------------------------------------------------------------------------------





17.SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY
(a)    In the event of a sale or conveyance by Landlord of the Building or the
Project, Landlord shall be released from any and all liability under this Lease.
If the Security Deposit has been deposited by Tenant to Landlord prior to such
sale or conveyance, Landlord shall transfer the Security Deposit to the
purchaser, and upon delivery to Tenant of notice thereof, Landlord shall be
discharged from any further liability in reference thereto.
(b)    In addition to and without limiting the effect of Paragraphs 5(a) and
7(e) above, Landlord shall be in default hereunder if Landlord should fail to
perform or observe any covenant, term, provision or condition of this Lease and
such default should continue beyond a period of ten (10) business days after
written notice from Tenant as to a monetary default or thirty (30) days after
written notice from Tenant for any other default (provided, however, that if
such default cannot, by its nature, be cured within such period, Landlord shall
not be deemed in default if Landlord shall within such period commence to cure
such default and shall diligently prosecute the same to completion) to the
extent that such default renders all or a portion of the Premises untenantable
after the aforementioned notice and cure period Rent shall abate proportionately
until such default is cured. All obligations of Landlord under this Lease will
be binding upon Landlord only during the period of its ownership of the Project
and not thereafter, but only to the extent such obligations are assumed by the
successor owner of the Building. All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder. In the event of an uncured default by
Landlord, Tenant may (i) cure such default, and/or (ii) exercise any and all
remedies available to it at law or in equity; provided, that, such cure does not
involve structural alterations or Building systems.
(c)    Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default by Landlord) do not constitute personal obligations of the individual
partners, directors, officers, trustees, members or shareholders of Landlord or
Landlord’s members or partners, and Tenant shall not seek recourse against the
individual partners, directors, officers, trustees, members or shareholders of
Landlord or against Landlord’s members or partners or against any other persons
or entities having any interest in Landlord, or against any of their personal
assets for satisfaction of any liability with respect to this Lease. Any
liability of Landlord for a default by Landlord under this Lease, or a breach by
Landlord of any of its obligations under the Lease, shall be limited solely to
its interest in the Project and the rents and proceeds from the Project, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord, its partners, directors, officers, trustees, members, shareholders or
any other persons or entities having any interest in Landlord. Tenant’s sole and
exclusive remedy for a default or breach of this Lease by Landlord shall be
either (i) an action for damages, or (ii) an action for injunctive relief;
Tenant hereby waiving and agreeing that Tenant shall have no offset rights or
right to terminate this Lease on account of any breach or default by Landlord
under this Lease. Under no circumstances whatsoever shall Landlord or Tenant
ever be liable for punitive, consequential or special damages under this Lease
and Tenant and Landlord each waives any rights it may have to such damages under
this Lease in the event of a breach or default by Landlord or Tenant,
respectively, under this Lease.
18.PARKING; COMMON AREAS
(a)    Tenant shall have the right to the nonexclusive use of the number of
parking permits located in the parking areas of the Project specified in Item 13
of the Basic Lease Provisions for the parking of operational motor vehicles used
by Tenant, Tenant Affiliates, any permitted subtenants and their respective
officers and employees, and other permitted occupants of the Premises only (each
a “Permitted Parker”). The monthly parking rate for such parking permit(s) shall
be the prevailing rate charged from time to time by the garage operator for
monthly unreserved parking contracts in the Building, provided that such rate
may be adjusted no more than one time per calendar year. Such charges shall be
payable monthly in advance to the garage operator. Except as otherwise provided
herein, parking contracts shall be with the garage operator and shall contain
the same terms as are usually contained in contracts with other customers of the
garage operator. Notwithstanding the foregoing, if the Permitted Parkers do not
contract for the maximum number of permit(s) so allocated to it by December 31,
2019, then the foregoing rights to any unused permit(s) up to a maximum of the
number of Additional Permits shall expire, and shall thereafter be subject to
availability. Landlord shall re-offer any parking permits not initially taken or
subsequently relinquished if requested by Tenant;




49

--------------------------------------------------------------------------------





provided that any unused permit(s) which expire pursuant to the prior sentence
shall be subject to availability and Landlord shall make a good faith effort to
re-offer any such expired parking permits not initially taken. The use of such
parking permits shall be subject to the rules and regulations adopted by
Landlord from time to time for the use of the parking areas. Landlord further
reserves the right to make such changes to the parking system as Landlord may
deem necessary or reasonable from time to time; i.e., Landlord may provide for
one or a combination of parking systems, including, without limitation,
self-parking, single or double stall parking spaces, and valet assisted parking
to the extent permitted under all applicable laws. Except as otherwise expressly
agreed to in this Lease or in any particular parking contract entered into
pursuant to this Lease, Tenant agrees that the Permitted Parkers shall not be
entitled to park in any reserved or specially assigned areas designated by
Landlord from time to time in the Project’s parking areas. Landlord may require
execution of an agreement with respect to the use of such parking areas by any
Permitted Parker in form reasonably satisfactory to Landlord as a condition of
any such use by such Permitted Parker. A default by any Permitted Parker in the
payment of such charges, the compliance with such rules and regulations, or the
performance of such agreement(s) shall not constitute a material default by
Tenant under this Lease. Tenant shall not permit or allow any vehicles that
belong to or are controlled by Tenant or Tenant’s officers, employees,
suppliers, shippers, customers or invitees to be loaded, unloaded or parked in
areas other than those designated by Landlord for such activities. If Tenant
permits or allows any of the prohibited activities described in this Paragraph,
then Landlord shall have the right, without notice, in addition to such other
rights and remedies that it may have, to remove or tow away the vehicle involved
and charge the cost to Tenant, which cost shall be immediately payable upon
demand by Landlord.
(b)    Subject to subparagraph (c) below and the remaining provisions of this
Lease, Tenant shall have the nonexclusive right, in common with others, to the
use of such entrances, lobbies, fire vestibules, restrooms (excluding restrooms
on any full floors leased by a tenant other than Tenant), mechanical areas,
ground floor corridors, elevators and elevator foyers, electrical and janitorial
closets, telephone and equipment rooms, loading and unloading areas, the
Project’s plaza areas, if any, ramps, drives, stairs, and similar access ways
and service ways and other common areas and facilities in and adjacent to the
Building and the Project as are designated from time to time by Landlord for the
general nonexclusive use of Landlord, Tenant and the other tenants of the
Building and their respective employees, agents, representatives, licensees and
invitees (“Common Areas”). The use of such Common Areas shall be subject to the
rules and regulations contained herein and the provisions of any covenants,
conditions and restrictions affecting the Building or the Project. Tenant shall
keep all of the Common Areas free and clear of any obstructions created or
permitted by Tenant or resulting from Tenant’s operations, and shall use the
Common Areas only for normal activities, parking and ingress and egress by
Tenant and its employees, agents, representatives, licensees and invitees to and
from the Premises, the Building or the Project. If, in the reasonable opinion of
Landlord, unauthorized persons are using the Common Areas by reason of the
presence of Tenant in the Premises, Tenant, upon reasonable written demand of
Landlord, shall use commercially reasonable efforts to correct such situation by
appropriate action or proceedings against all such unauthorized persons. Nothing
herein shall affect the rights of Landlord at any time to remove any such
unauthorized persons from said areas or to prevent the use of any of said areas
by unauthorized persons. Notwithstanding any provision of this Lease to the
contrary, the Common Areas shall not in any event be deemed to be a portion of
or included within the Premises leased to Tenant and the Premises shall not be
deemed to be a portion of the Common Areas. This Lease is granted subject to the
terms hereof, the rights and interests of third parties under existing liens,
ground leases, easements and encumbrances affecting such property, all zoning
regulations, rules, ordinances, building restrictions and other laws and
regulations now in effect or hereafter adopted by any governmental authority
having jurisdiction over the Project or any part thereof.
(c)    Notwithstanding any provision of this Lease to the contrary, Landlord
specifically reserves the right to redefine the term “Building” for purposes of
allocating and calculating Operating Expenses so as to include or exclude areas
as Landlord shall from time to time reasonably determine or specify (and any
such determination or specification shall be without prejudice to Landlord’s
right to revise thereafter such determination or specification); provided, that
such allocation or reallocation does not reduce Tenant’s rights or increase
Tenant’s obligations under this Lease in any material manner. In addition,
Landlord shall have the right to contract or otherwise arrange for amenities,
services or utilities (the cost of which is included within Operating Expenses)
to be on a common or shared basis to both the Project (i.e., the area with
respect to which Operating Expenses are determined) and adjacent areas not
included within the Project, so long as the basis on which the cost of such
amenities, services or utilities is allocated to the Project is determined on an
arms-length and equitable basis or some other basis reasonably determined by
Landlord. In the case where the definition of the Building is revised for
purposes of the allocation or determination of Operating Expenses,




50

--------------------------------------------------------------------------------





Tenant’s Proportionate Share Office shall be appropriately revised to equal the
percentage share of all Rentable Area contained within the Rentable Area of
office space within the Building represented by the Premises, Tenant’s
Proportionate Share Building shall be appropriately revised to equal the
percentage share of all Rentable Area of office space and rentable area of
retail space, contained within the Building represented by the Premises. The
Rentable Area of the Building is subject to adjustment by Landlord from time to
time to reflect any additions or deletions to any of the rentable area in the
Building as designated by Landlord; provided, that such additions or deletions
do not reduce Tenant’s rights or increase Tenant’s obligations under this Lease
in any material manner. Landlord shall have the sole right to determine which
portions of the Project and other areas, if any, shall be served by common
management, operation, maintenance and repair; provided, that Tenant is not
adversely affected as a result of any such determination in any material
respect. Landlord shall have the exclusive rights to the airspace above and
around, and the subsurface below, the Premises and other portions of the
Building and Project.
19.STORAGE SPACE
(a)    Storage Space. Landlord hereby leases to Tenant approximately one hundred
fifty-three (153) square feet of rentable area of storage space located on the
third (3rd) floor of the Building as generally depicted on Exhibit A-2 attached
hereto (the “Storage Space”) for the Term. Tenant agrees to pay to Landlord
commencing on the Commencement Date, without any offset or reduction whatsoever,
the annual sum of Twenty-Five and 27/100 Dollars ($25.27) per square foot of
Rentable Area of the Premises, which shall be deemed “Rent” hereunder, payable
in equal monthly installments in advance on the first day of each calendar month
included in the Term, at such place and in such manner as is provided herein for
the payment of Base Rent; provided, however, that, upon the first anniversary of
the Commencement Date and each anniversary thereafter, storage rent shall be
equal to one hundred and two percent (102%) of the storage rent in effect during
the immediately preceding Lease Year (“Storage Space Rent”). Notwithstanding
anything to the contrary, if the Base Rent is abated for any period in
accordance with this Lease, then the rent for the Storage Space also shall be
abated for such periods.
(b)    Services and Utilities. Landlord shall be obligated to furnish to the
Storage Space only electricity sufficient to operate the Building standard
lighting fixtures installed in the Storage Space as of the Commencement Date.
Notwithstanding anything contained in the Lease to the contrary, Landlord shall
not be obligated to provide any janitorial, water, HVAC or other utility or
service whatsoever to the Storage Space, except for electricity as described
above and, except for damage to property caused by the gross negligence or
willful misconduct of Landlord, Tenant assumes all risks for any theft of or
damage to any property of Tenant placed in the Storage Space.
(c)    Permitted Use. Notwithstanding anything in the Lease to the contrary: (i)
Tenant shall use the Storage Space only for the storage of items of personal
property incidental to the operation of Tenant’s business in the Premises, and
for no other use or purpose; and (ii) Tenant shall not operate in the Storage
Space any electrically-operated equipment or other machinery, without the prior
written consent of Landlord, which consent shall be granted or withheld in
Landlord’s sole but reasonable discretion. Tenant shall not the use Storage
Space to store food or food products of any kind.
(d)    Access. Without limiting the generality of any provision of the Lease,
Landlord, and Landlord’s agents and representatives shall at all times have
reasonable access to the Storage Space should said access be required to provide
any service to the Building or any space therein. Except in case of an
emergency, Landlord agrees to provide Tenant with reasonable prior oral or
written notice of its need to access the Storage Space and to make a good faith
effort not to disturb any property of Tenant placed in the Storage Space and
Tenant agrees to cooperate with Landlord with respect to such access.
(e)    Subletting/Assignment. Notwithstanding anything to the contrary contained
in the Lease, except in connection with an assignment or sublet pursuant to
Paragraph 11 of this Lease, Tenant shall not assign, transfer, mortgage, pledge,
encumber, or hypothecate the Lease or any interest therein which relates to the
Storage Space, or sublet, or permit any licensee, permittee, concessionaire or
any other person other than Tenant and its employees to use or occupy, the
Storage Space or any part thereof.




51

--------------------------------------------------------------------------------





(f)    Alterations. Tenant shall not, at any time, make or permit any
Alterations in or to the Storage Space or to the elevator lobby providing access
to the Storage Space without the prior written consent of Landlord pursuant to
Paragraph 4 of the Lease. Prior to the expiration of the Term of the Lease
Tenant shall, at its sole cost and expense, restore the Storage Space and the
elevator lobby providing access to the Storage Space to the respective condition
each was in prior to the completion of any Alterations thereto by Tenant;
provided, however, that Tenant shall not be required to so restore the Storage
Space or the elevator lobby in the event the Lease with respect to the Storage
Space is terminated by Landlord pursuant to the termination right set forth
below in Paragraph 19(g).
(g)    Landlord Termination Right. If, at any time during the Term (and any
extensions thereof), Landlord determines, in its sole but good faith discretion,
that exclusive use of the Storage Space by Landlord is necessary in connection
with the operation, maintenance or repair of the Building elevator systems,
Landlord shall have the right, in its sole and absolute discretion, to terminate
the Lease with respect to the Storage Space by giving Tenant at least sixty (60)
days prior written notice of the termination date. If the Lease is terminated
with respect to the Storage Space pursuant to this Paragraph, then the Storage
Space Rent shall be apportioned and paid to the date of termination. If
terminated, Landlord shall use commercially reasonable efforts to identify
alternative storage space in the Building to lease to Tenant.
(h)    Insurance. Tenant acknowledges that all insurance for the Premises
required by the Lease shall extend to the Storage Space.
20.OPTION TO EXTEND
(a)    Tenant shall have and is hereby granted the option to extend the Term
hereof for two (2) additional period(s) of five (5) years each (the “Extension
Period(s)’’), provided (i) Tenant gives written notice to Landlord of Tenant’s
election to exercise such extension option no earlier than thirty (30), and no
later than twenty (20), months prior to the expiration of the last Lease Year of
the Term or of the then-current Extension Period, as the case may be; (ii) no
uncured Event of Default exists at the time of such election notice or at the
commencement of such Extension Period; and (iii) Tenant and its Affiliates shall
be in occupancy for its own use of not less than sixty-five percent (65%) of the
Premises.
(b)    All terms and conditions of this Lease, including without limitation all
provisions governing the payment of Additional Rent, shall remain in full force
and effect during each Extension Period, except that Base Rent payable during
the first Lease Year of each Extension Period shall be the then-current Fair
Market Rental Rate (hereinafter defined) with respect to comparable office space
in downtown Washington, D.C. at the time of the commencement of the applicable
Extension Period. Landlord shall not be obligated to make any improvements or
alterations in or to the Premises. There shall be no rental abatement during
either Extension Period, except to the extent the same is taken into account in
determining the Fair Market Rental Rate and as otherwise expressly provided in
this Lease. As used in this Lease, the term “Fair Market Rental Rate” shall mean
the fair market rental rate per square foot of rentable area that would be
agreed upon between a landlord and a tenant entering into the renewal of a lease
for comparable space as to location, configuration, view and elevator exposure,
size and use, for in a comparable building as to location, quality, reputation
and age, with a comparable build-out, a comparable term and operating expense
and real estate tax pass-throughs assuming the following: (1) the landlord and
tenant are informed and well-advised and each is acting in what it considers its
own best interests; (2) a tenant improvement allowance, free rent periods or any
other special concessions (for example, design fees, moving allowances,
refurbishing allowances, etc.) will not be provided to Tenant except to the
extent that such allowances or concessions are reflected in the fair market
rental rates being obtained (in which event the Fair Market Rental Rate shall be
reduced by the economic equivalent of the allowances or concessions not offered
to Tenant); and (3) the Tenant will continue to pay Tenant’s Proportionate Share
Office and Tenant’s Proportionate Share Building, respectively of Operating
Expenses. The determination of Fair Market Rental Rate shall also include the
annual increases in Base Rent after the first Lease Year of the applicable
Extension Period.
(c)    Landlord and Tenant shall negotiate in good faith to determine the Base
Rent for the applicable Extension Period, for a period of thirty (30) days after
the date on which Landlord receives Tenant’s written notice of Tenant’s election
to exercise the extension option provided for under this Paragraph 20. In the
event Landlord and Tenant are unable to agree upon the Base Rent for the
applicable Extension Period within said thirty (30)-day period,




52

--------------------------------------------------------------------------------





the Fair Market Rental Rate for the Premises shall be determined by a board of
three (3) licensed commercial real estate brokers, one of whom shall be named by
the Landlord, one of whom shall be named by Tenant, and the two so appointed
shall select a third. Each real estate broker so selected shall be licensed in
the jurisdiction in which the Building is located as a real estate broker
specializing in the field of commercial office leasing in the District of
Columbia, having no less than ten (10) years’ experience in such field, and
recognized as ethical and reputable within the field. Landlord and Tenant agree
to make their appointments promptly within ten (10) days after the expiration of
the thirty (30)-day period, or sooner if mutually agreed upon. The two (2)
brokers selected by Landlord and Tenant shall promptly select a third broker
within ten (10) days after they both have been appointed, and each broker,
within fifteen (15) days after the third broker is selected, shall submit his or
her determination of the Fair Market Rental Rate. The Fair Market Rental Rate
shall be the mean of the two closest rental rate determinations, and the
brokers’ determination of Fair Market Rental Rate shall be binding upon Landlord
and Tenant. Landlord and Tenant shall each pay the fee of the broker selected by
it, and they shall equally share the payment of the fee of the third broker.
(d)    Should the Term of the Lease be extended hereunder, Tenant shall execute
an amendment modifying this Lease within thirty (30) days after Landlord
presents same to Tenant, which agreement shall set forth the Base Rent for the
applicable Extension Period in accordance with the foregoing. Should Tenant fail
to execute the amendment (which accurately sets forth such information and which
contains no material provisions inconsistent with the terms hereof) within
thirty (30) days after presentation of same by Landlord, time being of the
essence and with good faith efforts, Tenant’s right extend the Term of the Lease
shall, at Landlord’s sole option, terminate, and Landlord shall be permitted to
lease such space to any other person or entity upon whatever terms and
conditions are acceptable to Landlord in its sole discretion.
21.RIGHT OF FIRST OFFER
(a)    Subject to any existing expansion rights or renewal rights possessed by
any tenant in the Building as of the Effective Date as set forth on Exhibit J,
(“Existing Rights”), Tenant shall have and is hereby granted the following right
of first offer to lease the First Available Expansion Space (hereinafter
defined) if such space shall become available during the Term, pursuant to and
in accordance with the terms and conditions of this Paragraph 21. As used
herein, the term “First Available Expansion Space” shall mean Rentable Area
contiguous to the Demised Premises which may become available on all of or any
portion the fourth (4th) or fifth (5th) floors of the North Tower of the
Building.
(b)    Landlord shall notify Tenant in writing (the “Availability Notice”) of
the availability of the First Available Expansion Space and set forth in such
Availability Notice (i) the terms and conditions pursuant to which Landlord
would lease the Expansion Space to Tenant, including the Expansion Space Fair
Market Rental Rate (hereinafter defined), and (ii) the date on which such
Expansion Space is anticipated to become available for lease by Tenant (the
“Availability Date”). Provided that (A) no Event of Default then exists under
the Lease; (B) Tenant and its Affiliates shall be in occupancy for its own use
of not less than sixty-five percent (65%) of the Premises; (C) not less than
twenty-four (24) months remain in the Term of this Lease as of the Availability
Date or Tenant has a remaining Extension Period; and (D) Tenant notifies
Landlord, in writing (the “Tenant Election Notice”) within fifteen (15) days
after Tenant’s receipt of Landlord’s Availability Notice, of Tenant’s election
to lease the First Available Expansion Space.
(c)    In the event that Tenant does NOT timely exercises its First Available
Expansion Space Option such option shall become null and void.
(d)    The portion of the First Available Expansion Space which Tenant elects to
lease pursuant to Section 21, shall be referred to herein as the “Additional
Expansion Space”. The term of the Lease demising the Additional Expansion Space
shall (1) commence on the date that is the earlier to occur of (i) one hundred
eighty (180) days after Landlord delivers the Additional Expansion Space to
Tenant, or (ii) the date upon which Tenant occupies the Additional Expansion
Space for the conduct of its normal business operations therein; and (2) be
coterminous with the Term hereof.
(e)    All terms and conditions of this Lease, including without limitation all
provisions governing the payment of Additional Rent, shall be applicable to the
Additional Expansion Space with Tenant taking the Additional




53

--------------------------------------------------------------------------------





Expansion Space in its AS IS WHERE IS condition, except that Base Rent payable
during the first Lease Year of each Extension Period shall be the then-current
Expansion Space Fair Market Rental Rate (hereinafter defined) with respect to
comparable office space (including the Building) in downtown Washington, D.C. at
the time of the Availability Date. As used in this Lease, the term “Expansion
Space Fair Market Rental Rate” shall mean the fair market rental rate per square
foot of rentable area that would be agreed upon between a landlord and a
prospective tenant entering into a lease for comparable space as to location,
configuration, view and elevator exposure, size and use, in a comparable
building as to location, age, quality and reputation, with a comparable
build-out, a comparable term and operating expense and real estate tax
pass-throughs assuming the following: (1) the landlord and tenant are informed
and well-advised and each is acting in what it considers its own best interests;
(2) a tenant improvement allowance, free rent periods or any other special
concessions (for example, design fees, refurbishing allowances, etc.) will be
provided to Tenant; provided, however, Tenant shall have the option to either
(i) accept such concessions or (ii) reject such concessions in which event the
fair market rental rate shall be decreased to reflect the value of such
concessions; and (3) Tenant’s Proportionate Share Office and Tenant’s
Proportionate Share Building, respectively of Operating Expenses shall be
recalculated to include the Additional Expansion Space. The determination of the
Expansion Space Fair Market Rental Rate shall also include the annual increases
in Base Rent for the Additional Expansion Space after the first commencement
date anniversary of the Additional Expansion Space.
(f)    Landlord and Tenant shall negotiate in good faith to determine the
Expansion Space Fair Market Rental Rate, for a period of thirty (30) days after
the date on which Landlord receives the Tenant Election Notice. In the event
Landlord and Tenant are unable to agree upon the Expansion Space Fair Market
Rental Rate within said thirty (30)-day period, then Tenant shall have the
option (which option shall be exercised by Tenant providing notice of such
election to Landlord within five (5) business days after the expiration of the
thirty (30) day negotiation period), in its sole discretion, to either (i)
withdrawal Tenant Election Notice in which case such option shall become null
and void, or (ii) have the Expansion Space Fair Market Rental Rate determined by
a board of three (3) licensed commercial real estate brokers, one of whom shall
be named by the Landlord, one of whom shall be named by Tenant, and the two so
appointed shall select a third. If Tenant elects subheading (ii) above, each
real estate broker so selected shall be licensed in the jurisdiction in which
the Building is located as a real estate broker specializing in the field of
commercial office leasing in the District of Columbia, having no less than ten
(10) years' experience in such field, and recognized as ethical and reputable
within the field. Landlord and Tenant agree to make their appointments promptly
within ten (10) days after the expiration of the thirty (30)-day period, or
sooner if mutually agreed upon. The two (2) brokers selected by Landlord and
Tenant shall promptly select a third broker within ten (10) days after they both
have been appointed, and each broker, within fifteen (15) days after the third
broker is selected, shall submit his or her determination of the Expansion Space
Fair Market Rental Rate. The Expansion Space Fair Market Rental Rate shall be
the mean of the two closest rental rate determinations. Landlord and Tenant
shall each pay the fee of the broker selected by it, and they shall equally
share the payment of the fee of the third broker.
(g)    In the event that Tenant timely delivers a Tenant Election Notice to
Landlord, Landlord shall prepare an amendment in a commercially reasonable form
modifying the Lease to incorporate the Additional Expansion Space, which
amendment shall set forth, among other things: (i) identifies the Additional
Expansion Space and incorporates the same into the Premises; (ii) the amount of
Base Rent for the Additional Expansion Space; (iii) the adjustments to Tenant’s
Proportionate Share Office and Tenant’s Proportionate Share Building,
respectively, of Operating Expenses caused by the addition of the Additional
Expansion Space and (iv) the Tenant Improvement Allowance and other market
concessions for the Additional Expansion Space, if any. Should Tenant fail or
refuse to execute such amendment within thirty (30) days after the delivery of
such lease amendment by Landlord, time being of the essence, Landlord shall be
free to lease the Expansion Space (or any portion thereof selected by Landlord
in its sole discretion) to any other person or entity upon any terms and
conditions that Landlord desires in its sole discretion. In the event that
Tenant elects to lease the Additional Expansion Space, and Landlord is unable to
deliver possession of such space to Tenant on the Availability Date for any
reason whatsoever, including without limitation the failure of an existing
tenant to vacate such space, Landlord shall not be liable or responsible for any
claims, damages or liabilities in connection therewith or by reason thereof,
provided that (i) Landlord shall use reasonable efforts to deliver possession of
the Additional Expansion Space to Tenant as soon as reasonably practicable, and
(ii) in the event Landlord is unable to deliver the Additional Expansion Space
to Tenant within one hundred eighty (180) days after the Availability Date for
any reason not caused by Tenant, then Tenant shall have the right to seek
specific performance or terminate this Lease only with respect to the Additional
Expansion Space by delivering to Landlord a written notice of such termination
within ten




54

--------------------------------------------------------------------------------





(10) days thereafter, and this Lease only with respect to the Additional
Expansion Space shall terminate and all rights, obligations and liabilities of
the parties under the executed amendment relating to the Additional Expansion
Space shall be released and discharged.
(h)    In the event Tenant fails timely to deliver a Tenant Election Notice to
Landlord or withdraws a Tenant Election Notice in accordance with subparagraph
(f) above, Landlord may lease the Expansion Space to any person or entity of its
choice on whatever terms and conditions Landlord elects in its sole discretion.
22.TELECOMMUNICATIONS EQUIPMENT
(a)    Subject to the terms and conditions of this Lease, Landlord hereby grants
Tenant the non-exclusive right to install, maintain and operate during the Term
one (1) satellite dish of less than thirty-six inches (36") in diameter and
related equipment ("Antenna Equipment") on a portion of the roof of the Building
in a location reasonably designated by Landlord (such location being referred to
as the "Site"), provided, the Antenna Equipment (i) does not adversely affect
the structure of the Building, the roof system of the Building, the warranty for
the roof of the Building or the safety of the Building; (ii) does not adversely
affect the electrical, mechanical or any other system of the Building or the
functioning thereof; (iii) does not interfere with the operation of the Building
or the provision of services or utilities to other tenants in the Building, (iv)
does not exceed the capacity of the Building or the roof of the Building as
reasonably determined by Landlord, and (v) is otherwise approved by Landlord in
writing (which approval shall not be unreasonably denied, conditioned or
delayed). In addition, Tenant shall be allowed to replace the existing Antenna
Equipment with similar equipment for communication and data purposes provided
such replacement equipment meets all of the requirements in the previous
sentence and is not materially larger than the existing Antenna Equipment. If
Tenant does elect to replace the existing Antenna Equipment in accordance with
the previous sentence, such replacement equipment shall be deemed Antenna
Equipment for purposes of this Paragraph 22. Landlord shall not be entitled to
any fee from Tenant in connection with the license granted to Tenant pursuant to
this Paragraph.
(b)    Landlord hereby grants to Tenant non-exclusive access to the Building’s
pathways, shafts, risers, raceways, conduits, available telephone closets,
service areas or utility connections and entries into and through the Building
owned or under the control of Landlord (the “Communications Spaces and
Pathways”) to install such wiring (the “Telecom Cabling”) therein as may be
necessary for Tenant to connect Tenant’s Antenna Equipment to the Premises
(subject to such rules and regulations as may be promulgated by Landlord from
time to time), provided that such Telecom Cabling (i) does not adversely affect
the structure or safety of the Building; (ii) does not adversely affect the
electrical, mechanical or any other system of the Building or the functioning
thereof; and (iii) does not interfere with the operation of the Building or the
provision of services or utilities to Tenant or any other tenant of the
Building. The Antenna Equipment and the Telecom Cabling shall hereinafter be
collectively referred to as the “Telecommunications Equipment”.
(c)    Tenant shall install, operate, maintain and remove the Telecommunications
Equipment in compliance with the Permits (as hereinafter defined) and all
present and future rules and regulations of any local, State or Federal
authority having jurisdiction with respect thereto, including, without
limitation, the rules and regulations of the Federal Communications Commission
(“FCC”), the Federal Aviation Administration (“FAA”), the Occupational Safety
and Health Administration (“OSHA”); the Telecommunications Equipment being
permitted under the laws, rules and regulations of the District of Columbia and
any other governmental and quasi-governmental authorities having appropriate
jurisdiction over the Building or Tenant’s use of the Telecommunications
Equipment. Tenant shall use commercially reasonable efforts to deliver to
Landlord written proof of compliance within twenty (20) days after Landlord’s
written request.
(d)    Installation.
(i)    Prior to installation of the Telecommunications Equipment and any
modifications or changes thereto, Tenant shall submit in writing to Landlord all
plans and specifications for Landlord’s approval and shall commence work only
after having obtained Landlord’s written approval. Landlord hereby agrees to
review and respond to Tenant with respect to said plans and specifications
within fifteen (15) days after its receipt thereof. The style, color, materials,
exact location and method of installation of the Telecommunications




55

--------------------------------------------------------------------------------





Equipment, and the location of all cables and equipment in the Building’s
conduits, risers or equipment rooms or closets are subject to the prior written
approval of Landlord (which approval shall not be unreasonably denied,
conditioned or delayed).
(ii)    All of such installations, modifications or changes shall conform to
Landlord’s reasonable technical requirements, including, but not limited to,
design and installation specifications, interference control devices and weight
and windload requirements.
(iii)    The Telecommunications Equipment shall be clearly marked to show
Tenant’s name, address, telephone number, the name of the person to contact in
case of emergency, FCC call sign, frequency and location; the transmissions
lines shall be identified at the bottom and top of each line.
(iv)    The materials, exact location and method of installation of the Telecom
Cabling, and the location of and method of identifying and marking all cables
and equipment in the Communications Spaces and Pathways are subject to the prior
written approval of Landlord (which approval shall not be unreasonably, denied,
conditioned or delayed).
(v)    In the event Tenant requires an electric power supply and/or usage
different from that currently provided by Landlord and included within the Rent
to be paid by Tenant hereunder, Tenant shall, at its sole cost and expense,
obtain such power supply. Any work performed in connection therewith shall
comply with the provisions of this Lease concerning Tenant alterations or
improvements. Any power lines installed by Tenant shall run within the areas
designated on the plans and specifications for the Telecommunications Equipment
(the “Telecommunications Plans”). Any deviation from such Telecommunications
Plans shall be corrected at Tenant’s expense, payable as Additional Rent
hereunder within ten (10) days of Tenant’s receipt of an invoice therefor.
(vi)    In the event any zoning approvals, licenses, or building or occupancy
permits are required for the installation, modification or operation of the
Telecommunications Equipment (collectively, the “Permits”), Landlord shall
obtain the Permits on Tenant’s behalf, provided, however, that (a) such
applications and requests shall be at no third party cost to Landlord (or Tenant
agrees to reimburse Landlord promptly for such third party costs) and shall
impose no liability on Landlord, and (b) the Permits and/or the conditions under
which the Permits would be granted shall in no way impair or adversely affect
the Building. Tenant shall assist and cooperate with Landlord to obtain the
Permits, and shall promptly join in, consent to, execute, deliver and pay all
fees with respect to any such applications and requests as may be required.
Prior to any meetings or telephone conference calls with or submissions of
material to governmental authorities, Landlord shall use its reasonable efforts
to notify Tenant of its intention to have such meetings or conference calls or
make such submissions at least three (3) business days prior thereto, provided
that Landlord shall have been afforded sufficient prior notice by such
governmental authorities, and Tenant shall have the right, at Tenant’s sole cost
and expense, to participate in such meetings or conference calls. Landlord shall
have no liability for failure to obtain the Permits, nor shall Landlord be
required to appeal the denial or failure to grant any Permit by any governmental
agency. Tenant shall be responsible for obtaining, if required, any licenses or
permits which may be required by the FCC. A copy of each of Tenant’s applicable
permits and licenses shall be delivered to Landlord upon request.
(vii)    All work performed at the Building in connection with the installation,
modification, operation or removal of the Telecommunications Equipment shall be
performed at Tenant’s expense by Tenant’s employees or by contractors approved
by Landlord in its good faith judgment; provided, however, at Landlord’s sole
election, Landlord shall be entitled to designate a contractor to perform any
such installation or modification that in Landlord’s judgment may (a) adversely
affect the structure of the Building, the roof of the Building, the warranty for
the roof of the Building or the safety of the Building; (b) adversely affect the
electrical, mechanical or any other system of the Building or the functioning
thereof; or (c) interfere with the operation of the Building or the provision of
services or utilities to Tenant or other tenants in the Building.




56

--------------------------------------------------------------------------------





(viii)    Landlord shall provide to Tenant sufficient access to the Site and the
Communications Spaces and Pathways during the normal hours of operation of the
Building under this Lease for the maintenance and operation of the
Telecommunications Equipment. Access to the Site and the Communications Spaces
and Pathways at other times will be available only on an emergency basis, by
telephoning the property manager for the Building. Tenant shall reimburse
Landlord for all out-of-pocket costs and expenses reasonably incurred by
Landlord as a result of such emergency access. All access to the Site and
Communications Spaces and Pathways shall be subject to the continuing control
of, and reasonable security and safety procedures established by, Landlord from
time to time.
(ix)    Tenant shall pay Landlord (within thirty (30) days after receipt of an
invoice therefor) an amount equal to all costs incurred by Landlord to have an
engineer review the Telecommunications Plans and specifications and method for
attaching the Telecommunications Equipment to the Building, if any.
(x)    Tenant shall install any screen or other covering for the Antenna
Equipment that Landlord in its reasonable discretion may require (the size, type
and style of which shall be subject to Landlord’s prior written approval) in
order to camouflage or conceal the Antenna Equipment.
(xi)    The Antenna Equipment shall not exceed the height or the weight that
Landlord shall determine is appropriate for the roof (which Landlord shall
specify to Tenant upon Tenant’s written request).
(e)    Interference.
(i)    The installation, maintenance and operation of the Telecommunications
Equipment shall not interfere electronically or otherwise, with (a) the
equipment, facilities or operations of Landlord, or (b) the equipment,
facilities or operations of Landlord’s licensees or tenants at the Building. If
any interference is caused by the installation, maintenance and operation of the
Telecommunications Equipment, Tenant shall, upon written request, suspend its
operations until such time as the interference has been eliminated, except for
intermittent testing after performing such repair, modification, replacement or
other action for the purpose of correcting the interference. If Tenant is unable
to rectify the interference, then upon Landlord’s request, Tenant shall (at
Tenant’s cost) remove the Telecommunications Equipment from the Building (and
restore the Site and the Building area affected to the condition existing prior
to installation of the Telecommunications Equipment) and comply with the
provisions hereof governing removal of the Telecommunications Equipment. All
transmitters and/or repeater systems at the Site shall be equipped with, at a
minimum, a single stage isolator and a bandpass filter or bandpass/reject type
duplexer. No notch type duplexers will be allowed. Complete technical
characteristics for required equipment (including response curves) shall be
furnished to Landlord and approved for use prior to Tenant’s installation of the
Telecommunications Equipment. Landlord shall use commercially reasonable efforts
to ensure that any equipment installed or placed on the roof after the
installation of the Telecommunications Equipment will be located in an area that
is not likely to materially interfere electronically or otherwise with the
Telecommunications Equipment installed by or on behalf of Tenant; and if any
material interference with the Telecommunications Equipment nevertheless
results, Landlord shall cause such other equipment to be relocated promptly in
accordance with Paragraph 22(i) below so as to eliminate all such interference.
(ii)    Tenant waives any and all claims against Landlord for any interference
caused to or with Tenant’s Telecommunications Equipment by the present or future
equipment or facilities of Landlord or any of its tenants or licensees, except
to the extent due to Landlord’s gross negligence or willful misconduct or
Landlord is in breach of its obligations hereunder or fails to relocate promptly
any other equipment, hardware or cables installed for another tenant after the
date of the installation of Tenant’s Telecommunication Equipment.
(f)    Maintenance and Removal of the Telecommunications Equipment.
(i)    Tenant shall, at its sole cost and expense, be responsible for the
maintenance of the Telecommunications Equipment in accordance with all
applicable laws and regulations and this Lease. All




57

--------------------------------------------------------------------------------





maintenance work shall be performed by Tenant’s employees or by certified
contractors, previously approved in writing by Landlord, such approval not to be
unreasonably denied, conditioned or delayed.
(ii)    At the expiration or earlier termination of this Lease, Tenant shall
remove the Telecommunications Equipment from the Building (and restore the Site
and the Building area affected to the condition existing prior to installation
of the Telecommunications Equipment) (the “Telecommunications Equipment
Restoration Work”) at Tenant’s sole cost and expense. The removal shall be
performed by a certified contractor previously approved in writing by Landlord
(such approval not to be unreasonably denied, conditioned or delayed), in a
workmanlike manner in accordance with a previously approved removal plan (such
approval not to be unreasonably denied, conditioned or delayed) and without
causing any damage or material and continuous interference to the structures,
equipment, or operations of Landlord or any of its licensees or tenants at the
Building. Should any interference, damage or destruction occur, remedy thereof
shall be immediately commenced and diligently pursued by Tenant at Tenant’s sole
cost and expense. If Tenant fails to eliminate any such interference or to make
any such repair within seven (7) days after receiving written notice of the
occurrence of interference or damage, Landlord may perform the necessary work at
Tenant’s cost and expense and such amount shall be paid by Tenant, as Additional
Rent hereunder, within thirty (30) days of Tenant’s receipt of an invoice
therefor. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall, upon Landlord’s request, remove, at Tenant’s sole expense, such
wires and cables as may have been installed by Tenant on the exterior of the
Building during the Lease Term.
(g)    Landlord shall be entitled to grant to other persons or entities the
right to use certain portions of the roof; provided, however, that (i) Landlord
shall not grant to another user the right to erect an antenna, dish or other
hardware or cables in the Site or in a location which would materially interfere
with Tenant’s Telecommunications Equipment, and (ii) if any other user of the
roof of the Building places an antenna, satellite dish or other hardware,
equipment or cabling on the roof of the Building that materially interferes with
the operation of Tenant’s Telecommunications Equipment then on the roof,
Landlord shall cause such other user to move its equipment, hardware, equipment
or cabling to a location that in Landlord’s reasonable judgment would not
materially interfere with the operation of Tenant’s Telecommunications Equipment
then on the roof of the Building. Notwithstanding anything herein to the
contrary, Tenant acknowledges that Tenant’s right to install and maintain the
Telecommunications Equipment is a non-exclusive right and that Landlord hereby
reserves the right to limit or restrict access to the Telecommunications
Equipment to the extent Landlord may deem necessary in order for Landlord to
comply with the terms of any lease now or hereafter in effect for any portion of
the Building (e.g., a lease to a tenant who, by reason of a contract with the
United States government, must maintain a level of security which would prohibit
access to the roof by parties other than the Landlord). In the event of such
limitation upon Tenant’s access to the Telecommunications Equipment, Landlord
shall make other reasonable accommodations to Tenant in order to permit Tenant
controlled or monitored access to the Telecommunications Equipment for
maintenance purposes during Landlord’s normal business hours. Landlord, at its
sole but reasonable option, may require Tenant, at any time prior to the
expiration of the Lease, to relocate, or if not feasible, to terminate the
operation of the Telecommunications Equipment if it is (i) causing physical
damage to the structural integrity of the Building, (ii) in Landlord’s
reasonable judgment, voiding any warranty or guaranty applicable to the roof or
the Building, (iii) interfering with any other service provided by the Building,
or (iv) causing the violation of any condition or provision of this Lease or any
governmental or quasi-governmental law, rule or regulation applicable to the
Building (now or hereafter in effect). Landlord shall have the right (a) to
require that the Antenna Equipment be moved to another location on the roof or
the Building, and (b) to require the Telecom Cabling be moved to another
location in the Communications Spaces and Pathways, to accommodate Landlord for
placement of other antenna equipment or telecommunications equipment, or other
electrical equipment, at Landlord’s sole expense, provided that such relocation
and new location does not materially adversely affect the operation of the
Antenna Equipment or the Telecom Cabling, respectively.
(h)    In the event Landlord elects to retain the Telecom Cabling, Tenant
covenants that to the best of Tenant’s knowledge (a) Tenant shall be the sole
owner of such wires and cables as may have been installed by Tenant in the
Premises or the Building during the Lease Term, that Tenant shall have good
right to surrender such Telecom Cabling, and that such Telecom Cabling shall be
free of all liens and encumbrances, and (b) all Telecom Cabling shall be left in
good condition, working order, clearly marked to show Tenant’s name, address,
telephone number, the name




58

--------------------------------------------------------------------------------





of the person to contact in case of emergency, FCC call sign, frequency and
location; the transmissions lines shall be identified at the bottom and top of
each line.
(i)    The provisions of this Paragraph 22 shall survive the expiration or
earlier termination of the Lease.
23.MOLD AND MILDEW
(a)    Mold is a type of fungus. It occurs naturally in the environment and is
necessary for the natural decomposition of plant and other organic material.
Certain strains of mold have been shown to have potential adverse effects in
susceptible persons. Mold can also have an adverse impact on real and personal
property. Tenant understands and acknowledges that the Premises are located in a
region with a climate that may be conducive to the growth of mold and mildew.
Tenant further understands and acknowledges that maintaining an acceptable
indoor environment is an ongoing effort and that changes in occupancy,
remodeling, maintenance procedures, and many other factors can have a
significant effect on an indoor environment.
(b)    For purposes hereof, “Mold” is defined as the indoor presence or growth
of mold, mildew, fungus and/or the presence of materials containing any of them.
In most indoor environments, the availability of moisture becomes the limiting
factor to amplification or growth of mold. Indoor mold is not always visible but
it can sometimes be detected by the presence of a musty odor that is produced by
microscopic volatile organic compounds (“MVOCs”), a metabolic byproduct of fungi
and bacteria.
(c)    LEAKS, EXCESS INDOOR RELATIVE HUMIDITY, WET FLOORING AND/OR MOISTURE WILL
CONTRIBUTE TO THE GROWTH OF MOLD. Tenant must use commercially reasonable
efforts to promptly report to Landlord any leaks, moisture or water intrusion,
and any damage to or defect in the plumbing or air conditioning system. Unless
there is an emergency, all notices must be provided in writing and must specify
the repairs that are to be performed or required. In the case of an emergency,
Tenant may give Landlord oral notice of the problem or defect. Within
twenty-four (24) hours after any emergency notification, Tenant must provide
Landlord with written confirmation of Tenant’s oral notice to Landlord. If any
problem or defect is not corrected, or recurs, Tenant must immediately notify
Landlord in writing of the need for additional corrective measures. Tenant
expressly understands and acknowledges that Landlord shall not be liable for any
damages which may be caused, directly or indirectly, by Tenant’s failure to
maintain the Premises clean, dry, well-ventilated and free of contamination.
(d)    Any remediation or repairs required as a result of moisture or Mold must
be performed by skilled professionals who are properly licensed and insured and
approved by Landlord in its sole discretion. Additionally, any remediation or
repairs performed regarding the presence of moisture or Mold in the Premises
shall be performed in accordance with the OSHA’s Guide to Mold in the Workplace
or such other industry-standard as approved by Landlord in its sole discretion.
Landlord shall have the right to inspect the Premises, upon reasonable notice to
Tenant, to determine their existing condition and whether Tenant is complying
with the all of the terms contained hereinabove.
24.EXPANSION SPACE OPTION
(a)    Subject to Existing Rights, Tenant shall have the option (the “Expansion
Space Option”) to lease the Expansion Space (as hereinafter defined) as of the
Expansion Space Commencement Date (hereinafter defined), provided that (i)
Tenant delivers written notice to Landlord of its exercise of the Expansion
Space Option (the “Expansion Space Option Exercise Notice”) on or before
November 1, 2022, which is no later than ten (10) months prior to the date that
the Expansion Space Anticipated Availability Date (hereinafter defined); (ii) no
Event of Default is existing as of the date that Tenant delivers the Expansion
Space Option Exercise Notice; and (iii) Tenant has not assigned this Lease
(other than to a Qualified Tenant Affiliate or a Qualified Successor) and Tenant
(and/or a Qualified Tenant Affiliate and/or a Qualified Successor ) is occupying
at least seventy-five percent (75%) of the Premises. The Expansion Space is
currently anticipated to be available (the “Expansion Space Anticipated
Availability Date”) on September 1, 2023. If Tenant fails to deliver the
Expansion Space Option Exercise Notice on or before the date required above or
any of the other conditions to exercise the Expansion Space Option are not
satisfied, then the Expansion Space Option shall terminate and be of no further
force or effect. As used herein, the term “Expansion Space” shall mean that
portion of




59

--------------------------------------------------------------------------------





the sixth (6th) floor of the Building containing approximately 15,726 square
feet of Rentable Area designated as the Expansion Space and shown on Exhibit A-1
attached hereto.
(b)    If Tenant properly exercises its Expansion Space Option in accordance
with the foregoing, then as of the Expansion Space Commencement Date, the
following shall also apply (which shall be reflected in the Expansion Space
Amendment referred to herein):
(i)    the Expansion Space shall be added to, and become a part of, the
Premises, and, except as herein provided, the Expansion Space shall be governed
by all of the provisions of this Lease applicable to the Premises, which shall
continue in full force and effect and be applicable to the Expansion Space;
(ii)    the Rentable Area of the Premises shall be increased by the Rentable
Area of the Expansion Space as determined by Landlord;
(iii)    Tenant shall begin paying rent on the Expansion Space as of the date
which is one hundred eighty (180) days after the Expansion Space Commencement
Date (the “Expansion Space Rent Commencement Date”) and the Base Rent for the
Expansion Space shall be equal to the Fair Market Rental Rate using the same
procedure as provided for in Paragraph 21;
(iv)    other than as stated in Section 24(b)(iii) above, there shall be no
abatement of rent or waiver of rent applicable to the Expansion Space;
(v)    the Expansion Space shall be accepted by Tenant in its then “AS-IS,
WHERE-IS” condition, and Landlord shall have no obligation to make any
improvements or alterations thereto;
(vi)    the number of Parking Permits shall be increased by one (1) space for
each 1,250 of square feet of Rentable Area which comprises the Expansion Space.
(c)    The “Expansion Space Commencement Date” shall mean the date that Landlord
delivers to Tenant exclusive possession of the Expansion Space broom clean and
free of all personal property and debris. In the event that Landlord is unable
to deliver possession of the Expansion Space to Tenant by the Expansion Space
Anticipated Availability Date for any reason or condition beyond Landlord’s
reasonable control, including, without limitation, the failure of any tenant to
vacate and surrender to Landlord the Expansion Space, then neither Landlord nor
its agents or employees shall be liable or responsible for any claims, damages
or liabilities in connection therewith or by reason thereof, but Landlord shall
use its good faith efforts to make the Expansion Space available to Tenant.
(d)    If Tenant exercises Expansion Option in accordance with the terms of this
Section 24, then Tenant shall execute an amendment to the Lease (“Expansion
Space Amendment”) setting forth the foregoing terms of such expansion, within
fifteen (15) business days after Landlord delivers such the Expansion Space
Amendment to Tenant.
25.FORMER LANDLORD TERMINATION PAYMENT
Provided there is no Tenant Event of Default hereunder or under the Existing
Lease (for that period of time between the Effective Date and the Commencement
Date), Landlord shall reimburse Tenant the amount of Three Million One Hundred
Thousand and 00/100 Dollars ($3,100,000.00) (“Landlord’s Contribution”) towards
the payment of Tenant’s termination penalty payment (“Termination Payment”) to
Tenant’s landlord (“Former Landlord”) under an existing lease for space within
the building located at 1300 Wilson Boulevard, in Arlington, Virginia. Tenant
shall provide Landlord with sufficient proof that Tenant has submitted the
Termination Payment to Tenant’s Former Landlord (“Proof of Payment”). Within
thirty (30) days after Landlord’s receipt of Proof of Payment, Landlord shall
provide Tenant with the Landlord’s Contribution; provided, however, in no event
shall Landlord’s Contribution be provided to Tenant prior to November 1, 2019.




60

--------------------------------------------------------------------------------





26.CARLYLE ELEVATOR BANK
Tenant shall have the exclusive use of Elevators 1 and 2 in the West elevator
bank in the South Tower of the Building (“Carlyle Elevator Bank”) servicing
floors 2-5 only and Tenant, subject to Landlord’s approval which shall not be
unreasonably withheld conditioned or delayed, shall be allowed to install
signage to brand the Carlyle Elevator Bank; provided, further, in the event of a
temporary outage of the remaining Building elevators, Landlord shall provide
Tenant with notice thereof and to the extent necessary Tenant shall suspend its
exclusive right to the Carlyle Elevator Bank until there is sufficient elevator
capacity in the Building to meet the needs of the tenants of the Building.
Landlord shall use commercially reasonable efforts to resolve the temporary
outage of the remaining Building elevators. For avoidance of doubt, Landlord
shall be solely responsible for the costs associated with the operation and
maintenance of the elevator systems or base building finishes in the Carlyle
Elevator Bank, except to the extent any such costs are Operating Expenses in
which case Tenant shall pay Tenant’s Proportionate Share of such Operating
Expenses pursuant to Section 3. Landlord shall install turnstiles in the lobby
of the Building leading from the Pennsylvania Avenue main lobby entrance to the
elevator bank, which elevator bank shall include the Carlyle Elevator Bank.
27.DISPUTE RESOLUTION
(a)    Arbitration
(i)    Unless otherwise specifically provided for in this Lease, all disputes,
controversies, claims or disagreements arising out of or relating to this Lease
(singularly, a “Dispute”, and collectively, “Disputes”) shall be resolved in the
following manner.
(ii)    Each party shall be entitled to serve upon the other party notice of its
desire to settle the matter by binding arbitration (“Arbitration Notice”).
Within five business (5) days after the date of delivery of the Arbitration
Notice, (i) either party may submit the Dispute to the American Arbitration
Association for binding arbitration under the then existing Commercial
Arbitration Rules of the American Arbitration Association, and (ii) each party
shall select an arbitrator (“Initial Arbitrators”) and provide written notice of
its selection to the other party, to the American Arbitration Association and to
the other party’s Initial Arbitrator (“Initial Arbitrator Notice”). Each Initial
Arbitrator shall have not fewer than ten (10) years of experience in the leasing
of office building business (and no fewer than five years of experience in the
class A leasing of office building business) in the market area where the
Building is located, in the event such arbitrator is available, and shall not be
an Affiliate of or a person who has any past (within the prior three years),
present, or currently contemplated future business or personal relationship with
either Landlord or Tenant (“Arbitrator Qualifications”). The sole duty of the
Initial Arbitrators shall be to choose a third arbitrator (“Arbitrator”) who
shall meet the Arbitrator Qualifications. The Initial Arbitrators shall jointly,
within five (5) business days after receipt of the Initial Arbitrator Notice
from the Landlord and Tenant, appoint the Arbitrator (“Arbitrator Appointment
Date”).
(iii)    The Arbitrator shall be instructed to apply the internal laws of the
District of Columbia (without regard to conflict of laws principles) in
resolving the subject Dispute. In the event that the parties are unable to
obtain the services of arbitrators which meet the Arbitrator Qualifications set
forth in Section 27(a)(ii), the parties shall use diligent efforts to obtain the
services of arbitrators whose qualifications are substantially similar to the
Arbitrator Qualifications.
(iv)    The decision of the Arbitrator shall be made within thirty (30) days
after the Arbitrator Appointment Date (or such longer time as may be agreed to,
if necessary, which Lease shall not be unreasonably withheld) and the decision
of (such Arbitrator) when reduced to writing and signed by it shall be final,
conclusive and binding upon the parties hereto, and may be enforced in any court
having jurisdiction;
(v)    If a face to face arbitration procedure is necessary, the arbitration
shall be held in the District of Columbia and, except for those procedures
specifically set forth in this Section 27, including, without limitation, the
application of the internal laws of the District of Columbia (without regard to
conflict of laws




61

--------------------------------------------------------------------------------





principles), shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association as in effect on the date thereof.
(vi)    The Arbitrator shall be directed to establish (i) a schedule for the
conduct of the arbitration which shall yield a conclusion within thirty (30)
days after the Arbitrator Appointment Date (or such longer time as may be agreed
to, if necessary, which agreement shall not be unreasonably withheld) and (ii)
economic or procedural sanctions (which may include default judgment) for any
party the Arbitrator determines has intentionally delayed the conduct of the
proceedings; and
(vii)    The Landlord and the Tenant shall each bear the cost of their
respective Initial Arbitrator, and one-half (1/2) of the cost of the Arbitrator;
provided, however, that (subject to Section 27(b)) each party shall be
responsible for its own legal fees.
(viii)    Notwithstanding anything contained in this Section 27(a), Tenant and
Landlord shall be entitled to (A) commence legal proceedings (in which case the
provisions of Section 28(n) governing jurisdiction and service of process shall
govern) seeking such mandatory, declaratory or injunctive relief as may be
necessary to define or protect the rights and enforce the obligations contained
herein pending the settlement of a Dispute in accordance with the arbitration
procedures set forth in this Section 27(a), (B) commence legal proceedings (in
which case the provisions of Section 28(n) governing jurisdiction and service of
process shall govern) involving the enforcement of an arbitration decision or
award arising out of this Lease, or (C) join any arbitration proceeding arising
out of this Lease with any other arbitration proceeding arising out of either
this Lease or any other Leases between Landlord and Tenant relating to the
Building.
(b)    Survival and Severance. The provisions of this Section 27 shall survive
the termination of this Lease for any reason, regardless of whether a dispute
arises before or after termination of this Lease, and regardless of whether the
related mediation, arbitration or litigation proceedings occur before or after
Termination of this Lease. If any part of this Section 27 is held to be
unenforceable, it shall be severed and shall not affect either the duties to
mediate or arbitrate or any other part of this Section 27.
28.MISCELLANEOUS
(a)    Attorneys’ Fees. In the event of any legal action or proceeding brought
by either party against the other arising out of this Lease, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs
(including, without limitation, court costs and reasonable expert witness fees)
incurred in such action. Such amounts shall be included in any judgment rendered
in any such action or proceeding.
(b)    Waiver. No waiver by Landlord of any provision of this Lease or of any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant. Landlord’s consent to or approval
of any act by Tenant requiring Landlord’s consent or approval under this Lease
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act of Tenant. Unless otherwise expressly provided
for in this Lease, any approval required to be obtained from a party under this
Lease shall not be unreasonably withheld, conditioned or delayed by such party.
No act or thing done by Landlord or Landlord’s agents during the term of this
Lease shall be deemed an acceptance of a surrender of the Premises, unless in
writing signed by Landlord. The delivery of the keys to any employee or agent of
Landlord shall not operate as a termination of the Lease or a surrender of the
Premises. The acceptance of any Rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach or any
other breach unless such waiver is expressly stated in a writing signed by
Landlord.
(c)    Notices. Any notice, demand, request, consent, approval, disapproval or
certificate (“Notice”) required or desired to be given under this Lease shall be
in writing and given by certified mail, return receipt requested, by personal
delivery or by a nationally recognized overnight delivery service (such as
Federal Express or UPS) providing a receipt for delivery. Notices may not be
given by facsimile or electronic mail. The date of giving any Notice shall be
deemed to be the date upon which delivery is actually made by one of the methods
described in this Paragraph 28(c) (or attempted if said delivery is refused or
rejected). If a Notice is received on a Saturday, Sunday or legal holiday, it




62

--------------------------------------------------------------------------------





shall be deemed received on the next business day. All notices, demands,
requests, consents, approvals, disapprovals, or certificates shall be addressed
at the address specified in Item 14 of the Basic Lease Provisions or to such
other addresses as may be specified by written notice from Landlord to Tenant
and if to Tenant, at the Premises. Either party may change its address by giving
reasonable advance written Notice of its new address in accordance with the
methods described in this Paragraph; provided, however, no notice of either
party’s change of address shall be effective until fifteen (15) days after the
addressee’s actual receipt thereof. For the purpose of this Lease, Landlord’s
property manager or counsel may provide written Notices to Tenant on behalf of
Landlord and such notices shall be binding on Tenant as if such notices have
been provided directly by Landlord.
(d)    Access Control. Landlord shall be the sole determinant of the type and
amount of any access control or courtesy guard services to be provided to the
Project, if any. IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND
TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR
CRIMINAL ENTRY OF THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROJECT,
(II) ANY DAMAGE TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE
PREMISES, THE BUILDING OR THE PROJECT, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL
ACTS OF THIRD PARTIES, REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN,
MALFUNCTION AND/OR INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD
SERVICES PROVIDED BY LANDLORD, IF ANY. Tenant shall provide such supplemental
security services and shall install within the Premises such supplemental
security equipment, systems and procedures as may reasonably be required for the
protection of its employees and invitees, provided that Tenant shall coordinate
such services and equipment with any security provided by Landlord. The
determination of the extent to which such supplemental security equipment,
systems and procedures are reasonably required shall be made in the sole
judgment, and shall be the sole responsibility, of Tenant. Tenant acknowledges
that it has neither received nor relied upon any representation or warranty made
by or on behalf of Landlord with respect to the safety or security of the
Premises or the Project or any part thereof or the extent or effectiveness of
any security measures or procedures now or hereafter provided by Landlord, and
further acknowledges that Tenant has made its own independent determinations
with respect to all such matters.
(e)    Holding Over. If Tenant retains possession of the Premises after the
termination or expiration of the Lease Term, then Tenant shall, at Landlord’s
election become a tenant at sufferance (and not a tenant at will), such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that if Tenant has provided Landlord with notice of
its intention to retain possession of the Premises after the termination Tenant
shall pay Landlord from time to time, upon demand, as Base Rent for the first
three (3) months of the holdover period an amount equal to one hundred twenty
five percent (125%) of the Base Rent in effect on the termination date, and
thereafter an amount equal to one hundred fifty percent (150%) of the Base Rent
in effect on the termination date, computed on a monthly basis for each month or
part thereof during such holding over. All other payments (including payment of
Additional Rent) shall continue under the terms of this Lease. In addition,
Tenant shall be liable for all actual damages (but not consequential damages)
incurred by Landlord as a result of such holding over, except for any holding
over as permitted by the last sentence of this paragraph. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Paragraph shall not
be construed as consent for Tenant to retain possession of the Premises.
Notwithstanding the foregoing, in the event that Tenant has provided Landlord
with at least six (6) months’ prior notice of its intention to retain possession
of the Premises after the termination or expiration of the Lease Term Tenant
shall pay Landlord from time to time, upon demand, as Base Rent for up to three
(3) periods of two (2) months each of the holdover period an amount equal to one
hundred percent (100%) of the Base Rent in effect on the termination date, and
thereafter an amount equal to one hundred fifty percent (150%) of the Base Rent
in effect on the termination date, computed on a monthly basis for each month or
part thereof during such holding over.
(f)    Quiet Possession. Subject to the provisions of this Lease, Tenant shall
have quiet possession of the Premises for the term hereof without hindrance or
ejection by any person lawfully claiming under Landlord.
(g)    Matters of Record. Except as otherwise provided in Paragraph 16 above and
elsewhere in this Lease, this Lease and Tenant’s rights hereunder are subject
and subordinate to the Security Documents subject to Paragraph 16. Tenant agrees
for itself and all persons in possession or holding under it that it will comply
with and not violate




63

--------------------------------------------------------------------------------





any such covenants, conditions and restrictions or other matters of record to
the extent they relate to Tenant’s use of the Premises or the Common Areas.
Landlord reserves the right, from time to time, to grant such easements, rights
and dedications as Landlord deems necessary or desirable, and to cause the
recordation of parcel maps and covenants, conditions and restrictions affecting
the Premises, the Building or the Project, as long as such easements, rights,
dedications, maps, and covenants, conditions and restrictions do not materially
interfere with the use of the Premises and the Common Areas by Tenant.
(h)    Successors and Assigns. Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
(i)    Broker. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Lease, excepting only
the broker named in Item 12 of the Basic Lease Provisions and that it knows of
no other real estate broker or agent who is or might be entitled to a commission
in connection with this Lease. Landlord agrees to be responsible for the payment
of any leasing commissions owed to the aforesaid broker in accordance with the
terms of a separate commission agreement entered into between Landlord and said
broker. Tenant agrees to indemnify, defend and hold Landlord and Landlord’s
beneficiaries and agents harmless from and against any claims for a fee or
commission made by any broker, other than the Broker, claiming to have acted by
or on behalf of Tenant in connection with this Lease.
(j)    Project or Building Name and Signage.
(i)    Landlord shall have the right at any time to install, affix and maintain
any and all signs on the exterior and on the interior of the Project or Building
as Landlord may, in Landlord’s sole discretion, desire; provided, however, that
Landlord may not use Tenant’s name or the name of any of its Affiliates in any
promotional materials without first obtaining Tenant’s prior written consent;
and further provided, that the parties acknowledge another tenant in the
Building has exterior signage placed on the Building, which signage may be
modified at such tenant’s election. Landlord agrees that so long as Tenant is
not in default hereunder and Tenant is in occupancy of not less than 120,000
square feet of rentable area in the Building, Tenant shall also have exterior
signage rights commensurate with Tenant’s percentage of occupancy of the
Building, and Tenant shall be permitted to affix exterior signage at Tenant’s
sole cost and expense and upon Landlord’s consent with regard to the size,
design, materials and location of such signage (“Tenant Exterior Sign”);
provided, however, in no event shall Tenant’s Exterior Sign be larger and more
prominent than the exterior sign of Proskauer Rose LLP on the Building during
the period in which Proskauer Rose LLP is still a tenant within the Building.
Tenant’s Exterior Sign shall be located on a pillar need the front entrance of
the new Pennsylvania Avenue lobby. In the event that Landlord desires to no
longer identify the Building by its address (i.e., “1001 Pennsylvania Avenue”),
Landlord shall be required to obtain Tenant’s written approval prior to
implementing such modification of the Building name. In furtherance thereof,
Landlord shall send written notification to Tenant of such modification to the
Building name, and Tenant shall have the right to deny approval of such
alternative name within ten (10) business days of Tenant’s receipt thereof by
providing written notice of Tenant’s denial to Landlord. In the event that
Tenant does not timely respond to Landlord’s notification, the Building name
modification shall be deemed approved by Tenant. The parties acknowledge and
agree that the provision of exterior tenant signage on the Building shall not
constitute a modification of the Building name.
(ii)    Landlord will provide Tenant with Building standard suite signage and
placement in building’s directory in the main lobby. Tenant shall have the right
to install signage in the Premises or on the entry doors of the Premises that
are visible from the elevator lobby on the floors of the Building where the
Premises are located, as may be expanded.
(iii)    Tenant shall not use the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord. Additionally, Landlord shall have the exclusive right at all times
during the Lease Term to change, modify, add to or otherwise




64

--------------------------------------------------------------------------------





alter the number, or designation of the Building and/or the Project, and
Landlord shall not be liable for claims or damages of any kind which may be
attributed thereto or result therefrom, except for reimbursing Tenant for its
out of pocket costs incurred in connection with having to order new stationary,
business cards and update its website in order to reflect the new information.
(k)    Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.
(l)    Time. Time is of the essence of this Lease and each and all of its
provisions.
(m)    Defined Terms and Marginal Headings. The words “Landlord” and “Tenant” as
used herein shall include the plural as well as the singular and for purposes of
Paragraph 5, 7, 13 and 18, the term Landlord shall include Landlord, its
employees, contractors and agents. The marginal headings and titles to the
paragraph of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.
(n)    Conflict of Laws; Prior Agreements; Separability. This Lease shall be
governed by and construed pursuant to the laws of the District of Columbia. This
Lease contains all of the agreements of the parties hereto with respect to any
matter covered or mentioned in this Lease. No prior agreement, understanding or
representation pertaining to any such matter shall be effective for any purpose.
No provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The illegality, invalidity or unenforceability of any provision of this Lease
shall in no way impair or invalidate any other provision of this Lease, and such
remaining provisions shall remain in full force and effect.
(o)    Authority. (i) Each individual executing this Lease on behalf of Tenant,
in his or her capacity as an officer of Tenant and not personally, hereby
covenants and warrants that Tenant is a duly authorized and existing limited
liability company, that Tenant has and is qualified to do business in the State,
that Tenant has full right and authority to enter into this Lease, and that each
person signing on behalf of Tenant is authorized to do so. Tenant shall provide
Landlord on demand with such evidence of such authority as Landlord shall
reasonably request, including, without limitation, resolutions, certificates and
opinions of counsel. (ii) Each individual executing this Lease on behalf of
Landlord, in his or her capacity as an officer of Landlord and not personally,
hereby covenants and warrants that Landlord is a duly authorized and existing
corporation, that Landlord has and is qualified to do business in the State,
that Landlord has full right and authority to enter into this Lease, and that
each person signing on behalf of Landlord is authorized to do so. Landlord shall
provide Tenant on demand with such evidence of such authority as Tenant shall
reasonably request, including, without limitation, resolutions, certificates and
opinions of counsel. (iii) This Lease shall not be construed to create a
partnership, joint venture or similar relationship or arrangement between
Landlord and Tenant hereunder.
(p)    Joint and Several Liability. If two or more individuals, corporations,
partnerships or other business associations (or any combination of two or more
thereof) shall sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them. In like manner, if
Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
then the liability of each such member shall be joint and several.
(q)    Rental Allocation. For purposes of Section 467 of the Internal Revenue
Code of 1986, as amended from time to time, Landlord and Tenant hereby agree to
allocate all Rent to the period in which payment is due, or if later, the period
in which Rent is paid.
(r)    Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project imposed by Landlord as set forth on
Exhibit C attached hereto, as the same may be reasonably changed from time to
time upon reasonable prior written notice to Tenant. Landlord shall not be
liable to Tenant for the failure




65

--------------------------------------------------------------------------------





of any other tenant or any of its assignees, subtenants, or their respective
agents, employees, representatives, invitees or licensees to conform to such
rules and regulations. If another tenant in the Building is violating the rules
and regulations and as a result thereof Tenant’s use of the Premises is
interfered with in any material manner, then, promptly after Tenant delivers to
Landlord notice thereof in writing, Landlord shall use good faith efforts to
enforce such rules and regulations contained in such tenant’s lease against such
tenant. Notwithstanding anything in this Paragraph 28(u) to the contrary, if any
rule or regulation is not enforced in a uniform and in a non-discriminatory
manner, such rule or regulation shall not be enforceable against Tenant. In the
event of any conflict or inconsistency between the terms and provisions of the
rules and regulations as now or hereafter in effect, and the terms and
provisions of this Lease, the terms and provisions of this Lease shall prevail.
(s)    Joint Product. This Agreement is the result of arms-length negotiations
between Landlord and Tenant and their respective attorneys. Accordingly, neither
party shall be deemed to be the author of this Lease and this Lease shall not be
construed against either party.
(t)    Guarantor’s Consent Not Required. Tenant’s parent company, TC Group,
L.L.C., a Delaware limited liability company (“Guarantor”), shall guarantee
Tenant’s obligations under this Lease, all as more specifically set forth in the
form of Guaranty attached hereto as Exhibit H (“Guaranty”). Landlord and Tenant
have no obligation to obtain Guarantor’s consent prior to entering into any
amendments, assignments, subleases, or any alterations whatsoever, monetary or
non-monetary, of the Lease. During the Term, Tenant upon Landlord’s prior
written approval Tenant shall have the right to replace the Guarantor with a
substitute guarantor; provided, such substitute guarantor executes a Guaranty
and provides Landlord with sufficient evidence for Landlord to evaluate the
financial capacity of such substitute guarantor.
(u)    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorism, terrorist
activities, inability to obtain services, labor, or materials or reasonable
substitutes therefore, governmental actions, civil commotions, fire, flood,
earthquake or other casualty, and other causes beyond the reasonable control of
the party obligated to perform, except with respect to the obligations of either
party which could be satisfied through the payment of money and except as to
Tenant’s obligations under Paragraph 6 and Paragraph 8 of this Lease and
Paragraph 28(f) of this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.
(v)    Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and all of which shall constitute but one and
the same instrument.
(w)    Waiver of Right to Jury Trial. LANDLORD AND TENANT WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM,
CROSS-COMPLAINT, OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING, OR HEARING
BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR
TENANT’S USE OR OCCUPANCY OF THE PREMISES, INCLUDING WITHOUT LIMITATION ANY
CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT OR
FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE.
(x)    Office and Communications Services. Landlord has advised Tenant that
certain office and communications services may be offered to tenants of the
Building on a non-exclusive basis by a concessionaire under contract to Landlord
(“Provider”). Tenant shall be permitted to contract with Provider for the
provision of any or all of such services on such terms and conditions as Tenant
and Provider may agree, but Tenant also shall have the right to contract with
any other provider of a competing service. Tenant acknowledges and agrees that:
(i) Landlord has made no warranty or representation to Tenant with respect to
the availability of any such services, or the quality, reliability or
suitability thereof; (ii) the Provider is not acting as the agent or
representative of Landlord in the provision of such services, and Landlord shall
have no liability or responsibility for any failure or inadequacy of such
services, or any equipment or facilities used in the furnishing thereof, or any
act or omission of Provider, or its agents, employees,




66

--------------------------------------------------------------------------------





representatives, officers or contractors; (iii) Landlord shall have no
responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (iv) any contract or other agreement between Tenant
and Provider shall be independent of this Lease, the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of rent or additional rent or any other payment required to be
made by Tenant hereunder, or constitute any accrual or constructive eviction of
Tenant, or otherwise give rise to any other claim of any nature against
Landlord.
(y)    OFAC Compliance.
(i)    Certification. Tenant certifies, represents, warrants and covenants that:
(A)    It is not acting and will not act, directly or indirectly, for or on
behalf of any person, group, entity, or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person”, or other banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule, or regulation that is enforced
or administered by the Office of Foreign Assets Control; and
(B)    It is not engaged in this transaction, directly or indirectly on behalf
of, or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.
(ii)    Indemnity. Tenant hereby agrees to defend (with counsel reasonably
acceptable to Landlord), indemnify and hold harmless Landlord and the Landlord
Indemnitees from and against any and all Claims arising from or related to any
such breach of the foregoing certifications, representations, warranties and
covenants.
(z)    No Easement for Light, Air And View. This Lease conveys to Tenant no
rights for any light, air or view beyond the boundaries of the land making up
the Project. No diminution of light, air or view, or any impairment of the
visibility of the Premises from inside or outside the Building, by any structure
or other object that may hereafter be erected (whether or not by Landlord)
beyond the boundaries of the land making up the Project shall entitle Tenant to
any reduction of Rent under this Lease, constitute an actual or constructive
eviction of Tenant, result in any liability of Landlord to Tenant, or in any
other way affect this Lease or Tenant’s obligations hereunder.
(aa)    ERISA. Tenant is not an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
which is subject to Title I of ERISA, or a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, which is subject to
Section 4975 of the Internal Revenue Code of 1986; and (b) the assets of Tenant
do not constitute “plan assets” of one or more such plans for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code of 1986; and
(c) Tenant is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and assets of Tenant do not constitute plan assets of one or more such
plans; or (d) transactions by or with Tenant are not in violation of state
statutes applicable to Tenant regulating investments of and fiduciary
obligations with respect to governmental plans.
(bb)    Separate Account. Notwithstanding anything contained in this Lease or in
any other document executed in connection with the transaction contemplated
hereby to the contrary and without limitation of Paragraph 17(c) hereof, as long
as Landlord is Teachers Insurance and Annuity Association of America, a New York
Corporation, for the benefit of its Real Estate Account, any liability of
Landlord shall be satisfied solely from the assets and properties of the
Teachers Insurance and Annuity Association of America’s Real Estate Account
established as a separate investment account of TIAA under New York law on
February 22, 1995, and under the regulation of the State of New York Insurance
Department (the “Separate Account”) (including all assets and properties
allocated to or held for the account of the Separate Account), and in no event
shall any recourse be had to any assets or properties held by TIAA in its
general investment account or in any other of its existing or future separate
accounts other than the Separate Account. The provisions of this
Paragraph 28(bb) will survive the expiration or earlier termination of this
Lease.




67

--------------------------------------------------------------------------------





(cc)    Directory. Landlord shall provide for Tenant, at Landlord’s expense,
throughout the term of this Lease, Tenant’s Proportionate Share Office of the
directory listings in the Building’s lobby directory(ies), whether such
directory is computer generated or a placard located in the Building’s lobby. In
the event that any updates are necessary to said directory listing of Tenant and
are requested by Tenant at any time during the Term, Tenant shall be responsible
for the reasonable out-of-pocket costs incurred by Landlord in connection with
such modifications.
[SIGNATURE PAGE TO FOLLOW]







IN WITNESS WHEREOF, intended to be legally bound hereby, the parties hereto, by
their duly authorized representatives, have executed and sealed this Lease with
the intention that this Lease constitutes an instrument under seal, and that the
parties have executed this Lease to be effective as of the Effective Date of
this Lease.


“LANDLORD”:


TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation,
for the benefit of its Real Estate Account




By:   /s/ Vadim Goland                                       
Name: Vadim Goland                                        
Title: Auth Signatory                                        
Date:     6/14/2018                                               
“TENANT”:


CARLYLE INVESTMENT MANAGEMENT L.L.C., a Delaware limited liability company






By: /s/ Curtis L. Buser                                                
Name: Curtis L. Buser                                                
Title: Chief Financial Officer & Managing Director  
Date:  June 13, 2018                                                     









68